 

[Execution]
CREDIT AGREEMENT
by and among
AUDIOVOX ACCESSORIES CORP.
AUDIOVOX ELECTRONICS CORPORATION
AUDIOVOX CONSUMER ELECTRONICS, INC.
AMERICAN RADIO CORP.
CODE SYSTEMS, INC.
INVISION AUTOMOTIVE SYSTEMS, INC.
KLIPSCH GROUP, INC.
BATTERIES.COM, LLC
as Borrowers,
AUDIOVOX CORPORATION
as Parent
THE LENDERS THAT ARE SIGNATORIES HERETO
as the Lenders,
WELLS FARGO CAPITAL FINANCE, LLC
as Administrative Agent
and
WELLS FARGO CAPITAL FINANCE, LLC
as Sole Lead Arranger and Sole Bookrunner
 
Dated as of March 1, 2011
 
 
 
 

1

--------------------------------------------------------------------------------

 

 
 
TABLE OF CONTENTS
1
DEFINITIONS AND CONSTRUCTION.
1
 
 
1.1.
Definitions.
1
 
 
1.2.
Accounting Terms.
1
 
 
1.3.
Code.
1
 
 
1.4.
Construction.
1
 
 
1.5.
Schedules and Exhibits.
2
 
2
LOANS AND TERMS OF PAYMENT.
2
 
 
2.1.
Revolver Advances.
2
 
 
2.2.
Intentionally Deleted.
4
 
 
2.3.
Borrowing Procedures and Settlements.
4
 
 
2.4.
Payments; Reductions of Commitments; Prepayments.
9
 
 
2.5.
Intentionally Omitted.
13
 
 
2.6.
Interest Rates and Letter of Credit Fee:
13
 
 
2.7.
Crediting Payments.
15
 
 
2.8.
Designated Account.
15
 
 
2.9.
Maintenance of Loan Account; Statements of Obligations.
15
 
 
2.10.
Fees.
15
 
 
2.11.
Letters of Credit.
16
 
 
2.12.
LIBOR Option.
19
 
 
2.13.
Capital Requirements
22
 
 
2.14.
Increase in Maximum Credit.
23
 
 
2.15.
Joint and Several Liability of Borrowers.
24
 
3
CONDITIONS; TERM OF AGREEMENT.
27
 
 
3.1.
Conditions Precedent to the Initial Extension of Credit.
27
 
 
3.2.
Conditions Precedent to all Extensions of Credit.
27
 
 
3.3.
Maturity.
27
 
 
3.4.
Effect of Maturity.
27
 
 
3.5.
Early Termination by Borrowers.
27
 
4
REPRESENTATIONS AND WARRANTIES.
28
 
 
4.1.
Due Organization and Qualification; Subsidiaries
28
 
 
4.2.
Due Authorization; No Conflict.
28
 
 
4.3.
Governmental Consents.
29
 
 
4.4.
Binding Obligations; Perfected Liens
29
 
 
4.5.
Title to Assets; No Encumbrances.
29
 
 
4.6.
Jurisdiction of Organization; Location of Chief Executive Office; Organizational
Identification Number; Commercial Tort Claims
30
 
 
4.7.
Litigation
30
 
 
4.8.
Compliance with Laws.
30
 
 
4.9.
No Material Adverse Change.
30
 
 
4.10.
Fraudulent Transfer.
31
 
 
4.11.
Employee Benefits.
31
 
 
4.12.
Environmental Condition.
31
 
 
4.13.
Intellectual Property.
31
 


2

--------------------------------------------------------------------------------

 

 
4.14.
Leases.
31
 
 
4.15.
Deposit Accounts and Securities Accounts.
32
 
 
4.16.
Complete Disclosure.
32
 
 
4.17.
Material Contracts.
32
 
 
4.18.
Patriot Act.
32
 
 
4.19.
Indebtedness.
33
 
 
4.20.
Payment of Taxes.
33
 
 
4.21.
Margin Stock.
33
 
 
4.22.
Governmental Regulation.
33
 
 
4.23.
OFAC.
33
 
 
4.24.
Employee and Labor Matters.
33
 
 
4.25.
Intentionally Deleted.
34
 
 
4.26.
Klipsch Acquisition.
34
 
 
4.27.
Eligible Accounts.
35
 
 
4.28.
Eligible Inventory.
35
 
 
4.29.
Locations of Inventory and Equipment.
35
 
 
4.30.
Inventory Records.
35
 
5
AFFIRMATIVE COVENANTS.
35
 
 
5.1.
Financial Statements, Reports, Certificates.
35
 
 
5.2.
Collateral Reporting.
35
 
 
5.3.
Existence.
36
 
 
5.4.
Maintenance of Properties.
36
 
 
5.5.
Taxes.
36
 
 
5.6.
Insurance.
36
 
 
5.7.
Inspection.
37
 
 
5.8.
Compliance with Laws.
38
 
 
5.9.
Environmental
38
 
 
5.10.
Disclosure Updates.
38
 
 
5.11.
Formation of Subsidiaries.
39
 
 
5.12.
Further Assurances.
39
 
 
5.13.
Lender Meetings.
40
 
 
5.14.
Material Contracts.
40
 
 
5.15.
Location of Inventory and Equipment.
40
 
 
5.16.
Bills of Lading and Other Documents of Title.
40
 
 
5.17.
Assignable Material Contracts.
41
 
 
5.18.
Applications under Insolvency Statutes
41
 
 
5.19.
Cash Management System
41
 
6
NEGATIVE COVENANTS.
41
 
 
6.1.
Indebtedness
41
 
 
6.2.
Liens.
41
 
 
6.3.
Restrictions on Fundamental Changes.
41
 
 
6.4.
Disposal of Assets.
42
 
 
6.5.
Change Name.
42
 
 
6.6.
Nature of Business.
42
 
 
6.7.
Prepayments and Amendments
42
 
 
6.8.
Change of Control.
43
 
 
6.9.
Restricted Junior Payments.
43
 


3

--------------------------------------------------------------------------------

 

 
6.10.
Accounting Methods.
43
 
 
6.11.
Investments; Controlled Investments
44
 
 
6.12.
Transactions with Affiliates.
44
 
 
6.13.
Use of Proceeds.
44
 
 
6.14.
Limitation on Issuance of Stock.
45
 
 
6.15.
Intentionally Deleted.
45
 
 
6.16.
Consignments.
45
 
7
FINANCIAL COVENANTS
45
 
 
7.1.
Fixed Charge Coverage Ratio
45
 
8
EVENTS OF DEFAULT.
46
 
9
RIGHTS AND REMEDIES.
48
 
 
9.1.
Rights and Remedies.
48
 
 
9.2.
Remedies Cumulative.
49
 
 
9.3.
Appointment of a Receiver
49
 
10
WAIVERS; INDEMNIFICATION.
49
 
 
10.1.
Demand; Protest; etc.
49
 
 
10.2.
The Lender Group's Liability for Collateral.
49
 
 
10.3.
Indemnification.
50
 
11
NOTICES.
50
 
12
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
51
 
13
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.
52
 
 
13.1.
Assignments and Participations.
52
 
 
13.2.
Successors.
55
 
14
AMENDMENTS; WAIVERS.
56
 
 
14.1.
Amendments and Waivers
56
 
 
14.2.
Replacement of Certain Lenders.
57
 
 
14.3.
No Waivers; Cumulative Remedies.
58
 
15
AGENT; THE LENDER GROUP.
58
 
 
15.1.
Appointment and Authorization of Agent.
58
 
 
15.2.
Delegation of Duties.
59
 
 
15.3.
Liability of Agent
59
 
 
15.4.
Reliance by Agent.
60
 
 
15.5.
Notice of Default or Event of Default.
60
 
 
15.6.
Credit Decision.
60
 
 
15.7.
Costs and Expenses; Indemnification.
61
 
 
15.8.
Agent in Individual Capacity.
62
 
 
15.9.
Successor Agent.
62
 
 
15.10.
Lender in Individual Capacity.
63
 
 
15.11.
Collateral Matters.
63
 
 
15.12.
Restrictions on Actions by Lenders; Sharing of Payments.
64
 
 
15.13.
Agency for Perfection.
65
 
 
15.14.
Payments by Agent to the Lenders.
65
 
 
15.15.
Concerning the Collateral and Related Loan Documents.
65
 
 
15.16.
Audits and Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information.
65
 
 
15.17.
Appointment for the Province of Québec
66
 
 
15.18.
Several Obligations; No Liability.
67
 


4

--------------------------------------------------------------------------------

 

 
15.19.
Parallel Debt.
67
 
16
WITHHOLDING TAXES.
68
 
17
GENERAL PROVISIONS.
70
 
 
17.1.
Effectiveness.
70
 
 
17.2.
Section Headings.
71
 
 
17.3.
Interpretation.
71
 
 
17.4.
Severability of Provisions.
71
 
 
17.5.
Bank Product Providers.
71
 
 
17.6.
Debtor-Creditor Relationship.
72
 
 
17.7.
Counterparts; Electronic Execution.
72
 
 
17.8.
Revival and Reinstatement of Obligations.
72
 
 
17.9.
Confidentiality.
72
 
 
17.10.
Lender Group Expenses.
73
 
 
17.11.
Survival.
73
 
 
17.12.
Patriot Act.
74
 
 
17.13.
Anti-Money Laundering Legislation
74
 
 
17.14.
Judgment Currency
74
 
 
17.15.
Integration.
75
 
 
17.16.
Parent as Agent for Borrowers.
75
 
 
17.17.
Quebec Interpretation
75
 
 
17.18.
English Language Only
76
 


5

--------------------------------------------------------------------------------

 

 
EXHIBITS AND SCHEDULES
Exhibit A-1
Form of Assignment and Acceptance
Exhibit B-1
Form of Borrowing Base Certificate
Exhibit B-2
Form of Bank Product Provider Letter Agreement
Exhibit C-1
Form of Compliance Certificate
Exhibit L-1
Form of LIBOR Notice
 
 
Schedule A-1
Agent Payment Account
Schedule A-2
Authorized Persons
Schedule C-1
Commitments
Schedule D-1
Designated Account
Schedule E-1
Eligible Inventory Locations
Schedule E-2
Existing Letters of Credit
Schedule F-1
Freight Forwarders
Schedule P-1
Permitted Investments
Schedule P-2
Permitted Liens
Schedule R-1
Real Property
Schedule 1.1
Definitions
Schedule 3.1
Conditions Precedent
Schedule 4.1(b)
Capitalization of Borrowers
Schedule 4.1(c)
Capitalization of Borrowers' Subsidiaries
Schedule 4.6(a)
States of Organization
Schedule 4.6(b)
Chief Executive Offices
Schedule 4.6(c)
Organizational Identification Numbers
Schedule 4.6(d)
Commercial Tort Claims
Schedule 4.7(a)
Litigation
Schedule 4.7(b)
Litigation
Schedule 4.12
Environmental Matters
Schedule 4.13
Intellectual Property
Schedule 4.15
Deposit Accounts and Securities Accounts
Schedule 4.17
Material Contracts
Schedule 4.19
Permitted Indebtedness
Schedule 4.20
Taxes
Schedule 4.24
Union Representation
Schedule 4.29(a)
Third Party Locations
Schedule 4.29(b)
Locations of Inventory and Equipment
Schedule 5.1
Financial Statements, Reports, Certificates
Schedule 5.2
Collateral Reporting
Schedule 5.19
Deposit Accounts
Schedule 6.6
Nature of Business

 

6

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT
THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of March 1, 2011,
by and among the lenders identified on the signature pages hereof (each of such
lenders, together with their respective successors and permitted assigns, are
referred to hereinafter as a “Lender”, as that term is hereinafter further
defined), WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability
company, as agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, “Agent”), AUDIOVOX ACCESSORIES CORP., a
Delaware corporation (“ACC”), AUDIOVOX ELECTRONICS CORPORATION, a Delaware
corporation (“AEC”), AUDIOVOX CONSUMER ELECTRONICS, INC., a Delaware corporation
(“ACEI”), AMERICAN RADIO CORP., a Georgia corporation (“ARC”), CODE SYSTEMS,
INC., a Delaware corporation (“CSI”), INVISION AUTOMOTIVE SYSTEMS, INC., a
Delaware corporation (“IAS”), BATTERIES.COM, LLC, an Indiana limited liability
company and KLIPSCH GROUP, INC., an Indiana corporation (“Klipsch”, together
with ACC, AEC, ACEI, ARC, CSI and IAS, are referred to hereinafter each
individually as a “Borrower”, and individually and collectively, jointly and
severally, as the “Borrowers”) and AUDIOVOX CORPORATION, Delaware corporation
(“Parent”).
The parties agree as follows:
1.
DEFINITIONS AND CONSTRUCTION.

1.1.Definitions.
Capitalized terms used in this Agreement shall have the meanings specified
therefor on Schedule 1.1.
1.2.Accounting Terms.
Any accounting term used in this Agreement shall have, unless otherwise
specifically provided herein, the meaning customarily given in accordance with
GAAP, and all financial computations hereunder shall be computed unless
otherwise specifically provided herein, in accordance with GAAP as consistently
applied and using the same method for inventory valuation as used in the
preparation of the financial statements of Parent for the quarter ending
November 30, 2010. Notwithstanding anything to the contrary contained in GAAP or
any interpretations or other pronouncements by the Financial Accounting
Standards Board or otherwise, the term “unqualified opinion” as used herein to
refer to opinions or reports provided by accountants shall mean an opinion or
report that is unqualified and also does not include any explanation,
supplemental comment or other comment concerning the ability of the applicable
person to continue as a going concern or the scope of the audit. When used
herein, the term “financial statements” shall include the notes and schedules
thereto. Whenever the term “Parent” or “Borrowers” is used in respect of a
financial covenant or a related definition, it shall be understood to mean
Parent, Borrowers and their Subsidiaries on a consolidated basis, unless the
context clearly requires otherwise.
1.3.Code.
Any terms used in this Agreement that are defined in the Code and pertaining to
Collateral located in the United States shall be construed and defined as set
forth in the Code unless otherwise defined herein and any terms used in this
Agreement that are defined in the PPSA and pertaining to Collateral located in
Canada shall be construed and defined as set forth in the PPSA unless otherwise
defined herein; provided, that, to the extent that the Code is used to define
any term herein and such term is defined differently in different Articles of
the Code, the definition of such term contained in Article 9 of the Code shall
govern.
1.4.Construction.
Unless the context of this Agreement or any other Loan Document clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the terms “includes” and “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement or any other Loan
Document refer to this Agreement or such other Loan Document, as the case may
be, as a whole and not to any particular provision of this Agreement or such
other Loan Document, as the case may be. Section, subsection, clause, schedule,
and exhibit references herein are to this Agreement unless otherwise specified.
Any reference in this Agreement or in any other Loan Document to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions,

7

--------------------------------------------------------------------------------

 

joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). The words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts, and contract
rights. Any reference herein or in any other Loan Document to the satisfaction,
repayment, or payment in full of the Obligations shall mean the repayment in
full in cash or immediately available funds (or, (a) in the case of contingent
reimbursement obligations with respect to Letters of Credit, providing Letter of
Credit Collateralization, and (b) in the case of obligations with respect to
Bank Products (other than Hedge Obligations), providing Bank Product
Collateralization) of all of the Obligations (including the payment of any
termination amount then applicable (or which would or could become applicable as
a result of the repayment of the other Obligations) under Hedge Agreements
provided by Hedge Providers) other than (i) unasserted contingent
indemnification Obligations, (ii) any Bank Product Obligations (other than Hedge
Obligations) that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding without being required to be repaid or cash
collateralized, and (iii) any Hedge Obligations that, at such time, are allowed
by the applicable Hedge Provider to remain outstanding without being required to
be repaid. Any reference herein to any Person shall be construed to include such
Person's successors and permitted assigns. Any requirement of a writing
contained herein or in any other Loan Document shall be satisfied by the
transmission of a Record.
1.5.Schedules and Exhibits.
All of the schedules and exhibits attached to this Agreement shall be deemed
incorporated herein by reference.
 
2.
LOANS AND TERMS OF PAYMENT.

2.1.Revolver Advances.
a.Subject to the terms and conditions of this Agreement, and during the term of
this Agreement, each Lender agrees (severally, not jointly or jointly and
severally) to make revolving loans to Borrowers which in the aggregate at any
one time outstanding are not to exceed the lesser of:such Lender's Commitment,
or
i.such Lender's Pro Rata Share of an amount equal to the lesser of:
A.the amount equal to (1) the Maximum Credit less (2) the sum of the Letter of
Credit Usage at such time plus the principal amount of Swing Loans outstanding
at such time, and
B.the amount equal to (1) the Borrowing Base at such time less (2) the sum of
the Letter of Credit Usage at such time plus the principal amount of Swing Loans
outstanding at such time.
b.The aggregate principal amount of Revolver Usage based on Eligible Inventory
consisting of raw materials shall not exceed $10,000,000.
c.The aggregate principal amount of Revolver Usage based on the Eligible
Accounts, Eligible Inventory and Eligible In-Transit Inventory of Dutch
Guarantor outstanding at any time shall not exceed $10,000,000 and the aggregate
principal amount of Revolver Usage based on the Eligible Inventory and Eligible
In-Transit Inventory of Dutch Guarantor outstanding at any time shall not exceed
$5,000,000.
d.The aggregate principal amount of Revolver Usage based on the Eligible
In-Transit Inventory shall not exceed $20,000,000.
e.Amounts borrowed pursuant to this Section 2.1 and Section 2.3(b) may be repaid
and, subject to the terms and conditions of this Agreement, reborrowed at any
time during the term of this Agreement. The outstanding principal amount of the
Advances, together with interest accrued thereon, shall be due and payable on
the Maturity Date or, if earlier, on the date on which they are declared due and
payable pursuant to the terms of this Agreement.
f.Anything to the contrary in this Section 2.1 notwithstanding, Agent shall have
the right (but not the obligation) to establish, increase, reduce, eliminate, or
otherwise adjust reserves from time to time against the Borrowing Base or the
Maximum Credit in such amounts, and with respect to such matters as Agent in its
Permitted Discretion shall deem necessary or appropriate, including (i) reserves
in an amount equal to the Bank Product

8

--------------------------------------------------------------------------------

 

Reserve Amount, (ii) reserves in the amount of the Dilution Reserve, (iii)
reserves with respect to (A) sums that any Borrower is or its Subsidiaries are
required to pay under any Section of this Agreement or any other Loan Document
(such as taxes, assessments, insurance premiums, or, in the case of leased
assets, rents or other amounts payable under such leases) and has failed to pay
when due, and (B) amounts owing by any Borrower or its Subsidiaries to any
Person to the extent secured by a Lien on, or trust over, any of the Collateral
(other than a Permitted Lien which is a permitted purchase money Lien or the
interest of a lessor under a Capital Lease), which Lien or trust, in the
Permitted Discretion of Agent likely would be pari passu with or have a priority
superior to Agent's Liens (such as Liens or trusts in favor of landlords,
warehousemen, carriers, mechanics, materialmen, laborers, or suppliers, or Liens
or trusts for ad valorem, excise, sales, or other taxes where given priority
under applicable law) in and to such item of the Collateral, (iv) returns,
discounts, claims, credits and allowances of any nature that are not paid
pursuant to the reduction of Accounts, (v) sales, excise or similar taxes
included in the amount of any Accounts reported to Agent, (vi) a change in the
turnover, age or mix of the categories of Inventory that adversely affects the
aggregate value of all Inventory, (vii) amounts due or to become due to owners
and lessors of premises where any Collateral is located, other than for those
locations where Agent has received a Collateral Access Agreement that Agent has
accepted in writing, (viii) amounts due or to become due to owners and licensors
of trademarks and other Intellectual Property used by any Borrower, (ix) in
respect of any state of facts which Agent determines in good faith constitutes
an Event of Default, (x) Priority Payables and any obligations of Borrowers or
Guarantors subject to superpriority liens under the BIA and the Wage Earner
Protection Program Act (Canada), (xi) reserves for in-transit Inventory,
including freight, taxes, duty and other amounts which Agent reasonably
estimates must be paid in connection with such Inventory upon arrival and for
delivery to one of the locations of a Borrower, a Canadian Guarantor or Dutch
Guarantor for Eligible In-Transit Inventory within the United States of America,
Canada or the Netherlands, (xii) to reflect Agent's good faith estimate of the
amount of any reserve necessary to reflect changes adverse to Lenders in
applicable currency exchange rates or currency exchange markets and (xiii)
reserves for matters that adversely affect the Collateral, its value or the
amount that Agent might receive from the sale or other disposition thereof or
the ability of Agent to realize thereon. To the extent that an event, condition
or matter as to any Eligible Accounts, Eligible Inventory or Eligible In-Transit
Inventory is addressed pursuant to the treatment thereof within the applicable
definition of such terms, Agent shall not also establish a reserve to address
the same event, condition or matter.
2.2.Intentionally Deleted.
2.3.Borrowing Procedures and Settlements.
a.Procedure for Borrowing. Each Borrowing shall be made by a written request by
an Authorized Person delivered to Agent. Such notice must be received by Agent
no later than 12:00 noon (Eastern time) on the Business Day that is the
requested Funding Date specifying (i) the amount of such Borrowing, and (ii) the
requested Funding Date, which shall be a Business Day; provided, that, if Swing
Lender is not obligated to make a Swing Loan as to a requested Borrowing, such
notice must be received by Agent no later than 10:00 a.m. (Eastern time) on the
Business Day prior to the date that is the requested Funding Date. At Borrower
Agent's election, instead of delivering such written request, any Authorized
Person may give Agent telephonic notice of such request by the required time
except on and after such time as Agent shall notify Borrower Agent that written
requests will be required. In such circumstances, each Borrower agrees that any
such telephonic notice will be confirmed in writing within 24 hours of the
giving of such telephonic notice, but the failure to provide such written
confirmation shall not affect the validity of the request.
b.Making of Swing Loans. In the case of a request for an Advance and so long as
after giving effect thereto the aggregate amount of the outstanding Swing Loans
would not exceed $20,000,000, Swing Lender shall make an Advance in the amount
of such requested Borrowing (any such Advance made solely by Swing Lender
pursuant to this Section 2.3(b) being referred to as a “Swing Loan” and such
Advances being referred to as “Swing Loans”) to Borrowers on the Funding Date
applicable thereto by transferring immediately available funds to the Designated
Account. Anything contained herein to the contrary notwithstanding, the Swing
Lender may, but shall not be obligated to, make Swing Loans at any time that one
or more of the Lenders is a Defaulting Lender. Each Swing Loan shall be deemed
to be an Advance hereunder and shall be subject to all the terms and conditions
(including Section 3) applicable to other Advances, except that all payments on
any Swing Loan shall be payable to Swing Lender solely for its own account.
Subject to the provisions of Section 2.3(d)(ii), Swing Lender shall not

9

--------------------------------------------------------------------------------

 

make, and shall not be obligated to make, any Swing Loan if Swing Lender has
actual knowledge that (i) one or more of the applicable conditions precedent set
forth in Section 3 will not be satisfied on the requested Funding Date for the
applicable Borrowing, or (ii) the requested Borrowing would exceed the
Availability on such Funding Date. Swing Lender shall not otherwise be required
to determine whether the applicable conditions precedent set forth in Section 3
have been satisfied on the Funding Date applicable thereto prior to making any
Swing Loan. The Swing Loans shall be secured by Agent's Liens, constitute
Advances and Obligations hereunder, and bear interest at the rate applicable
from time to time to Advances that are Base Rate Loans.
c.Making of Loans.
i.In the event that Swing Lender is not obligated to make a Swing Loan, then
promptly after receipt of a request for a Borrowing pursuant to Section 2.3(a),
Agent shall notify the Lenders, not later than 1:00 p.m. (Eastern time) on the
Business Day immediately preceding the Funding Date applicable thereto, by
telecopy, telephone, or other similar form of transmission, of the requested
Borrowing. Each Lender shall make the amount of such Lender's Pro Rata Share of
the requested Borrowing available to Agent in immediately available funds, to
Agent Payment Account, not later than 10:00 a.m. (Eastern time) on the Funding
Date applicable thereto. After Agent's receipt of the proceeds of such Advances,
Agent shall make the proceeds thereof available to Borrowers on the applicable
Funding Date by transferring immediately available funds equal to such proceeds
received by Agent to the Designated Account; provided, that, subject to the
provisions of Section 2.3(d)(ii), Agent shall not request any Lender to make,
and no Lender shall have the obligation to make, any Advance if (A) one or more
of the applicable conditions precedent set forth in Section 3 will not be
satisfied on the requested Funding Date for the applicable Borrowing unless such
condition has been waived, or (B) the requested Borrowing would exceed the
Availability on such Funding Date.
ii.Unless Agent receives notice from a Lender prior to 9:00 a.m. (Eastern time)
on the date of a Borrowing, that such Lender will not make available as and when
required hereunder to Agent for the account of Borrowers the amount of that
Lender's Pro Rata Share of the Borrowing, Agent may assume that each Lender has
made or will make such amount available to Agent in immediately available funds
on the Funding Date and Agent may (but shall not be so required), in reliance
upon such assumption, make available to Borrowers on such date a corresponding
amount. If any Lender shall not have made its full amount available to Agent in
immediately available funds and if Agent in such circumstances has made
available to Borrowers such amount, that Lender shall on the Business Day
following such Funding Date make such amount available to Agent, together with
interest at the Defaulting Lender Rate for each day during such period. A notice
submitted by Agent to any Lender with respect to amounts owing under this
Section 2.3(c)(ii) shall be conclusive, absent manifest error. If such amount is
so made available, such payment to Agent shall constitute such Lender's Advance
on the date of Borrowing for all purposes of this Agreement. If such amount is
not made available to Agent on the Business Day following the Funding Date,
Agent will notify Borrowers of such failure to fund and, upon demand by Agent,
Borrowers shall pay such amount to Agent for Agent's account, together with
interest thereon for each day elapsed since the date of such Borrowing, at a
rate per annum equal to the interest rate applicable at the time to the Advances
composing such Borrowing.
d.Protective Advances and Optional Overadvances.
i.Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(d)(iv), Agent is hereby authorized
by Borrowers and the Lenders, from time to time, at Agent's option (but Agent
shall have no obligation or liability if it elects not to), to make Advances to,
or for the benefit of, Borrowers on behalf of the Lenders that Agent, in its
Permitted Discretion deems necessary or desirable (A) to preserve or protect the
Collateral, or any portion thereof, or (B) to enhance the likelihood of
repayment of the Obligations (other than the Bank Product Obligations) (any of
the Advances described in this Section 2.3(d)(i) shall be referred to as
“Protective Advances”) at any time (1) after the occurrence and during the
continuance of a Default or an Event of Default, or (2) that any of the other
applicable conditions precedent set forth in Section 3 are not satisfied.
ii.Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.3(d)(iv), the Lenders hereby authorize
Agent or Swing Lender, as applicable, and either Agent or Swing Lender, as
applicable, may, but is not obligated to, knowingly and intentionally, continue
to make Advances (including Swing Loans) to Borrowers notwithstanding that an
Overadvance exists or thereby would be

10

--------------------------------------------------------------------------------

 

created, so long as after giving effect to such Advances, the outstanding
Revolver Usage (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) does not exceed the Maximum Credit. In
the event Agent obtains actual knowledge that the Revolver Usage exceeds the
amounts permitted by the immediately foregoing provisions, regardless of the
amount of, or reason for, such excess, Agent shall notify the Lenders as soon as
practicable (and prior to making any (or any additional) intentional
Overadvances (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) unless Agent determines that prior
notice would result in imminent harm to the Collateral or its value, in which
case Agent may make such Overadvances and provide notice as promptly as
practicable thereafter), and the Lenders thereupon shall, together with Agent,
jointly determine the terms of arrangements that shall be implemented with
Borrowers intended to reduce, within a reasonable time, the outstanding
principal amount of the Advances to Borrowers to an amount permitted by the
preceding sentence. In such circumstances, if any Lender objects to the proposed
terms of reduction or repayment of any Overadvance, the terms of reduction or
repayment thereof shall be according to the determination of the Required
Lenders. In any event: (A) if any unintentional Overadvance remains outstanding
for more than thirty (30) days, unless otherwise agreed to by the Required
Lenders, Borrowers shall immediately repay Advances in an amount sufficient to
eliminate all such unintentional Overadvances, and (2) after the date all such
Overadvances have been eliminated, there must be at least five (5) consecutive
days before intentional Overadvances are made. The foregoing provisions are
meant for the benefit of the Lenders and Agent and are not meant for the benefit
of Borrowers, which shall continue to be bound by the provisions of Section 2.5.
Each Lender shall be obligated to settle with Agent as provided in Section
2.3(e) (or Section 2.3(g), as applicable) for the amount of such Lender's Pro
Rata Share of any unintentional Overadvances by Agent reported to such Lender,
any intentional Overadvances made as permitted under this Section 2.3(d)(ii),
and any Overadvances resulting from the charging to the Loan Account of
interest, fees, or Lender Group Expenses.
iii.Each Protective Advance and each Overadvance shall be deemed to be an
Advance hereunder, except that no Protective Advance or Overadvance shall be a
LIBOR Rate Loan and, prior to Settlement therefor, all payments on the
Protective Advances shall be payable to Agent solely for its own account. The
Protective Advances and Overadvances shall be repayable on demand and repaid
within one (1) Business Day of such demand, secured by Agent's Liens, constitute
Obligations hereunder, and bear interest at the rate applicable from time to
time to Advances that are Base Rate Loans. The ability of Agent to make
Protective Advances is separate and distinct from its ability to make
Overadvances and its ability to make Overadvances is separate and distinct from
its ability to make Protective Advances. For the avoidance of doubt, the
limitations on Agent's ability to make Protective Advances do not apply to
Overadvances and the limitations on Agent's ability to make Overadvances do not
apply to Protective Advances. The provisions of this Section 2.3(d) are for the
exclusive benefit of Agent, Swing Lender, and the Lenders and are not intended
to benefit Borrowers in any way.
iv.Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary: (A) no Overadvance or Protective Advance may be made
by Agent if such Advance would cause the aggregate principal amount of
Overadvances and Protective Advances outstanding to exceed an amount equal to
ten (10%) percent of the Maximum Credit; and (B) to the extent any Protective
Advance causes the aggregate Revolver Usage to exceed the Maximum Credit, each
such Protective Advance shall be for Agent's sole and separate account and not
for the account of any Lender and shall be entitled to priority in repayment in
accordance with Section 2.4(b).
e.Settlement. It is agreed that each Lender's funded portion of the Advances is
intended by the Lenders to equal, at all times, such Lender's Pro Rata Share of
the outstanding Advances. Such agreement notwithstanding, Agent, Swing Lender,
and the other Lenders agree (which agreement shall not be for the benefit of
Borrowers) that in order to facilitate the administration of this Agreement and
the other Loan Documents, settlement among the Lenders as to the Advances
(including the Swing Loans and the Protective Advances) shall take place on a
periodic basis in accordance with the following provisions:
i.Agent shall request settlement (“Settlement”) with the Lenders on a weekly
basis, or on a more frequent basis, upon the reasonable request of Borrower
Agent or, otherwise, if so determined by Agent (A) on behalf of Swing Lender,
with respect to the outstanding Swing Loans, (B) for itself, with respect to the
outstanding Protective Advances, and (C) with respect to Borrowers' or their
Subsidiaries' Collections or payments received, as to each by notifying the
Lenders by telecopy, telephone, or other similar form of transmission, of such
requested

11

--------------------------------------------------------------------------------

 

Settlement, no later than 2:00 p.m. (Eastern time) on the Business Day
immediately prior to the date of such requested Settlement (the date of such
requested Settlement being the “Settlement Date”). Such notice of a Settlement
Date shall include a summary statement of the amount of outstanding Advances,
Swing Loans, and Protective Advances for the period since the prior Settlement
Date. Subject to the terms and conditions contained herein (including Section
2.3(g)): (1) if the amount of the Advances (including Swing Loans and Protective
Advances) made by a Lender that is not a Defaulting Lender exceeds such Lender's
Pro Rata Share of the Advances (including Swing Loans and Protective Advances)
as of a Settlement Date, then Agent shall, by no later than 12:00 p.m. (Eastern
time) on the Settlement Date, transfer in immediately available funds to a
Deposit Account of such Lender (as such Lender may designate), an amount such
that each such Lender shall, upon receipt of such amount, have as of the
Settlement Date, its Pro Rata Share of the Advances (including Swing Loans and
Protective Advances), and (2) if the amount of the Advances (including Swing
Loans and Protective Advances) made by a Lender is less than such Lender's Pro
Rata Share of the Advances (including Swing Loans and Protective Advances) as of
a Settlement Date, such Lender shall no later than 12:00 p.m. (Eastern time) on
the Settlement Date transfer in immediately available funds to Agent Payment
Account, an amount such that each such Lender shall, upon transfer of such
amount, have as of the Settlement Date, its Pro Rata Share of the Advances
(including Swing Loans and Protective Advances). Such amounts made available to
Agent under clause (2) of the immediately preceding sentence shall be applied
against the amounts of the applicable Swing Loans or Protective Advances and,
together with the portion of such Swing Loans or Protective Advances
representing Swing Lender's Pro Rata Share thereof, shall constitute Advances of
such Lenders. If any such amount is not made available to Agent by any Lender on
the Settlement Date applicable thereto to the extent required by the terms
hereof, Agent shall be entitled to recover for its account such amount on demand
from such Lender together with interest thereon at the Defaulting Lender Rate.
ii.In determining whether a Lender's balance of the Advances (including Swing
Loans and Protective Advances) is less than, equal to, or greater than such
Lender's Pro Rata Share of the Advances (including Swing Loans and Protective
Advances) as of a Settlement Date, Agent shall, as part of the relevant
Settlement, apply to such balance the portion of payments actually received in
good funds by Agent with respect to principal, interest, fees payable by
Borrowers and allocable to the Lenders hereunder, and proceeds of Collateral.
iii.Between Settlement Dates, Agent, to the extent Protective Advances or Swing
Loans are outstanding, may pay over to Agent or Swing Lender, as applicable, any
Collections or payments received by Agent, that in accordance with the terms of
this Agreement would be applied to the reduction of the Advances, for
application to the Protective Advances or Swing Loans. Between Settlement Dates,
Agent, to the extent no Protective Advances or Swing Loans are outstanding, may
pay over to Swing Lender any Collections or payments received by Agent, that in
accordance with the terms of this Agreement would be applied to the reduction of
the Advances, for application to Swing Lender's Pro Rata Share of the Advances.
If, as of any Settlement Date, Collections or payments of Borrowers or their
Subsidiaries received since the then immediately preceding Settlement Date have
been applied to Swing Lender's Pro Rata Share of the Advances other than to
Swing Loans, as provided for in the previous sentence, Swing Lender shall pay to
Agent for the accounts of the Lenders, and Agent shall pay to the Lenders (other
than a Defaulting Lender if Agent has implemented the provisions of Section
2.3(g)), to be applied to the outstanding Advances of such Lenders, an amount
such that each such Lender shall, upon receipt of such amount, have, as of such
Settlement Date, its Pro Rata Share of the Advances. During the period between
Settlement Dates, Swing Lender with respect to Swing Loans, Agent with respect
to Protective Advances, and each Lender (subject to the effect of agreements
between Agent and individual Lenders) with respect to the Advances other than
Swing Loans and Protective Advances, shall be entitled to interest at the
applicable rate or rates payable under this Agreement on the daily amount of
funds employed by Swing Lender, Agent, or the Lenders, as applicable.
iv.Anything in this Section 2.3(e) to the contrary notwithstanding, in the event
that a Lender is a Defaulting Lender, Agent shall be entitled to refrain from
remitting settlement amounts to the Defaulting Lender and, instead, shall be
entitled to elect to act in accordance with Section 2.3(g).
f.Notation. Agent, as a non-fiduciary agent for Borrowers, shall maintain a
register showing the principal amount of the Advances owing to each Lender,
including the Swing Loans owing to Swing Lender, and Protective Advances owing
to Agent, and the interests therein of each Lender, from time to time and such
register shall, absent manifest error, conclusively be presumed to be correct
and accurate.

12

--------------------------------------------------------------------------------

 

g.Defaulting Lenders. Agent shall not be obligated to transfer to a Defaulting
Lender any payments made by any Borrower to Agent for the Defaulting Lender's
benefit or any Collections or proceeds of Collateral that would otherwise be
remitted hereunder to the Defaulting Lender, and, in the absence of such
transfer to the Defaulting Lender, Agent shall transfer any such payments (A)
first, to Swing Lender to the extent of any Swing Loans that were made by Swing
Lender and that were required to be, but were not, repaid by the Defaulting
Lender, (B) second, to the Issuing Lender, to the extent of the portion of a
Letter of Credit Disbursement that was required to be, but was not, repaid by
the Defaulting Lender, (C) third, to each non-Defaulting Lender ratably in
accordance with their Commitments (but, in each case, only to the extent that
such Defaulting Lender's portion of an Advance (or other funding obligation) was
funded by such other non-Defaulting Lender), (D) to a suspense account
maintained by Agent, the proceeds of which shall be retained by Agent and may be
made available to be re-advanced to or for the benefit of Borrowers as if such
Defaulting Lender had made its portion of Advances (or other funding
obligations) hereunder, and (E) from and after the date on which all other
Obligations have been paid in full, to such Defaulting Lender in accordance with
clause (L) of Section 2.4(b)(ii). Subject to the foregoing, Agent may hold and,
in its Permitted Discretion, re-lend to Borrowers for the account of such
Defaulting Lender the amount of all such payments received and retained by Agent
for the account of such Defaulting Lender. Solely for the purposes of voting or
consenting to matters with respect to the Loan Documents (including the
calculation of Pro Rata Share in connection therewith) and for the purpose of
calculating the fee payable under Section 2.10(b), such Defaulting Lender shall
be deemed not to be a “Lender” and such Lender's Commitment shall be deemed to
be zero; provided, that, the foregoing shall not apply to any of the matters
governed by Section 14.1(a)(i) through (iii). The provisions of this Section
2.3(g) shall remain effective with respect to such Defaulting Lender until the
earlier of (1) the date on which the non-Defaulting Lenders, Agent, and
Borrowers shall have waived, in writing, the application of this Section 2.3(g)
to such Defaulting Lender, or (2) the date on which such Defaulting Lender makes
payment of all amounts that it was obligated to fund hereunder, pays to Agent
all amounts owing by Defaulting Lender in respect of the amounts that it was
obligated to fund hereunder, and, if requested by Agent, provides adequate
assurance of its ability to perform its future obligations hereunder. The
operation of this Section 2.3(g) shall not be construed to increase or otherwise
affect the Commitment of any Lender, to relieve or excuse the performance by
such Defaulting Lender or any other Lender of its duties and obligations
hereunder, or to relieve or excuse the performance by Borrowers of their duties
and obligations hereunder to Agent or to the Lenders other than such Defaulting
Lender. Any failure by a Defaulting Lender to fund amounts that it was obligated
to fund hereunder shall constitute a material breach by such Defaulting Lender
of this Agreement and shall entitle Borrowers, at their option, upon written
notice to Agent, to arrange for a substitute Lender to assume the Commitment of
such Defaulting Lender, such substitute Lender to be reasonably acceptable to
Agent. In connection with the arrangement of such a substitute Lender, the
Defaulting Lender shall have no right to refuse to be replaced hereunder, and
agrees to execute and deliver a completed form of Assignment and Acceptance in
favor of the substitute Lender (and agrees that it shall be deemed to have
executed and delivered such document if it fails to do so) subject only to being
repaid its share of the outstanding Obligations (other than Bank Product
Obligations, but including (1) all interest, fees, and other amounts that may be
due and payable in respect thereof, and (2) an assumption of its Pro Rata Share
of the Letters of Credit); provided, that, any such assumption of the Commitment
of such Defaulting Lender shall not be deemed to constitute a waiver of any of
the Lender Groups' or any Borrower's rights or remedies against any such
Defaulting Lender arising out of or in relation to such failure to fund. In the
event of a direct conflict between the priority provisions of this Section
2.3(g) and any other provision contained in this Agreement or any other Loan
Document, it is the intention of the parties hereto that such provisions be read
together and construed, to the fullest extent possible, to be in concert with
each other. In the event of any actual, irreconcilable conflict that cannot be
resolved as aforesaid, the terms and provisions of this Section 2.3(g) shall
control and govern.
h.Independent Obligations. All Advances (other than Swing Loans and Protective
Advances) shall be made by the Lenders contemporaneously and in accordance with
their Pro Rata Shares. It is understood that (i) no Lender shall be responsible
for any failure by any other Lender to perform its obligation to make any
Advance (or other extension of credit) hereunder, nor shall any Commitment of
any Lender be increased or decreased as a result of any failure by any other
Lender to perform its obligations hereunder, and (ii) no failure by any Lender
to perform its obligations hereunder shall excuse any other Lender from its
obligations hereunder.
2.4.Payments; Reductions of Commitments; Prepayments.

13

--------------------------------------------------------------------------------

 

a.Payments by Borrowers.
i.Except as otherwise expressly provided herein, all payments by any Borrower or
Guarantor shall be made to Agent Payment Account for the account of the Lender
Group and shall be made in immediately available funds, no later than 12:00 noon
(Eastern time) on the date specified herein. Any payment received by Agent later
than 12:00 noon (Eastern time) shall be deemed to have been received on the
following Business Day and any applicable interest or fee shall continue to
accrue until such following Business Day.
ii.Unless Agent receives notice from Borrower Agent prior to the date on which
any payment is due to the Lenders that Borrowers will not make such payment in
full as and when required, Agent may assume that Borrowers have made (or will
make) such payment in full to Agent on such date in immediately available funds
and Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrowers do not make such payment in full
to Agent on the date when due, each Lender severally shall repay to Agent on
demand such amount distributed to such Lender, together with interest thereon at
the Defaulting Lender Rate for each day from the date such amount is distributed
to such Lender until the date repaid.
b.Apportionment and Application.
i.So long as no Application Event has occurred and is continuing and except as
otherwise provided herein with respect to Defaulting Lenders, all principal and
interest payments received by Agent shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and all payments of fees and expenses
received by Agent (other than fees or expenses that are for Agent's separate
account or for the separate account of the Issuing Lender) shall be apportioned
ratably among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee or expense relates. All payments to be made
hereunder by Borrowers shall be remitted to Agent and all (subject to Section
2.4(b)(iv), Section 2.4(d), and Section 2.4(e)) such payments, and all proceeds
of Collateral received by Agent, shall be applied, so long as no Application
Event has occurred and is continuing, to reduce the balance of the Advances
outstanding and, thereafter, to Borrowers (to be wired to the Designated
Account) or such other Person entitled thereto under applicable law.
ii.At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:
A.first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,
B.second, to pay any fees then due to Agent under the Loan Documents until paid
in full,
C.third, to pay interest due in respect of all Protective Advances until paid in
full,
D.fourth, to pay the principal of all Protective Advances until paid in full,
E.fifth, ratably, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the Lenders under the Loan
Documents, until paid in full,
F.sixth, ratably, to pay any fees then due to any of the Lenders under the Loan
Documents until paid in full,
G.seventh, to pay interest accrued in respect of the Swing Loans until paid in
full,
H.eighth, to pay the principal of all Swing Loans until paid in full,
I.ninth, ratably, to pay interest accrued in respect of the Advances (other than
Protective Advances and Swing Loans) until paid in full,
J.tenth, ratably (i) to Agent (for the account of Lenders), to pay the principal
of all Advances until paid in full, (ii) to Agent, to be held by Agent, for the
benefit of Issuing Lender (and for the ratable benefit of each of the Lenders
that have an obligation to pay to Agent, for the account of the Issuing Lender,
a share of each Letter of Credit Disbursement), as cash collateral in an amount
up to one hundred five (105%) percent of the Letter

14

--------------------------------------------------------------------------------

 

of Credit Usage (to the extent permitted by applicable law, such cash collateral
shall be applied to the reimbursement of any Letter of Credit Disbursement as
and when such disbursement occurs and, if a Letter of Credit expires undrawn,
the cash collateral held by Agent in respect of such Letter of Credit shall, to
the extent permitted by applicable law, be reapplied pursuant to this Section
2.4(b)(ii), beginning with clause (A) hereof), and (iii) ratably, to the Bank
Product Providers based upon amounts then certified by the applicable Bank
Product Provider to Agent (in form and substance satisfactory to Agent) to be
due and payable to such Bank Product Providers on account of Bank Product
Obligations but only to the extent of the then Bank Product Reserve Amount then
in effect with respect to such Bank Product Obligations,
K.eleventh, ratably, to the Bank Product Providers based upon amounts certified
by the applicable Bank Product Provider to Agent (in form and substance
satisfactory to Agent) to be due and payable on account of Bank Product
Obligations (other than Bank Product Obligations paid pursuant to clause (J)
above),
L.twelfth, to pay any other Obligations other than Obligations owed to
Defaulting Lenders,
M.thirteenth, ratably to pay any Obligations owed to Defaulting Lenders; and
N.fourteenth, to Borrowers (to be wired to the Designated Account) or such other
Person entitled thereto under applicable law.
iii.Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in Section
2.3(e).
iv.In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(ii) shall not apply to any payment made by any
Borrower to Agent and specified by such Borrower to be for the payment of
specific Obligations then due and payable (or prepayable) under any provision of
this Agreement or any other Loan Document.
v.For purposes of Section 2.4(b)(ii), “paid in full” of a type of Obligation
means payment in cash or immediately available funds of all amounts owing on
account of such type of Obligation, including interest accrued after the
commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.
vi.In the event of a direct conflict between the priority provisions of this
Section 2.4 and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other. In the event of any actual, irreconcilable conflict that cannot
be resolved as aforesaid, if the conflict relates to the provisions of Section
2.3(g) and this Section 2.4, then the provisions of Section 2.3(g) shall control
and govern, and if otherwise, then the terms and provisions of this Section 2.4
shall control and govern.
c.Reduction of Commitments. The Commitments shall terminate on the Maturity
Date. Borrowers may reduce the Commitments, without premium or penalty, to an
amount not less than the greater of (i) the sum of (A) the Revolver Usage as of
such date, plus (B) the principal amount of all Advances not yet made as to
which a request has been given by Borrowers under Section 2.3(a), plus (C) the
amount of all Letters of Credit not yet issued as to which a request has been
given by Borrowers pursuant to Section 2.11(a) and (ii) $150,000,000. Each such
reduction shall be in an amount which is not less than $5,000,000, shall be made
by providing not less than ten (10) Business Days prior written notice to Agent
and shall be irrevocable. Once reduced, the Commitments may not be increased.
Each such reduction of the Commitments shall reduce the Commitment of each
Lender proportionately in accordance with its Pro Rata Share thereof.
d.Optional Prepayments. Borrowers may prepay the principal of any Advance at any
time in whole or in part, without premium or penalty.
e.Mandatory Prepayments.
i.Borrowing Base. If, at any time, the Revolver Usage on such date exceeds the
lesser of the Borrowing Base or the Maximum Credit (any such excess being
referred to as the “Overadvance”), then Borrowers shall, within one (1) Business
Day, prepay the Obligations in accordance with Section 2.4(f) in an

15

--------------------------------------------------------------------------------

 

aggregate amount equal to any such excess, as applicable, except as otherwise
provided with respect to any Protective Advance or Overadvance by Agent made in
accordance with Section 2.3(d). Notwithstanding anything to the contrary set
forth in this Agreement or any of the other Loan Documents, Borrower Agent and
the other Borrowers shall not request, and Agent and Lenders shall not be
required to make or provide, Advances or Letters of Credit, at any time that
there exists an Overadvance.
ii.Dispositions. Within one (1) Business Day of the date of receipt by any Loan
Party of the Net Cash Proceeds of any voluntary or involuntary sale or
disposition by any Loan Party of assets (including casualty losses or
condemnations but excluding sales or dispositions which qualify as Permitted
Dispositions under clauses (a), (b), (c), or (d) of the definition of Permitted
Dispositions), such Borrower shall prepay the outstanding principal amount of
the Obligations in accordance with Section 2.4(f) in an amount equal to one
hundred (100%) percent of such Net Cash Proceeds (including condemnation awards
and payments in lieu thereof) received by such Person in connection with such
sales or dispositions. Nothing contained in this Section 2.4(e)(ii) shall permit
any Loan Party to sell or otherwise dispose of any assets other than in
accordance with Section 6.4.
iii.Extraordinary Receipts. At any time during a Cash Dominion Event, within one
(1) Business Day of the date of receipt by any Loan Party of any Extraordinary
Receipts, Borrowers shall prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(f) in an amount equal to one hundred
(100%) percent of such Extraordinary Receipts, net of any reasonable expenses
incurred in collecting such Extraordinary Receipts.
iv.Indebtedness. At any time during a Cash Dominion Event, within one (1)
Business Day of the date of incurrence by any Loan Party of any Indebtedness
(other than Capital Lease Obligations), Borrowers shall prepay the outstanding
principal amount of the Obligations in accordance with Section 2.4(f) in an
amount equal to one hundred (100%) percent of the Net Cash Proceeds received by
such Person in connection with such incurrence. The provisions of this Section
2.4(e)(iv) shall not be deemed to be consent to any such incurrence otherwise
prohibited by the terms and conditions of this Agreement.
v.Equity. At any time during a Cash Dominion Event, within (1) Business Day of
the date of the issuance by any Loan Party of any shares of its or their Stock
or of the receipt by any Loan Party of any capital contribution, such Borrower
shall prepay the outstanding principal amount of the Obligations in accordance
with Section 2.4(f) in an amount equal to one hundred (100%) percent of the Net
Cash Proceeds received by such Person in connection with such issuance or such
capital contribution (other than (A) in the event that such Borrower or any its
Subsidiaries forms any Subsidiary in accordance with the terms hereof, the
issuance by such Subsidiary of Stock to such Borrowers or any of its
Subsidiaries, as applicable, (B) the issuance of Stock of Parent to directors,
officers and employees of Parent pursuant to employee stock option plans (or
other employee incentive plans or other compensation arrangements) approved by
the Board of Directors, and (C) the issuance of Stock of Parent in order to
finance the purchase consideration (or a portion thereof) in connection with a
Permitted Acquisition). The provisions of this Section 2.4(e)(v) shall not be
deemed to be implied consent to any such issuance or capital contribution
otherwise prohibited by the terms and conditions of this Agreement.
f.Application of Payments.
Each prepayment pursuant to Section 2.4(e)(i) shall, (i) so long as no
Application Event shall have occurred and be continuing, be applied, first, to
the outstanding principal amount of the Advances until paid in full, and second,
to cash collateralize the Letters of Credit in an amount equal to one hundred
five (105%) percent of the then outstanding Letter of Credit Usage and (ii) if
an Application Event shall have occurred and be continuing, be applied in the
manner set forth in Section 2.4(b)(ii).
2.5.Intentionally Omitted.
2.6.Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations.
a.Interest Rates. Except as provided in Section 2.6(c), all Obligations (except
for undrawn Letters of Credit) that have been charged to the Loan Account
pursuant to the terms hereof shall bear interest on the Daily Balance thereof as
follows:
i.if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate equal to
the LIBOR Rate plus the Applicable Margin for LIBOR Rate Loans, and

16

--------------------------------------------------------------------------------

 

ii.otherwise, at a per annum rate equal to the Base Rate plus the Applicable
Margin for Base Rate Loans.
b.Letter of Credit Fee. Borrowers shall pay Agent (for the ratable benefit of
the Lenders, subject to any agreements between Agent and individual Lenders), a
Letter of Credit fee (in addition to the charges, commissions, fees, and costs
set forth in Section 2.11(e)) which shall accrue at a per annum rate equal to
the Applicable Margin for LIBOR Rate Loans times the Daily Balance of the
undrawn amount of all outstanding Letters of Credit.
c.Default Rate. Upon the occurrence and during the continuation of an Event of
Default,
i.all Obligations (except for undrawn Letters of Credit) that have been charged
to the Loan Account pursuant to the terms hereof shall, upon two (2) Business
Days' prior written notice by Agent to Borrower Agent, bear interest on the
Daily Balance thereof at a per annum rate equal to two (2) percentage points
above the per annum rate otherwise applicable thereunder, and
ii.the Letter of Credit fee provided for in Section 2.6(b) shall, upon two (2)
Business Days' prior written notice by Agent to Borrower Agent, be increased to
2 percentage points above the per annum rate otherwise applicable hereunder.
d.Payment. Except to the extent provided to the contrary in Section 2.10 or
Section 2.12(a), all interest, all Letter of Credit fees, all usage charges, all
other fees payable hereunder or under any of the other Loan Documents, and all
costs, expenses, and Lender Group Expenses payable hereunder or under any of the
other Loan Documents shall be due and payable, in arrears, on the first day of
each month at any time that Obligations or Commitments are outstanding. Each
Borrower hereby authorizes Agent, from time to time without prior notice to such
Borrower, to charge all interest, Letter of Credit fees, and all other fees
payable hereunder or under any of the other Loan Documents (in each case, as and
when due and payable), all costs, expenses, and Lender Group Expenses payable
hereunder or under any of the other Loan Documents (in each case, as and when
incurred), all charges, commissions, fees, and costs provided for in Section
2.11(g) (as and when accrued or incurred and due and payable), all fees and
costs provided for in Section 2.10 (as and when accrued or incurred and due and
payable), and all other payments as and when due and payable under any Loan
Document or any Bank Product Agreement (including any amounts due and payable to
the Bank Product Providers in respect of Bank Products) to the Loan Account,
which amounts thereafter shall constitute Advances hereunder and shall accrue
interest at the rate then applicable to Advances that are Base Rate Loans. Any
interest, fees, costs, expenses, Lender Group Expenses, or other amounts payable
hereunder or under any other Loan Document or under any Bank Product Agreement
that are charged to the Loan Account shall thereafter constitute Advances
hereunder and shall initially accrue interest at the rate then applicable to
Advances that are Base Rate Loans (unless and until converted into LIBOR Rate
Loans in accordance with the terms of this Agreement).
e.Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a three hundred sixty (360) day year (or three
hundred sixty-five (365) or three hundred sixty-six (366) days, in the case of
Advances for which the Base Rate is used), in each case, for the actual number
of days elapsed in the period during which the interest or fees accrue. In the
event the Base Rate is changed from time to time hereafter, the rates of
interest hereunder based upon the Base Rate automatically and immediately shall
be increased or decreased by an amount equal to such change in the Base Rate.
f.Intent to Limit Charges to Maximum Lawful Rate. In no event shall the interest
rate or rates payable under this Agreement, plus any other amounts paid in
connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Each Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that, anything contained herein to the
contrary notwithstanding, if said rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrowers are and shall be liable only for the payment
of such maximum as allowed by law, and payment received from Borrowers in excess
of such legal maximum, whenever received, shall be applied to reduce the
principal balance of the Obligations to the extent of such excess.
2.7.Crediting Payments.

17

--------------------------------------------------------------------------------

 

The receipt of any payment item by Agent shall not be considered a payment on
account unless such payment item is a wire transfer of immediately available
federal funds made to the Agent Payment Account or unless and until such payment
item is honored when presented for payment. Should any payment item not be
honored when presented for payment, then Borrowers shall be deemed not to have
made such payment and interest shall be calculated accordingly. Anything to the
contrary contained herein notwithstanding, any payment item shall be deemed
received by Agent only if it is received into the Agent Payment Account on a
Business Day on or before 12:00 noon (Eastern time). If any payment item is
received into the Agent Payment Account on a non-Business Day or after 12:00
noon (Eastern time) on a Business Day, it shall be deemed to have been received
by Agent as of the opening of business on the immediately following Business
Day.
2.8.Designated Account.
Agent is authorized to make the Advances, and Issuing Lender is authorized to
issue the Letters of Credit, under this Agreement based upon telephonic or other
instructions received from anyone purporting to be an Authorized Person or,
without instructions, if pursuant to Section 2.6(d). Borrowers agree to
establish and maintain the Designated Account with the Designated Account Bank
for the purpose of receiving the proceeds of the Advances requested by Borrowers
and made by Agent or the Lenders hereunder. Unless otherwise agreed by Agent and
Borrowers, any Advance or Swing Loan requested by Borrowers and made by Agent or
the Lenders hereunder shall be made to the Designated Account.
2.9.Maintenance of Loan Account; Statements of Obligations.
Agent shall maintain an account on its books in the name of Borrowers (the “Loan
Account”) on which Borrowers will be charged with all Advances (including
Protective Advances and Swing Loans) made by Agent, Swing Lender, or the Lenders
to Borrowers or for Borrowers' account, the Letters of Credit issued or arranged
by Issuing Lender for Borrowers' account, and with all other payment Obligations
hereunder or under the other Loan Documents, including, accrued interest, fees
and expenses, and Lender Group Expenses. In accordance with Section 2.7, the
Loan Account will be credited with all payments received by Agent from Borrowers
or for any Borrower's account. Agent shall render monthly statements regarding
the Loan Account to Borrowers, including principal, interest, fees, and
including an itemization of all charges and expenses constituting Lender Group
Expenses owing, and such statements, absent manifest error, shall be
conclusively presumed to be correct and accurate and constitute an account
stated between Borrowers and the Lender Group unless, within thirty (30) days
after receipt thereof by Borrowers, Borrowers shall deliver to Agent written
objection thereto describing the error or errors contained in any such
statements.
2.10.Fees.
a.Borrowers shall pay to Agent, for the account of Agent, as and when due and
payable under the terms of the Fee Letter, the fees set forth in the Fee Letter.
b.Borrowers shall pay to Agent, for the account of Lenders, a monthly unused
line fee payable in arrears on the first day of each month from and after the
Closing Date up to the first day of the month prior to the Payoff Date and on
the Payoff Date, in an amount equal to, commencing on the Closing Date and
ending on May 31, 2011, one-half of one (0.50%) percent per annum times the
result of (i) the aggregate amount of the Commitments, less (ii) the average
Daily Balance of the Revolver Usage during the immediately preceding month (or
portion thereof), which rate shall be adjusted thereafter as of the first day of
every three month period to an amount equal to (A) one half of one (0.50%)
percent per annum if the average Daily Balance of the Revolver Usage in any
month during the immediately preceding three (3) month period was less than
fifty (50%) percent of the Maximum Credit and (ii) three hundred and
seventy-five one-thousandths of one (0.375%) percent per annum if the average
Daily Balance of the Revolver Usage in any month during the immediately
preceding three (3) month period was greater than fifty (50%) percent of the
Maximum Credit.
2.11.Letters of Credit.
a.Subject to the terms and conditions of this Agreement, upon the request of
Borrower Agent made in accordance herewith, the Issuing Lender agrees to issue,
or to cause an Underlying Issuer (including, as Issuing Lender's agent) to
issue, a requested Letter of Credit. Issuing Lender shall not, and shall be
under no obligation to, issue or cause to be issued any Letter of Credit if any
of the conditions set forth in Section 3.2 herein will not be

18

--------------------------------------------------------------------------------

 

satisfied immediately prior to, or immediately after giving effect to, the
issuance of such Letter of Credit. If Issuing Lender, at its option, elects to
cause an Underlying Issuer to issue a requested Letter of Credit, then Issuing
Lender agrees that it will enter into arrangements relative to the reimbursement
of such Underlying Issuer (which may include, among, other means, by becoming an
applicant with respect to such Letter of Credit or entering into undertakings
which provide for reimbursements of such Underlying Issuer with respect to such
Letter of Credit; each such obligation or undertaking, irrespective of whether
in writing, a “Reimbursement Undertaking”) with respect to Letters of Credit
issued by such Underlying Issuer. By submitting a request to Issuing Lender for
the issuance of a Letter of Credit, Borrowers shall be deemed to have requested
that Issuing Lender issue or that an Underlying Issuer issue the requested
Letter of Credit and to have requested Issuing Lender to issue a Reimbursement
Undertaking with respect to such requested Letter of Credit if it is to be
issued by an Underlying Issuer (it being expressly acknowledged and agreed by
each Borrower that Borrowers are and shall be deemed to be applicants (within
the meaning of Section 5-102(a)(2) of the Code) with respect to each Underlying
Letter of Credit). Each request for the issuance of a Letter of Credit, or the
amendment, renewal, or extension of any outstanding Letter of Credit, shall be
made in writing by an Authorized Person and delivered to the Issuing Lender via
hand delivery, telefacsimile, or other electronic method of transmission
reasonably in advance of the requested date of issuance, amendment, renewal, or
extension. Each such request shall be in form and substance reasonably
satisfactory to the Issuing Lender and shall specify (i) the amount of such
Letter of Credit, (ii) the date of issuance, amendment, renewal, or extension of
such Letter of Credit, (iii) the expiration date of such Letter of Credit, (iv)
the name and address of the beneficiary of the Letter of Credit, and (v) such
other information (including, in the case of an amendment, renewal, or
extension, identification of the Letter of Credit to be so amended, renewed, or
extended) as shall be necessary to prepare, amend, renew, or extend such Letter
of Credit. Anything contained herein to the contrary notwithstanding, the
Issuing Lender may, but shall not be obligated to, issue or cause the issuance
of a Letter of Credit or to issue a Reimbursement Undertaking in respect of an
Underlying Letter of Credit, in either case, that supports the obligations of a
Loan Party (A) in respect of a lease of Real Property or an employment contract,
(1) in the case of a Letter of Credit in connection with such a lease, with a
face amount in excess of the amount equal to (x) the amount of rent under such
lease, without acceleration, for the greater of one year or fifteen (15%)
percent, not to exceed three (3) years, of the remaining term of such lease
minus (y) the amount of any cash or other collateral to secure the obligations
of a Loan Party in respect of such lease and (2) in the case of a Letter of
Credit in connection with an employment contract, with a face amount in excess
of the compensation provided by such contract, without acceleration, for a one
year period, or (B) at any time that one or more of the Lenders is a Defaulting
Lender.
b.The Issuing Lender shall have no obligation to issue a Letter of Credit or a
Reimbursement Undertaking in respect of an Underlying Letter of Credit, in
either case, if any of the following would result after giving effect to the
requested issuance:
i.the Letter of Credit Usage (including Swing Loans) would exceed the Borrowing
Base less the outstanding amount of Advances (including Swing Loans), or
ii.the Letter of Credit Usage would exceed $25,000,000, or
iii.the Letter of Credit Usage would exceed the Maximum Credit less the
outstanding amount of Advances (including Swing Loans).
c.Borrowers and the Lender Group hereby acknowledge and agree that all Existing
Letters of Credit shall constitute Letters of Credit under this Agreement on and
after the Closing Date with the same effect as if such Existing Letters of
Credit were issued by Issuing Lender or an Underlying Issuer at the request of
Borrowers on the Closing Date. Each Letter of Credit shall be in form and
substance reasonably acceptable to the Issuing Lender, including the requirement
that the amounts payable thereunder must be payable in Dollars. If Issuing
Lender makes a payment under a Letter of Credit or an Underlying Issuer makes a
payment under an Underlying Letter of Credit, Borrowers shall pay to Agent an
amount equal to the applicable Letter of Credit Disbursement on the date such
Letter of Credit Disbursement is made and, in the absence of such payment, the
amount of the Letter of Credit Disbursement immediately and automatically shall
be deemed to be an Advance hereunder and, initially, shall bear interest at the
rate then applicable to Advances that are Base Rate Loans. If a Letter of Credit
Disbursement is deemed to be an Advance hereunder, Borrowers' obligation to pay
the amount of such Letter of Credit Disbursement to Issuing Lender shall be
discharged and replaced by the resulting Advance. Promptly following

19

--------------------------------------------------------------------------------

 

receipt by Agent of any payment from Borrowers pursuant to this paragraph, Agent
shall distribute such payment to the Issuing Lender or, to the extent that
Lenders have made payments pursuant to Section 2.11(d) to reimburse the Issuing
Lender, then to such Lenders and the Issuing Lender as their interests may
appear.
d.Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(a), each Lender agrees to fund its Pro Rata Share of
any Advance deemed made pursuant to Section 2.11(a) on the same terms and
conditions as if Borrowers had requested the amount thereof as an Advance and
Agent shall promptly pay to Issuing Lender the amounts so received by it from
the Lenders. By the issuance of a Letter of Credit or a Reimbursement
Undertaking (or an amendment to a Letter of Credit or a Reimbursement
Undertaking increasing the amount thereof) and without any further action on the
part of the Issuing Lender or the Lenders, the Issuing Lender shall be deemed to
have granted to each Lender, and each Lender shall be deemed to have purchased,
a participation in each Letter of Credit issued by Issuing Lender and each
Reimbursement Undertaking, in an amount equal to its Pro Rata Share of such
Letter of Credit or Reimbursement Undertaking, and each such Lender agrees to
pay to Agent, for the account of the Issuing Lender, such Lender's Pro Rata
Share of any Letter of Credit Disbursement made by Issuing Lender or an
Underlying Issuer under the applicable Letter of Credit. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to Agent, for the account of the Issuing Lender, such Lender's Pro
Rata Share of each Letter of Credit Disbursement made by Issuing Lender or an
Underlying Issuer and not reimbursed by Borrowers on the date due as provided in
Section 2.11(a), or of any reimbursement payment required to be refunded to
Borrowers for any reason. Each Lender acknowledges and agrees that its
obligation to deliver to Agent, for the account of the Issuing Lender, an amount
equal to its respective Pro Rata Share of each Letter of Credit Disbursement
pursuant to this Section 2.11(d) shall be absolute and unconditional and such
remittance shall be made notwithstanding the occurrence or continuation of an
Event of Default or Default or the failure to satisfy any condition set forth in
Section 3. If any such Lender fails to make available to Agent the amount of
such Lender's Pro Rata Share of a Letter of Credit Disbursement as provided in
this Section, such Lender shall be deemed to be a Defaulting Lender and Agent
(for the account of the Issuing Lender) shall be entitled to recover such amount
on demand from such Lender together with interest thereon at the Defaulting
Lender Rate until paid in full.
e.Each Borrower hereby agrees to indemnify, save, defend, and hold the Lender
Group and each Underlying Issuer harmless from any damage, loss, cost, expense,
or liability (other than Taxes, which shall be governed by Section 16), and
reasonable attorneys fees incurred by Issuing Lender, any other member of the
Lender Group, or any Underlying Issuer arising out of or in connection with any
Reimbursement Undertaking or any Letter of Credit; provided, that, no Borrower
shall be obligated hereunder to indemnify for any loss, cost, expense, or
liability that a court of competent jurisdiction finally determines to have
resulted from the gross negligence or willful misconduct of the Issuing Lender,
any other member of the Lender Group, or any Underlying Issuer. Each Borrower
agrees to be bound by the Underlying Issuer's regulations and interpretations of
any Letter of Credit or by Issuing Lender's interpretations of any Reimbursement
Undertaking even though this interpretation may be different from such
Borrower's own, and each Borrower understands and agrees that none of the
Issuing Lender, the Lender Group, or any Underlying Issuer shall be liable for
any error, negligence, or mistake, whether of omission or commission (except to
the extent caused by the gross negligence or willful misconduct of the Issuing
Lender, any other member of the Lender Group or any Underlying Issuer as
determined pursuant to a final, non-appealable order of a court of competent
jurisdiction), in following any Borrower's instructions or those contained in
the Letter of Credit or any modifications, amendments, or supplements thereto.
Each Borrower understands that the Reimbursement Undertakings may require
Issuing Lender to indemnify the Underlying Issuer for certain costs or
liabilities arising out of claims by a Borrower against such Underlying Issuer.
Each Borrower hereby agrees to indemnify, save, defend, and hold Issuing Lender
and the other members of the Lender Group harmless with respect to any loss,
cost, expense (including reasonable attorneys fees), or liability (other than
Taxes, which shall be governed by Section 16) incurred by them as a result of
the Issuing Lender's indemnification of an Underlying Issuer; provided, that, no
Borrower shall be obligated hereunder to indemnify for any such loss, cost,
expense, or liability to the extent that it is caused by the gross negligence or
willful misconduct of the Issuing Lender or any other member of the Lender Group
as determined pursuant to a final, non-appealable order of a court of competent
jurisdiction. Each Borrower hereby acknowledges and agrees that none of the
Issuing Lender, any other member of the Lender Group, or any Underlying Issuer
shall be responsible for delays, errors, or omissions resulting from the
malfunction of equipment in connection with any Letter of Credit.

20

--------------------------------------------------------------------------------

 

f.Each Borrower hereby authorizes and directs any Underlying Issuer to deliver
to the Issuing Lender all instruments, documents, and other writings and
property received by such Underlying Issuer pursuant to such Underlying Letter
of Credit and to accept and rely upon the Issuing Lender's instructions with
respect to all matters arising in connection with such Underlying Letter of
Credit and the related application.
g.Any and all customary issuance charges, commissions, fees, and costs incurred
by the Issuing Lender relating to Underlying Letters of Credit shall be Lender
Group Expenses for purposes of this Agreement and shall be reimbursable
immediately (but, in any event, paid by Borrowers not later than within one (1)
Business Day of the incurrence of such Lender Group Expenses) by Borrowers to
Agent for the account of the Issuing Lender. The parties hereto acknowledge and
agree that the usage charge imposed by the Underlying Issuer is twenty-five
one-hundredths (.25%) percent per annum times the undrawn amount of each
Underlying Letter of Credit (payable in accordance with Section 2.6(d) hereof)
and that the Underlying Issuer also imposes a schedule of charges for
amendments, extensions, drawings, and renewals.
h.If by reason of (i) any change after the Closing Date in any applicable law,
treaty, rule, or regulation or any change in the interpretation or application
thereof by any Governmental Authority, or (ii) compliance by the Issuing Lender,
any other member of the Lender Group, or Underlying Issuer with any direction,
request, or requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority after the Closing Date including,
Regulation D of the Federal Reserve Board as from time to time in effect (and
any successor thereto):
i.any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or
ii.there shall be imposed on the Issuing Lender, any other member of the Lender
Group, or Underlying Issuer any other condition regarding any Letter of Credit
or Reimbursement Undertaking,
and the result of the foregoing is to increase, directly or indirectly, the cost
to the Issuing Lender, any other member of the Lender Group, or an Underlying
Issuer of issuing, making, guaranteeing, or maintaining any Reimbursement
Undertaking or Letter of Credit or to reduce the amount receivable in respect
thereof, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Borrower Agent, and Borrowers shall pay within thirty (30) days after
demand therefor, such amounts as Agent may specify to be necessary to compensate
the Issuing Lender, any other member of the Lender Group, or an Underlying
Issuer for such additional cost or reduced receipt, together with interest on
such amount from the date of such demand until payment in full thereof at the
rate then applicable to Base Rate Loans hereunder; provided, that, (A) no
Borrower shall be required to provide any compensation pursuant to this Section
2.11(h) for any such amounts incurred more than one hundred eighty (180) days
prior to the date on which the demand for payment of such amounts is first made
to Borrowers and (B) if an event or circumstance giving rise to such amounts is
retroactive, then the one hundred eighty (180) day period referred to above
shall be extended to include the period of retroactive effect thereof. The
determination by Agent of any amount due pursuant to this Section 2.11(f), as
set forth in a certificate setting forth the calculation thereof in reasonable
detail, shall, in the absence of manifest or demonstrable error, be final and
conclusive and binding on all of the parties hereto.
2.12.LIBOR Option.
a.Interest and Interest Payment Dates. In lieu of having interest charged at the
rate based upon the Base Rate, Borrowers shall have the option, subject to
Section 2.12(b) below (the “LIBOR Option”) to have interest on all or a portion
of the Advances be charged (whether at the time when made (unless otherwise
provided herein), upon conversion from a Base Rate Loan to a LIBOR Rate Loan, or
upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a rate of
interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall be
payable on the earliest of (i) the last day of the Interest Period applicable
thereto; (ii) the date on which all or any portion of the Obligations are
accelerated pursuant to the terms hereof, or (iii) the date on which this
Agreement is terminated pursuant to the terms hereof. On the last day of each
applicable Interest Period, unless Borrowers have properly exercised the LIBOR
Option with respect thereto, the interest rate applicable to such LIBOR Rate
Loan automatically shall convert to the rate of interest then applicable to Base
Rate Loans of the same type hereunder. At any time that an Event of Default has
occurred and is continuing, Borrowers no longer shall have the option to request
that Advances bear interest at a rate based upon the LIBOR Rate.

21

--------------------------------------------------------------------------------

 

b.LIBOR Election.
i.Borrowers may, at any time and from time to time, so long as Borrower Agent
has not received a notice from Agent, after the occurrence and during the
continuance of an Event of Default, of the election of the Required Lenders to
terminate the right of Borrowers to exercise the LIBOR Option during the
continuance of such Event of Default, elect to exercise the LIBOR Option by
notifying Agent prior to 11:00 a.m. (Eastern time) at least three (3) Business
Days prior to the commencement of the proposed Interest Period (the “LIBOR
Deadline”). Notice of Borrowers' election of the LIBOR Option for a permitted
portion of the Advances and an Interest Period pursuant to this Section shall be
made by delivery to Agent of a LIBOR Notice received by Agent before the LIBOR
Deadline, or by telephonic notice received by Agent before the LIBOR Deadline
(to be confirmed by delivery to Agent of a LIBOR Notice received by Agent prior
to 5:00 p.m. (Eastern time) on the same day). Promptly upon its receipt of each
such LIBOR Notice, Agent shall provide a copy thereof to each of the affected
Lenders.
ii.Each LIBOR Notice shall be irrevocable and binding on each Borrower. In
connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend, and
hold Agent and the Lenders harmless against any loss, cost, or expense actually
incurred by Agent or any Lender as a result of (A) the payment of any principal
of any LIBOR Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (B) the
conversion of any LIBOR Rate Loan other than on the last day of the Interest
Period applicable thereto, or (C) the failure to borrow, convert, continue or
prepay any LIBOR Rate Loan on the date specified in any LIBOR Notice delivered
pursuant hereto (such losses, costs, or expenses, “Funding Losses”); provided,
that, two (2) times in any calendar year, to the extent any of such events
described in clauses (A), (B) or (C) shall occur, Borrowers shall not be
required to indemnify Agent and Lenders for any loss, cost or expense as a
result thereof. A certificate of Agent or a Lender delivered to Borrowers
setting forth in reasonable detail any amount or amounts that Agent or such
Lender is entitled to receive pursuant to this Section 2.12 shall be conclusive
absent manifest error. Borrowers shall pay such amount to Agent or the Lender,
as applicable, within thirty (30) days of the date of its receipt of such
certificate. If a payment of a LIBOR Rate Loan on a day other than the last day
of the applicable Interest Period would result in a Funding Loss, Agent may, in
its discretion at the request of Borrowers, hold the amount of such payment as
cash collateral in support of the Obligations until the last day of such
Interest Period and apply such amounts to the payment of the applicable LIBOR
Rate Loan on such last day, it being agreed that Agent has no obligation to so
defer the application of payments to any LIBOR Rate Loan and that, in the event
that Agent does not defer such application, Borrowers shall be obligated to pay
any resulting Funding Losses.
iii.Borrowers shall have not more than seven (7) LIBOR Rate Loans in effect at
any given time. Borrowers only may exercise the LIBOR Option for proposed LIBOR
Rate Loans of at least $1,000,000.
c.Conversion. Borrowers may convert LIBOR Rate Loans to Base Rate Loans at any
time; provided, that, in the event that LIBOR Rate Loans are converted or
prepaid on any date that is not the last day of the Interest Period applicable
thereto, including as a result of any automatic prepayment through the required
application by Agent of proceeds of Borrowers' and their Subsidiaries'
Collections in accordance with Section 2.4(b) or for any other reason, including
early termination of the term of this Agreement or acceleration of all or any
portion of the Obligations pursuant to the terms hereof, each Borrower shall
indemnify, defend, and hold Agent and the Lenders and their Participants
harmless against any and all Funding Losses subject to and in accordance with
Section 2.12 (b)(ii).
d.Special Provisions Applicable to LIBOR Rate.
i.The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable law (other than changes in laws
relative to Taxes, which shall be governed by Section 16) occurring subsequent
to the commencement of the then applicable Interest Period, including changes in
tax laws (except changes of general applicability in corporate income tax laws
and changes in laws relative to Taxes, which shall be governed by Section 16)
and changes in the reserve requirements after the Closing Date imposed by the
Board of Governors of the Federal Reserve System (or any successor), which
additional or increased costs would increase the cost of funding or maintaining
loans bearing interest at the LIBOR Rate. In any such event, the affected Lender
shall give Borrowers and Agent notice of such a

22

--------------------------------------------------------------------------------

 

determination and adjustment and Agent promptly shall transmit the notice to
each other Lender and, upon its receipt of the notice from the affected Lender,
Borrowers may, by notice to such affected Lender (A) require such Lender to
furnish to Borrowers a statement setting forth the basis for adjusting such
LIBOR Rate and the method for determining the amount of such adjustment, or (B)
repay the LIBOR Rate Loans with respect to which such adjustment is made
(together with any amounts due under Section 2.12(b)(ii)).
ii.In the event that any change after the Closing Date in market conditions or
any law, regulation, treaty, or directive, or any change therein or in the
interpretation or application thereof, shall at any time after the date hereof,
in the reasonable opinion of any Lender, make it unlawful or impractical for
such Lender to fund or maintain LIBOR Rate Loans or to continue such funding or
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to Agent and Borrowers
and Agent promptly shall transmit the notice to each other Lender and (A) in the
case of any LIBOR Rate Loans of such Lender that are outstanding, the date
specified in such Lender's notice shall be deemed to be the last day of the
Interest Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans
of such Lender thereafter shall accrue interest at the rate then applicable to
Base Rate Loans, and (B) Borrowers shall not be entitled to elect the LIBOR
Option until such Lender determines that it would no longer be unlawful or
impractical to do so.
iii.For purposes of this Section 2.12(d), the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all rules, regulations, orders, requests, guidelines
or directives in connection therewith are deemed to have been enacted and become
effective after the Closing Date.
e.No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire eurodollar deposits to fund or otherwise match
fund any Obligation as to which interest accrues at the LIBOR Rate.
2.13.Capital Requirements.
a.If, after the date hereof, any Lender determines that (i) the adoption of or
change in any law, rule, regulation or guideline regarding capital or reserve
requirements for banks or bank holding companies, or any change, after the
Closing Date, in the interpretation, implementation, or application thereof by
any Governmental Authority charged with the administration thereof, or (ii)
compliance by such Lender or its parent bank holding company with any guideline,
request or directive of any such entity after the Closing Date regarding capital
adequacy (whether or not having the force of law), has the effect of reducing
the return on such Lender's or such holding company's capital as a consequence
of such Lender's Commitments hereunder to a level below that which such Lender
or such holding company could have achieved but for such adoption, change, or
compliance (taking into consideration such Lender's or such holding company's
then existing policies with respect to capital adequacy and assuming the full
utilization of such entity's capital) by any amount deemed by such Lender to be
material, then such Lender may notify Borrower Agent and Agent thereof.
Following receipt of such notice, Borrowers agree to pay such Lender on demand
the amount of such reduction of return of capital as and when such reduction is
determined, payable within thirty (30) days after presentation by such Lender of
a statement in the amount and setting forth in reasonable detail such Lender's
calculation thereof and the assumptions upon which such calculation was based
(which statement shall be deemed true and correct absent manifest error). In
determining such amount, such Lender may use any reasonable averaging and
attribution methods. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's right to demand such compensation; provided, that, (A) no Borrower
shall be required to compensate a Lender pursuant to this Section for any
reductions in return incurred more than one hundred eighty (180) days prior to
the date that such Lender notifies Borrowers of such law, rule, regulation or
guideline giving rise to such reductions and of such Lender's intention to claim
compensation therefore and (B) that if such claim arises by reason of the
adoption of or change in any law, rule, regulation or guideline that is
retroactive, then the one hundred eighty (180) day period referred to above
shall be extended to include the period of retroactive effect thereof. For
purposes of this Section 2.13(a), the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all rules, regulations, orders, requests, guidelines or
directives in connection therewith are deemed to have been enacted and become
effective after the Closing Date.
b.If any Lender requests additional or increased costs referred to in Section
2.12(d)(i) or amounts under Section 2.13(a) or sends a notice under Section
2.12(d)(ii) relative to changed circumstances (any such Lender, an “Affected
Lender”), then such Affected Lender shall use reasonable efforts to promptly
designate a

23

--------------------------------------------------------------------------------

 

different one of its lending offices or to assign its rights and obligations
hereunder to another of its offices or branches, if (i) in the reasonable
judgment of such Affected Lender, such designation or assignment would eliminate
or reduce amounts payable pursuant to Section 2.12(d)(i) or Section 2.13(a), as
applicable, or would eliminate the illegality or impracticality of funding or
maintaining LIBOR Rate Loans and (ii) in the reasonable judgment of such
Affected Lender, such designation or assignment would not subject it to any
material unreimbursed cost or expense and would not otherwise be materially
disadvantageous to it. Borrowers agree to pay all reasonable out-of-pocket costs
and expenses incurred by such Affected Lender in connection with any such
designation or assignment. If, after such reasonable efforts, such Affected
Lender does not so designate a different one of its lending offices or assign
its rights to another of its offices or branches so as to eliminate Borrowers'
obligation to pay any future amounts to such Affected Lender pursuant to Section
2.12(d)(i) or Section 2.13(a), as applicable, or to enable Borrowers to obtain
LIBOR Rate Loans, then Borrowers (without prejudice to any amounts then due to
such Affected Lender under Section 2.12(d)(i) or Section 2.13(a), as applicable)
may, unless prior to the effective date of any such assignment the Affected
Lender withdraws its request for such additional amounts under Section
2.12(d)(i) or Section 2.13(a), as applicable, or indicates that it is no longer
unlawful or impractical to fund or maintain LIBOR Rate Loans, may seek a
substitute Lender for such Lender reasonably acceptable to Agent to purchase the
Obligations owed to such Affected Lender and such Affected Lender's Commitments
hereunder (a “Replacement Lender”), and if such Replacement Lender agrees to
such purchase, such Affected Lender shall assign to the Replacement Lender its
Obligations and Commitments, pursuant to an Assignment and Acceptance Agreement,
and upon such purchase by the Replacement Lender, such Replacement Lender shall
be deemed to be a “Lender” for purposes of this Agreement and such Affected
Lender shall cease to be a “Lender” for purposes of this Agreement.
2.14.Increase in Maximum Credit.
a.Borrower Agent may, at any time, deliver a written request to Agent to
increase the Maximum Credit. Any such written request shall specify the amount
of the increase in the Maximum Credit that Borrowers are requesting, provided,
that, (i) in no event shall the aggregate amount of any such increase cause the
Maximum Credit to exceed $200,000,000, (ii) such request shall be for an
increase of not less than $5,000,000, (iii) any such request shall be
irrevocable, (iv) in no event shall there be more than one such increase in any
calendar quarter, (v) in no event shall there be more than three such increases
during the term of this Agreement, (vi) no Default or Event of Default shall
exist or have occurred and be continuing and (vii) in no event shall there be
any such increase after the date on which the Commitments have been reduced
pursuant to Section 2.4(c) of this Agreement.
b.Upon the receipt by Agent of any such written request, Agent shall notify each
of the Lenders of such request and each Lender shall have the option (but not
the obligation) to increase the amount of its Commitment by an amount up to its
Pro Rata Share of the amount of the increase thereof requested by Borrower Agent
as set forth in the notice from Agent to such Lender. Each Lender shall notify
Agent within fifteen (15) days after the receipt of such notice from Agent
whether it is willing to so increase its Commitment, and if so, the amount of
such increase; provided, that, (i) the minimum increase in the Commitments of
each such Lender providing the additional Commitments shall equal or exceed
$250,000, and (ii) no Lender shall be obligated to provide such increase in its
Commitment and the determination to increase the Commitment of a Lender shall be
within the sole and absolute discretion of such Lender. If the aggregate amount
of the increases in the Commitments received from the Lenders does not equal or
exceed the amount of the increase in the Maximum Credit requested by Borrowers,
Agent shall seek additional increases from Lenders or Commitments from such
Eligible Transferees as it may determine, after consultation with Borrower. In
the event Lenders (or Lenders and any such Eligible Transferees, as the case may
be) have committed in writing to provide increases in their Commitments or new
Commitments in an aggregate amount in excess of the increase in the Maximum
Credit requested by Borrower or permitted hereunder, Agent shall then have the
right to allocate such commitments, first to Lenders and then to Eligible
Transferees, in such amounts and manner as Agent may determine, after
consultation with Borrowers. Notwithstanding anything to the contrary contained
in this Agreement, if, in connection with arranging for such additional
Commitments, Borrowers agree to pay to any such Lender or Eligible Transferee
interest on such additional Commitments at rate that is greater than that paid
to the other Lenders, such higher interest rate shall apply to all Lenders on
all Commitments.
c.The Maximum Credit shall be increased by the amount of the increase in the
applicable Commitments from Lenders or new Commitments from Eligible
Transferees, in each case selected in accordance

24

--------------------------------------------------------------------------------

 

with Section 2.14(b) above, for which Agent has received Assignment and
Acceptances thirty (30) days after the date of the request by Borrowers for the
increase or such earlier date as Agent and Borrowers may agree (but subject to
the satisfaction of the conditions set forth below), whether or not the
aggregate amount of the increase in Commitments and new Commitments, as the case
may be, equal or exceed the amount of the increase in the Maximum Credit
requested by Borrower Agent in accordance with the terms hereof, effective on
the date that each of the following conditions have been satisfied:
i.Agent shall have received from each Lender or Eligible Transferee that is
providing an additional Commitment as part of the increase in the Maximum
Credit, an Assignment and Acceptance duly executed by such Lender or Eligible
Transferee and Borrower, provided, that, the aggregate Commitments set forth in
such Assignment and Acceptance(s) shall be not less than $1,000,000;
ii.the conditions precedent to the making of Advances set forth in Section 3.2
shall be satisfied as of the date of the increase in the Maximum Credit, both
before and after giving effect to such increase;
iii.such increase in the Maximum Credit, on the date of the effectiveness
thereof, shall not violate any applicable law, regulation or order or decree of
any court or other Governmental Authority and shall not be enjoined,
temporarily, preliminarily or permanently;
iv.there shall have been paid to each Lender and Eligible Transferee providing
an additional Commitment in connection with such increase in the Maximum Credit
all fees and expenses due and payable to such Person on or before the
effectiveness of such increase; and
v.there shall have been paid to Agent, for the account of the Agent and Lenders
(in accordance with any agreement among them) all fees and expenses (including
reasonable fees and expenses of counsel) due and payable pursuant to any of the
Loan Documents on or before the effectiveness of such increase.
d.As of the effective date of any such increase in the Maximum Credit, each
reference to the term Commitments and Maximum Credit herein, as applicable, and
in any of the other Loan Documents shall be deemed amended to mean the amount of
the Commitments and Maximum Credit specified in the most recent written notice
from Agent to Borrower Agent of the increase in the Commitments and Maximum
Credit, as applicable.
e.Effective on the date of each increase in the Maximum Credit pursuant to this
Section 2.14, each reference in this Agreement to an amount of Excess
Availability shall, automatically and without any further action, be deemed to
be increased so that the ratio of each amount of Excess Availability to the
amount of the Maximum Credit after such increase in the Maximum Credit remains
the same as the ratio of such the amount of Excess Availability to the amount of
the Maximum Credit prior to such increase in the Maximum Credit.
2.15.Joint and Several Liability of Borrowers.
a.Each Borrower is accepting joint and several liability hereunder and under the
other Loan Documents in consideration of the financial accommodations to be
provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.
b.Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Obligations (including any Obligations arising under this Section
2.15), it being the intention of the parties hereto that all the Obligations
shall be the joint and several obligations of each Borrower without preferences
or distinction among them.
c.If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligation until such time as all of the Obligations are paid in full.
d.The Obligations of each Borrower under the provisions of this Section 2.15
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each Borrower to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of the
provisions of this Agreement (other than this Section 2.15(d)) or any other
circumstances whatsoever.

25

--------------------------------------------------------------------------------

 

e.Except as otherwise expressly provided in this Agreement, each Borrower hereby
waives notice of acceptance of its joint and several liability, notice of any
Advances or Letters of Credit issued under or pursuant to this Agreement, notice
of the occurrence of any Default, Event of Default, or of any demand for any
payment under this Agreement, notice of any action at any time taken or omitted
by Agent or Lenders under or in respect of any of the Obligations, any
requirement of diligence or to mitigate damages and, generally, to the extent
permitted by applicable law, all demands, notices and other formalities of every
kind in connection with this Agreement (except as otherwise provided in this
Agreement). Except as otherwise expressly provided in this Agreement, each
Borrower hereby assents to, and waives notice of, any extension or postponement
of the time for the payment of any of the Obligations, the acceptance of any
payment of any of the Obligations, the acceptance of any partial payment
thereon, any waiver, consent or other action or acquiescence by Agent or Lenders
at any time or times in respect of any default by any Borrower in the
performance or satisfaction of any term, covenant, condition or provision of
this Agreement, any and all other indulgences whatsoever by Agent or Lenders in
respect of any of the Obligations, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
the Obligations or the addition, substitution or release, in whole or in part,
of any Borrower. Without limiting the generality of the foregoing, except as
otherwise expressly provided in this Agreement, each Borrower assents to any
other action or delay in acting or failure to act on the part of any Agent or
Lender with respect to the failure by any Borrower to comply with any of its
respective Obligations, including, without limitation, any failure strictly or
diligently to assert any right or to pursue any remedy or to comply fully with
applicable laws or regulations thereunder, which might, but for the provisions
of this Section 2.15 afford grounds for terminating, discharging or relieving
any Borrower, in whole or in part, from any of its Obligations under this
Section 2.15, it being the intention of each Borrower that, so long as any of
the Obligations hereunder remain unsatisfied, the Obligations of each Borrower
under this Section 2.15 shall not be discharged except by performance and then
only to the extent of such performance. The Obligations of each Borrower under
this Section 2.15 shall not be diminished or rendered unenforceable by any
winding up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any other Borrower or any Agent or Lender.
f.Each Borrower represents and warrants to Agent and Lenders that such Borrower
is currently informed of the financial condition of Borrowers and of all other
circumstances which a diligent inquiry would reveal and which bear upon the risk
of nonpayment of the Obligations. Each Borrower further represents and warrants
to Agent and Lenders that such Borrower has read and understands the terms and
conditions of the Loan Documents. Each Borrower hereby covenants that such
Borrower will continue to keep informed of Borrowers' financial condition and of
all other circumstances which bear upon the risk of nonpayment or nonperformance
of the Obligations.
g.The provisions of this Section 2.15 are made for the benefit of Agent, each
member of the Lender Group, each Bank Product Provider, and their respective
successors and assigns, and, subject to Section 9 herein may be enforced by it
or them from time to time against any or all Borrowers as often as occasion
therefor may arise and without requirement on the part of Agent, any member of
the Lender Group, any Bank Product Provider, or any of their successors or
assigns first to marshal any of its or their claims or to exercise any of its or
their rights against any Borrower or to exhaust any remedies available to it or
them against any Borrower or to resort to any other source or means of obtaining
payment of any of the Obligations hereunder or to elect any other remedy. The
provisions of this Section 2.15 shall remain in effect until all of the
Obligations shall have been paid in full or otherwise fully satisfied. If at any
time, any payment, or any part thereof, made in respect of any of the
Obligations, is rescinded or must otherwise be restored or returned by Agent or
any Lender upon the insolvency, bankruptcy or reorganization of any Borrower, or
otherwise, the provisions of this Section 2.15 will forthwith be reinstated in
effect, as though such payment had not been made.
h.Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to Agent or Lenders with respect to any of the Obligations
or any collateral security therefor until such time as all of the Obligations
have been paid in full in cash. Any claim which any Borrower may have against
any other Borrower with respect to any payments to any Agent or any member of
the Lender Group hereunder or under any of the Bank Product Agreements are
hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership,

26

--------------------------------------------------------------------------------

 

liquidation, reorganization or other similar proceeding under the laws of any
jurisdiction relating to any Borrower, its debts or its assets, whether
voluntary or involuntary, all such Obligations shall be paid in full in cash
before any payment or distribution of any character, whether in cash, securities
or other property, shall be made to any other Borrower therefor.
i.Each Borrower hereby agrees that after the occurrence and during the
continuance of any Default or Event of Default, such Borrower will not demand,
sue for or otherwise attempt to collect any Indebtedness of any other Borrower
owing to such Borrower until the Obligations shall have been paid in full in
cash or otherwise with the consent of Agent. If, notwithstanding the foregoing
sentence, such Borrower shall collect, enforce or receive any amounts in respect
of such indebtedness, such amounts shall be collected, enforced and received by
such Borrower as trustee for Agent, and such Borrower shall deliver any such
amounts to Agent for application to the Obligations in accordance with Section
2.4(b).
3.
CONDITIONS; TERM OF AGREEMENT.

3.1.Conditions Precedent to the Initial Extension of Credit.
The obligation of each Lender to make its initial extension of credit provided
for hereunder is subject to the fulfillment, to the satisfaction of Agent and
each Lender, of each of the conditions precedent set forth on Schedule 3.1 (the
making of such initial extension of credit by a Lender being conclusively deemed
to be its satisfaction or waiver of the conditions precedent).
3.2.Conditions Precedent to all Extensions of Credit.
The obligation of the Lender Group (or any member thereof) to make any Advances
hereunder (or to extend any other credit hereunder) at any time shall be subject
to the following conditions precedent:
a.the representations and warranties of the Loan Parties contained in this
Agreement or in the other Loan Documents shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
extension of credit, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date); and
b.no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof.
3.3.Maturity.
This Agreement shall continue in full force and effect for a term ending on
March 1, 2016 (the “Maturity Date”). The foregoing notwithstanding, the Lender
Group, upon the election of the Required Lenders, shall have the right to
terminate its obligations under this Agreement immediately and without notice to
Borrower Agent or any other Loan Party upon the occurrence and during the
continuation of an Event of Default.
3.4.Effect of Maturity.
On the Maturity Date, all commitments of the Lender Group to provide additional
credit hereunder shall automatically be terminated and all of the Obligations
immediately shall become due and payable without notice or demand and Borrowers
shall be required to repay all of the Obligations in full. No termination of the
obligations of the Lender Group (other than payment in full of the Obligations
and termination of the Commitments) shall relieve or discharge any Loan Party of
its duties, obligations, or covenants hereunder or under any other Loan Document
and Agent's Liens in the Collateral shall continue to secure the Obligations and
shall remain in effect until all Obligations have been paid in full and the
Commitments have been terminated. When all of the Obligations have been paid in
full and the Lender Group's obligations to provide additional credit under the
Loan Documents have been terminated irrevocably, Agent will, at Borrowers' sole
expense, execute and deliver any termination statements, lien releases,
discharges of security interests, and other similar discharge or release
documents (and, if applicable, in recordable form) as are reasonably necessary
to release, as of record, Agent's Liens and all notices of security interests
and liens previously filed by Agent and Loan Parties shall execute and deliver
to Agent a general release of Agent and Lenders in form and substance reasonably
satisfactory to Agent.
3.5.Early Termination by Borrowers.

27

--------------------------------------------------------------------------------

 

Borrowers have the option, at any time upon five (5) Business Days prior written
notice to Agent, to terminate this Agreement and terminate the Commitments
hereunder by repaying to Agent all of the Obligations in full in cash.
4.
REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, each Borrower
makes the following representations and warranties to the Lender Group for
itself and each of the other Loan Parties which shall be true, correct, and
complete, in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof), as of the Closing
Date, and shall be true, correct, and complete, in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof), as of the date of the making of each Advance (or other extension of
credit) made thereafter, as though made on and as of the date of such Advance
(or other extension of credit) (except to the extent that such representations
and warranties relate solely to an earlier date) and such representations and
warranties shall survive the execution and delivery of this Agreement:
4.1.Due Organization and Qualification; Subsidiaries.
Each Loan Party (i) is duly organized and existing and in good standing under
the laws of the jurisdiction of its organization, (ii) is qualified to do
business in any state where the failure to be so qualified could reasonably be
expected to result in a Material Adverse Change, and (iii) has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted, to enter into the Loan
Documents to which it is a party and to carry out the transactions contemplated
thereby.
a.Set forth on Schedule 4.1(b) is a complete and accurate description of the
authorized capital Stock of each Borrower, by class, and, as of the Closing
Date, a description of the number of shares of each such class that are issued
and outstanding. Other than as described on Schedule 4.1(b), there are no
subscriptions, options, warrants, or calls relating to any shares of any
Borrower's capital Stock, including any right of conversion or exchange under
any outstanding security or other instrument. No Borrower is subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its capital Stock or any security convertible into or
exchangeable for any of its capital Stock.
b.Set forth on Schedule 4.1(c) (as such Schedule may be updated from time to
time to reflect changes resulting from transactions permitted under this
Agreement), is a complete and accurate list of the Loan Parties' direct and
indirect Subsidiaries, showing: (i) the number of shares of each class of common
and preferred Stock authorized for each of such Subsidiaries, and (ii) the
number and the percentage of the outstanding shares of each such class owned
directly or indirectly by such Borrower. All of the outstanding capital Stock of
each such Subsidiary has been validly issued and is fully paid and
non-assessable.
c.Except as set forth on Schedule 4.1(c), there are no subscriptions, options,
warrants, or calls relating to any shares of Parent's Subsidiaries' capital
Stock, including any right of conversion or exchange under any outstanding
security or other instrument. Neither Parent nor any of its Subsidiaries are
subject to any obligation (contingent or otherwise) to repurchase or otherwise
acquire or retire any shares of Parent's Subsidiaries' capital Stock or any
security convertible into or exchangeable for any such capital Stock.
4.2.Due Authorization; No Conflict.
a.As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary action on the part of such Loan Party.
b.As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party do not and will not (i)
violate any material provision of any material federal, state, or local law or
regulation applicable to any Loan Party or its Subsidiaries, the Governing
Documents of any Loan Party or its Subsidiaries, or any order, judgment, or
decree of any court or other Governmental Authority binding on any Loan Party or
its Subsidiaries, (ii) conflict with, result in a breach of, or constitute (with
due notice or lapse of time or both) a default under any Material Contract of
any Loan Party or its Subsidiaries except to the extent that any such conflict,
breach or default could not individually or in the aggregate reasonably be
expected to have a Material Adverse Change, (iii) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any assets of
any Loan Party, other than Permitted Liens, or (iv) require any approval of any
holders of any

28

--------------------------------------------------------------------------------

 

Stock of any Loan Party or any approval or consent of any Person under any
Material Contract of any Loan Party, other than consents or approvals that have
been obtained and that are still in force and effect and except, in the case of
Material Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Change.
4.3.Governmental Consents.
The execution, delivery, and performance by each Loan Party of the Loan
Documents to which such Loan Party is a party and the consummation of the
transactions contemplated by the Loan Documents do not and will not require any
registration with, consent, or approval of, or notice to, or other action with
or by, any Governmental Authority, other than registrations, consents,
approvals, notices, or other actions that have been obtained and that are still
in force and effect and except for filings and recordings with respect to the
Collateral to be made, or otherwise delivered to Agent for filing or
recordation, as of the Closing Date.
4.4.Binding Obligations; Perfected Liens.
a.Each Loan Document has been duly executed and delivered by each Loan Party
that is a party thereto and is the legally valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors' rights generally.
b.Agent's Liens are validly created, perfected (other than (i) in respect of
motor vehicles that are subject to a certificate of title and as to which Agent
has not caused its Lien to be noted on the applicable certificate of title, and
(ii) any Deposit Accounts and Securities Accounts not subject to a Control
Agreement as permitted by Section 6.11, and subject only to the filing of
financing statements and the recordation of the Copyright Security Agreement, in
each case, in the appropriate filing offices), and first priority Liens, subject
only to Permitted Liens which are either permitted purchase money Liens or the
interests of lessors under Capital Leases.
4.5.Title to Assets; No Encumbrances.
Each of the Loan Parties has (a) good, sufficient and legal title to (in the
case of fee interests in Real Property), (b) valid leasehold interests in (in
the case of leasehold interests in real or personal property), and (c) good and
marketable title to (in the case of all other personal property), all of their
respective assets reflected in their most recent financial statements delivered
pursuant to Section 5.1, in each case except for assets disposed of since the
date of such financial statements to the extent permitted hereby. All of such
assets are free and clear of Liens except for Permitted Liens.
4.6.Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.
a.The name of (within the meaning of Section 9-503 of the Code or within the
PPSA, as applicable) and jurisdiction of organization of each Loan Party and
each of its Subsidiaries is set forth on Schedule 4.6(a) (as such Schedule may
be updated from time to time to reflect changes resulting from transactions
permitted under this Agreement).
b.The chief executive office of each Loan Party and each of its Subsidiaries is
located at the address indicated on Schedule 4.6(b) (as such Schedule may be
updated from time to time to reflect changes resulting from transactions
permitted under this Agreement).
c.Each Loan Party's and each of its Subsidiaries' tax identification numbers and
organizational identification numbers, if any, are identified on Schedule 4.6(c)
(as such Schedule may be updated from time to time to reflect changes resulting
from transactions permitted under this Agreement).
d.As of the Closing Date, no Loan Party holds any commercial tort claims that
exceed $1,000,000 in amount, except as set forth on Schedule 4.6(d).
4.7.Litigation.
a.Except as set forth on Schedule 4.7(a), there are no actions, suits, or
proceedings pending or, to the knowledge of Borrowers, after due inquiry,
threatened in writing against a Loan Party or any of its Subsidiaries that

29

--------------------------------------------------------------------------------

 

either individually or in the aggregate could reasonably be expected to result
in a Material Adverse Change.
b.Schedule 4.7(b) sets forth a complete and accurate description, with respect
to each of the actions, suits, or proceedings with asserted liabilities in
excess of, or that could reasonably be expected to result in liabilities in
excess of $2,500,000 that, as of the Closing Date, is pending or, to the
knowledge of Borrowers, after due inquiry, threatened against a Loan Party or
any of its Subsidiaries, of (i) the parties to such actions, suits, or
proceedings, (ii) the nature of the dispute that is the subject of such actions,
suits, or proceedings, (iii) the status, as of the Closing Date, with respect to
such actions, suits, or proceedings, and (iv) whether any liability of the Loan
Parties' and their Subsidiaries in connection with such actions, suits, or
proceedings is covered by insurance.
4.8.Compliance with Laws.
No Loan Party nor any of its Subsidiaries (a) is in violation of any applicable
laws, rules, regulations, executive orders, or codes (including Environmental
Laws) that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Change, or (b) is subject to or in default with
respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Change.
4.9.No Material Adverse Change.
All historical financial statements relating to the Loan Parties and their
Subsidiaries that have been delivered by any Loan Party to Agent have been
prepared in accordance with GAAP (except, in the case of unaudited financial
statements, for the lack of footnotes and being subject to year-end audit
adjustments) and present fairly in all material respects, the Loan Parties' and
their Subsidiaries' consolidated financial condition as of the date thereof and
results of operations for the period then ended. Since August 31, 2010, no
event, circumstance, or change has occurred that has or could reasonably be
expected to result in a Material Adverse Change with respect to the Loan Parties
and their Subsidiaries.
4.10.Fraudulent Transfer.
a.Each Loan Party is Solvent and, after the execution and delivery of the Loan
Documents and the consummation of the transactions contemplated thereby
(including the Klipsch Acquisition), will be Solvent.
b.No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.
4.11.Employee Benefits.
No Loan Party, none of their Subsidiaries, nor any of their ERISA Affiliates
maintains or contributes to any Benefit Plan.
4.12.Environmental Condition.
Except as set forth on Schedule 4.12, (a) to Borrowers' knowledge, no Loan
Party's nor any of its Subsidiaries' properties or assets has ever been used by
a Loan Party, its Subsidiaries, or by previous owners or operators in the
disposal of, or to produce, store, handle, treat, release, or transport, any
Hazardous Materials, where such disposal, production, storage, handling,
treatment, release or transport was in violation, in any material respect, of
any applicable Environmental Law, (b) to Borrowers' knowledge, after due
inquiry, no Loan Party's nor any of its Subsidiaries' properties or assets has
ever been designated or identified in any manner pursuant to any environmental
protection statute as a Hazardous Materials disposal site, (c) no Loan Party nor
any of its Subsidiaries has received notice that a Lien arising under any
Environmental Law has attached to any revenues or to any Real Property owned or
operated by a Loan Party or its Subsidiaries, and (d) no Loan Party nor any of
its Subsidiaries nor any of their respective facilities or operations is subject
to any outstanding written order, consent decree, or settlement agreement with
any Person relating to any Environmental Law or Environmental Liability that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change.
4.13.Intellectual Property.
Each Loan Party owns, or holds licenses in, all trademarks, trade names,
copyrights, patents, and licenses that are

30

--------------------------------------------------------------------------------

 

necessary to the conduct of its business as currently conducted, and attached
hereto as Schedule 4.13 (as updated from time to time) is a true, correct, and
complete listing of all material trademarks, trade names, copyrights, patents,
and licenses as to which any Loan Party is the owner or is an exclusive
licensee; provided, that, any Borrower may amend Schedule 4.13 to add additional
intellectual property so long as such amendment occurs by written notice to
Agent at the time that such Borrower provides its Compliance Certificate
pursuant to Section 5.1.
4.14.Leases.
Each Loan Party enjoy peaceful and undisturbed possession under all leases
material to their business and to which they are parties or under which they are
operating, and, subject to Permitted Protests, all of such material leases are
valid and subsisting and no material default by the applicable Loan Party exists
under any of them.
4.15.Deposit Accounts and Securities Accounts.
Set forth on Schedule 4.15 (as updated pursuant to the provisions of the
Security Agreement from time to time) is a listing of all of the Loan Parties'
and their Subsidiaries' Deposit Accounts and Securities Accounts, including,
with respect to each bank or securities intermediary (a) the name and address of
such Person, and (b) the account numbers of the Deposit Accounts or Securities
Accounts maintained with such Person.
4.16.Complete Disclosure.
All factual information taken as a whole (other than forward-looking information
and projections and information of a general economic nature and general
information about Borrowers' industry) furnished by or on behalf of a Loan Party
or its Subsidiaries in writing to Agent or any Lender (including all information
contained in the Schedules hereto or in the other Loan Documents) for purposes
of or in connection with this Agreement or the other Loan Documents, and all
other such factual information taken as a whole (other than forward-looking
information and projections and information of a general economic nature and
general information about Borrowers' industry) hereafter furnished by or on
behalf of a Loan Party or its Subsidiaries in writing to Agent or any Lender
will be, true and accurate, in all material respects, on the date as of which
such information is dated or certified and not incomplete by omitting to state
any fact necessary to make such information (taken as a whole) not misleading in
any material respect at such time in light of the circumstances under which such
information was provided. The Projections delivered to Agent on February 22,
2011 represent, and as of the date on which any other Projections are delivered
to Agent, such additional Projections represent, Borrowers' good faith estimate,
on the date such Projections are delivered, of the Loan Parties' and their
Subsidiaries' future performance for the periods covered thereby based upon
assumptions believed by Borrowers to be reasonable at the time of the delivery
thereof to Agent (it being understood that such Projections are subject to
uncertainties and contingencies, many of which are beyond the control of the
Loan Parties and their Subsidiaries, that no assurances can be given that such
Projections will be realized, and that actual results may differ in a material
manner from such Projections).
4.17.Material Contracts.
Set forth on Schedule 4.17 (as such Schedule may be updated from time to time in
accordance herewith) is a reasonably detailed description of the Material
Contracts of each Loan Party as of the most recent date on which Borrowers
provided their Compliance Certificate pursuant to Section 5.1; provided, that,
any Borrower may amend Schedule 4.17 to add additional Material Contracts so
long as such amendment occurs by written notice to Agent on the date that such
Borrower provides its Compliance Certificate. Except for matters which, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change, each Material Contract (other than those that have
expired at the end of their normal terms) (a) is in full force and effect and is
binding upon and enforceable against the applicable Loan Party and, to
Borrowers' knowledge, after due inquiry, each other Person that is a party
thereto in accordance with its terms, (b) has not been otherwise amended or
modified (other than amendments or modifications permitted by Section 6.7(b)),
and (c) is not in default due to the action or inaction of the applicable Loan
Party.
4.18.Patriot Act.
To the extent applicable, each Loan Party is in compliance, in all material
respects, with the (a) Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (b) Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept

31

--------------------------------------------------------------------------------

 

and Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). No part of
the proceeds of the loans made hereunder will be used by any Loan Party or any
of their Affiliates, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
4.19.Indebtedness.
Set forth on Schedule 4.19 is a true and complete list of all Indebtedness of
each Loan Party and each of its Subsidiaries outstanding immediately prior to
the Closing Date that is to remain outstanding immediately after giving effect
to the closing hereunder on the Closing Date and such Schedule accurately sets
forth the aggregate principal amount of such Indebtedness as of the Closing
Date.
4.20.Payment of Taxes.
Except as set forth on Schedule 4.20 and as otherwise permitted under Section
5.5, all tax returns and reports of each Loan Party and its Subsidiaries
required to be filed by any of them have been timely filed, and all taxes shown
on such tax returns to be due and payable and all assessments, fees and other
governmental charges upon a Loan Party and its Subsidiaries and upon their
respective assets, income, businesses and franchises that are due and payable
have been paid when due and payable. Except as set forth on Schedule 4.20, each
Loan Party and each of its Subsidiaries have made adequate provision in
accordance with GAAP for all taxes not yet due and payable. No Borrower knows of
any proposed tax assessment against a Loan Party or any of its Subsidiaries that
is not being actively contested by such Loan Party or such Subsidiary
diligently, in good faith, and by appropriate proceedings; provided such
reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.
4.21.Margin Stock.
No Loan Party nor any of its Subsidiaries is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock. No part of the proceeds of the loans
made to Borrowers will be used to purchase or carry any such Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any such
Margin Stock or for any purpose that violates the provisions of Regulation T, U
or X of the Board of Governors of the United States Federal Reserve.
4.22.Governmental Regulation.
No Loan Party is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable. No Loan
Party nor any of its Subsidiaries is a “registered investment company” or a
company “controlled” by a “registered investment company” or a “principal
underwriter” of a “registered investment company” as such terms are defined in
the Investment Company Act of 1940.
4.23.OFAC.
No Loan Party nor any of its Subsidiaries is in violation of any of the country
or list based economic and trade sanctions administered and enforced by OFAC. No
Loan Party nor any of its Subsidiaries (a) is a Sanctioned Person or a
Sanctioned Entity, (b) has its assets located in Sanctioned Entities, or (c)
derives revenues from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities. No proceeds of any loan made hereunder will be used to fund
any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Sanctioned Entity.
4.24.Employee and Labor Matters.
There is (i) no unfair labor practice complaint pending or, to the knowledge of
Borrowers, threatened against any Loan Party before any Governmental Authority
and no grievance or arbitration proceeding pending or threatened against any
Loan Party which arises out of or under any collective bargaining agreement and
that could reasonably be expected to result in a material liability, (ii) no
strike, labor dispute, slowdown, stoppage or similar action or grievance pending
or threatened in writing against any Loan Party or its Subsidiaries that could
reasonably be expected to result in a material liability, or (iii) except as set
forth on Schedule 4.24, to the knowledge of Borrowers,

32

--------------------------------------------------------------------------------

 

after due inquiry, no union representation question existing with respect to the
employees of any Loan Party and no union organizing activity taking place with
respect to any of the employees of any Loan Party. No Borrowers and no
Subsidiary of any Borrower has incurred any liability or obligation under the
Worker Adjustment and Retraining Notification Act or similar state law, which
remains unpaid or unsatisfied. The hours worked and payments made to employees
of each Loan Party have not been in violation of the Fair Labor Standards Act or
any other applicable legal requirements, except to the extent such violations
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Change. All material payments due from any Borrower or its
Subsidiaries on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of any
Borrower, except where the failure to do so could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change.
4.25.Intentionally Deleted.
  
4.26.Klipsch Acquisition.
a.Borrowers have delivered to Agent complete and correct copies of the Klipsch
Acquisition Documents, including all schedules and exhibits thereto. The
execution, delivery and performance of each of the Klipsch Acquisition Documents
has been duly authorized by all necessary action on the part of Borrowers. Each
Klipsch Acquisition Document is the legal, valid and binding obligation of each
Borrower, enforceable against each Borrower in accordance with its terms, in
each case, except (i) as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
generally the enforcement of creditors' rights and (ii) the availability of the
remedy of specific performance or injunctive or other equitable relief is
subject to the discretion of the court before which any proceeding therefor may
be brought. Parent and Soundtech LLC are not in default in the performance or
compliance with any provisions thereof. All representations and warranties made
by Borrowers (other than Klipsch in its capacity as a party to the Klipsch
Acquisition Agreement) in the Klipsch Acquisition Documents and in the
certificates delivered in connection therewith are true and correct in all
material respects. To Borrowers' (other than Klipsch in its capacity as a party
to the Klipsch Acquisition Agreement) knowledge, none of the Seller's
representations or warranties in the Klipsch Acquisition Documents contain any
untrue statement of a material fact or omit any fact necessary to make the
statements therein not misleading, in any case that could reasonably be expected
to result in a Material Adverse Change.
b.As of the Closing Date, the Klipsch Acquisition has been consummated in all
material respects, in accordance with all applicable laws. As of the Closing
Date, all requisite approvals by Governmental Authorities having jurisdiction
over any Loan Party and, to each Borrower's knowledge, the Seller, with respect
to the Klipsch Acquisition, have been obtained (including filings or approvals
required under the Hart-Scott-Rodino Antitrust Improvements Act), to the extent
the failure to obtain such approvals could reasonably be expected to be adverse
to the interests of the Lenders in any material respect. As of the Closing Date,
after giving effect to the transactions contemplated by the Klipsch Acquisition
Documents, Borrowers will have good title to the assets acquired pursuant to the
Klipsch Acquisition Agreement, free and clear of all Liens other than Permitted
Liens.
4.27.Eligible Accounts.
As to each Account (other than respect to Accounts in a de minimis amount
relative to the aggregate amount of all Eligible Accounts at any time) that is
identified by any Borrower as an Eligible Account in a Borrowing Base
Certificate submitted to Agent, such Account is (a) a bona fide existing payment
obligation of the applicable Account Debtor created by the sale and delivery of
Inventory or the rendition of services to such Account Debtor in the ordinary
course of Borrowers' business, (b) owed to one or more of the Borrowers, and (c)
to the extent that any officer of any Loan Party has knowledge or reasonably
should have had knowledge, not excluded as ineligible by virtue of one or more
of the excluding criteria (other than Agent-discretionary criteria) set forth in
the definition of Eligible Accounts.
4.28.Eligible Inventory.
As to each item of Inventory (other than Inventory having a de minimis Value
relative to the aggregate Value of all Eligible Inventory at any time) that is
identified by any Borrower as Eligible Inventory or Eligible In-Transit

33

--------------------------------------------------------------------------------

 

Inventory in a Borrowing Base Certificate submitted to Agent, such Inventory is
(a) of good and merchantable quality, free from known defects, and (b) to the
extent that any officer of any Loan Party has knowledge or reasonably should
have had knowledge, not excluded as ineligible by virtue of one or more of the
excluding criteria (other than Agent-discretionary criteria) set forth in the
definition of Eligible Inventory and Eligible In-Transit Inventory.
4.29.Locations of Inventory and Equipment.
The Inventory and Equipment (other than vehicles or Equipment out for repair) of
the Loan Parties are not stored with a bailee, warehouseman, or similar party
other than those identified on Schedule 4.29(a) and are otherwise located only
at, or in-transit between or to, the locations identified on Schedule 4.29(b)
(as such Schedules may be updated pursuant to Section 5.15).
4.30.Inventory Records.
Each Loan Party keeps correct and accurate records itemizing and describing the
type, quality, and quantity of its and its Subsidiaries' Inventory and the book
value thereof.
5.
AFFIRMATIVE COVENANTS.

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, the Loan Parties shall
comply with each of the following:
5.1.Financial Statements, Reports, Certificates.
Deliver to Agent, with copies to each Lender, each of the financial statements,
reports, and other items set forth on Schedule 5.1 no later than the times
specified therein. In addition, each Borrower agrees that no Subsidiary of a
Loan Party will have a fiscal year different from that of Borrowers. In
addition, each Borrower agrees to maintain a system of accounting that enables
such Borrower to produce financial statements in accordance with GAAP. Each Loan
Party shall also (a) keep a reporting system that shows all additions, sales,
claims, returns, and allowances with respect to its sales, and (b) maintain its
billing systems/practices substantially as in effect as of the Closing Date and
shall only make material modifications thereto with notice to, and with the
consent of, Agent.
5.2.Collateral Reporting.
Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the reports set forth on Schedule 5.2 at the times specified therein. In
addition, each Borrower agrees to use commercially reasonable efforts in
cooperation with Agent to facilitate and implement a system of electronic
collateral reporting in order to provide electronic reporting of each of the
items set forth on such Schedule.
5.3.Existence.
Except as otherwise permitted under Section 6.3 or Section 6.4, at all times
maintain and preserve in full force and effect its existence (including being in
good standing in its jurisdiction of organization) and all rights and
franchises, licenses and permits material to its business.
5.4.Maintenance of Properties.
Maintain and preserve all of its assets (other than assets having a de minimis
value) that are necessary or useful in the proper conduct of its business in
good working order and condition, ordinary wear, tear, and casualty excepted and
Permitted Dispositions excepted, and comply with the material provisions of all
material leases to which it is a party as lessee, so as to prevent the loss or
forfeiture thereof, unless such provisions are the subject of a Permitted
Protest.
5.5.Taxes.
Cause all assessments and taxes imposed, levied, or assessed against any Loan
Party or its Subsidiaries, or any of their respective assets or in respect of
any of its income, businesses, or franchises to be paid in full, before
delinquency or before the expiration of any extension period, except to the
extent that the validity of such assessment or tax shall be the subject of a
Permitted Protest and so long as, in the case of an assessment or tax that has
or may become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such assessment or tax. Each Borrower will and will cause each of its

34

--------------------------------------------------------------------------------

 

Subsidiaries to make timely payment or deposit of all tax payments and
withholding taxes required of it and them by applicable laws, including those
laws concerning F.I.C.A., F.U.T.A., state disability, and local, state, and
federal income taxes, and will, upon request, furnish Agent with proof
reasonably satisfactory to Agent indicating that each Borrower and its
Subsidiaries have made such payments or deposits.
5.6.Insurance.
a.At Borrowers' expense, maintain insurance respecting each of the Loan Parties'
and their Subsidiaries' assets wherever located, covering loss or damage by
fire, theft, explosion, and all other hazards and risks as ordinarily are
insured against by other Persons engaged in the same or similar businesses.
Borrowers also shall maintain (with respect to each of the Loan Parties and
their Subsidiaries) workers' compensation, business interruption (only to the
extent the Loan Parties begin maintaining business interruption insurance after
the Closing Date), general liability, product liability insurance, director's
and officer's liability insurance, fiduciary liability insurance, and employment
practices liability insurance, as well as insurance against larceny,
embezzlement, and criminal misappropriation. All such policies of insurance
shall be with responsible and reputable insurance companies acceptable to Agent
and in such amounts as is carried generally in accordance with sound business
practice by companies in similar businesses similarly situated and located and
in any event in amount, adequacy and scope reasonably satisfactory to Agent. All
property insurance policies covering the Collateral are to be made payable to
Agent for the benefit of Agent and the Lenders, as their interests may appear,
in case of loss, pursuant to a standard loss payable endorsement with a standard
non contributory “lender” or “secured party” clause and are to contain such
other provisions as Agent may reasonably require to fully protect the Lenders'
interest in the Collateral and to any payments to be made under such policies.
All certificates of property and general liability insurance are to be delivered
to Agent, with the loss payable (but only in respect of Collateral) and
additional insured endorsements in favor of Agent, which endorsements shall
provide for not less than thirty (30) days (ten (10) days in the case of
non-payment) prior written notice to Agent of the exercise of any right of
cancellation. If any Borrower fails to maintain such insurance, Agent may
arrange for such insurance, but at such Borrower's expense and without any
responsibility on Agent's part for obtaining the insurance, the solvency of the
insurance companies, the adequacy of the coverage, or the collection of claims.
Borrowers shall give Agent prompt notice of any loss exceeding $1,000,000
covered by its casualty or business interruption insurance (only to the extent
the Loan Parties begin maintaining business interruption insurance after the
Closing Date). Upon the occurrence and during the continuance of an Event of
Default, Agent shall have the sole right to file claims under any property and
general liability insurance policies in respect of the Collateral, to receive,
receipt and give acquittance for any payments that may be payable thereunder,
and to execute any and all endorsements, receipts, releases, assignments,
reassignments or other documents that may be necessary to effect the collection,
compromise or settlement of any claims under any such insurance policies. Unless
and until the occurrence and continuance of an Event of Default, Borrowers shall
solely have such rights (including to receive payments) set forth in the
immediately preceding sentence.
(b) If any portion of any Collateral is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a “flood hazard area” with respect to which flood insurance has been made
available under any of the Flood Insurance Laws, then Borrowers shall (i) with
respect to such Collateral maintain with responsible and reputable insurance
companies acceptable to Agent, flood insurance in an amount and otherwise
sufficient to comply with all applicable rules and regulations promulgated
pursuant to the Flood Insurance Laws and (ii) deliver to Agent evidence of such
compliance in form and substance reasonably acceptable to Agent. All premiums on
any of the insurance referred to in this Section 5.6(b) shall be paid when due
by Borrowers and if requested by Agent, summaries of the policies shall be
provided to Agent annually or as it may otherwise request. Without limiting the
rights of Agent provided for above, if Borrowers fail to obtain or maintain any
insurance required under the Flood Insurance Laws, Agent may obtain it at
Borrower's expense. By purchasing any of the insurance referred to in this
Section 5.6(b), Agent shall not be deemed to have waived any Default or Event of
Default arising from Borrower's failure to maintain such insurance or pay any
such premiums in respect thereof.
5.7.Inspection.
Permit Agent and each of its duly authorized representatives or agents to visit
any of its properties and inspect any of its assets or books and records, to
conduct appraisals and valuations, to examine and make copies of its books and
records, and to discuss its affairs, finances, and accounts with, and to be
advised as to the same by, its officers

35

--------------------------------------------------------------------------------

 

and employees at such reasonable times and intervals as Agent may designate and,
so long as no Default or Event of Default exists, with reasonable prior notice
to Borrower Agent, all at such times and intervals as the Agent may reasonably
request, all at the Borrower's expense; provided, that, (a) as to field
examinations, (i) no more than two (2) field examinations in any twelve (12)
month period at the expense of Borrowers so long as Excess Availability at any
time during such twelve (12) month period is not less than twelve and one-half
(12.5%) percent of the Maximum Credit, (ii) no more than three (3) field
examinations in any twelve (12) month period at the expense of Borrowers if at
any time Excess Availability during such twelve (12) months is less than twelve
and one-half (12.5%) percent of the Maximum Credit, and (iii) such other field
examinations as Agent may request at any time a Default or an Event of Default
exists or has occurred and is continuing at the expense of Borrowers or
otherwise at any other times at the expense of Agent and Lenders and (b) as to
appraisals, (i) no more than two (2) appraisals of Inventory in any twelve (12)
month period at the expense of Borrowers so long as Excess Availability at any
time during such twelve (12) month period is not less than twelve and one-half
(12.5%) percent of the Maximum Credit, (ii) no more than three (3) appraisals of
Inventory in any twelve (12) month period at the expense of Borrowers if at any
time Excess Availability during such twelve (12) month period is less than
twelve and one-half (12.5%) percent of the Maximum Credit, and (iii) such other
appraisals of Inventory as Agent may request at any time a Default or an Event
of Default exists or has occurred and is continuing at the expense of Borrowers
or otherwise at any other times at the expense of Agent and Lenders.
5.8.Compliance with Laws.
Comply with the requirements of all applicable laws, rules, regulations, and
orders of any Governmental Authority, other than laws, rules, regulations, and
orders the non-compliance with which, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Change.
5.9.Environmental.
Keep any property either owned or operated by Borrowers or their Subsidiaries
free of any Environmental Liens or post bonds or other financial assurances
sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,
a.Comply, in all material respects, with Environmental Laws and provide to Agent
documentation of such compliance which Agent reasonably requests,
b.Promptly notify Agent of any release of which any Borrower has knowledge of a
Hazardous Material in any reportable quantity from or onto property owned or
operated by any Borrower or its Subsidiaries and take any Remedial Actions
required to abate said release or otherwise to come into compliance, in all
material respects, with applicable Environmental Law, and
c.Promptly, but in any event within five (5) Business Days of its receipt
thereof, provide Agent with written notice of any of the following: (i) notice
that an Environmental Lien has been filed against any of the real or personal
property of any Borrower or its Subsidiaries, (ii) commencement of any
Environmental Action or written notice that an Environmental Action will be
filed against any Borrower or its Subsidiaries, and (iii) written notice of a
violation, citation, or other administrative order from a Governmental
Authority.
5.10.Disclosure Updates.
Promptly and in no event later than five (5) Business Days after obtaining
knowledge thereof, notify Agent if any written information, exhibit, or report
furnished to Agent or the Lenders contained, at the time it was furnished, any
untrue statement of a material fact or omitted to state any material fact
necessary to make the statements contained therein not misleading in light of
the circumstances in which made. The foregoing to the contrary notwithstanding,
any notification pursuant to the foregoing provision will not cure or remedy the
effect of the prior untrue statement of a material fact or omission of any
material fact nor shall any such notification have the effect of amending or
modifying this Agreement or any of the Schedules hereto. Should any
representation herein become inaccurate or misleading in any material respect as
a result of changes after the Closing Date, the Borrowers shall promptly, and in
no event later than five (5) Business Days thereafter, advise the Agent in
writing of such revisions or updates as may be necessary or appropriate to
update or correct the same. From time to time as may be reasonably requested by
the Agent, Borrowers shall supplement each Schedule hereto and to the other Loan
Documents, or any representation herein or in any other Loan Document, with
respect to any matter arising after the Closing Date that,

36

--------------------------------------------------------------------------------

 

if existing or occurring on the Closing Date, would have been required to be set
forth or described in such Schedule or as an exception to such representation or
that is necessary to correct any information in such Schedule or representation
which has been rendered inaccurate thereby (and, in the case of any supplements
to any Schedule, such Schedule shall be appropriately marked to show the changes
made therein). Notwithstanding the foregoing, no supplement or revision to any
Schedule or representation shall be deemed the Lender Group's consent to the
matters reflected in such updated Schedules or revised representations nor
permit the Loan Parties to undertake any actions otherwise prohibited hereunder
or fail to undertake any action required hereunder from the restrictions and
requirements in existence prior to the delivery of such updated Schedules or
such revision of a representation; nor shall any such supplement or revision to
any Schedule or representation be deemed the Lender Group's waiver of any
Default or Event of Default resulting from the matters disclosed therein.
5.11.Formation of Subsidiaries.
At the time that any Loan Party forms any direct or indirect Subsidiary or
acquires any direct or indirect Subsidiary after the Closing Date, such Loan
Party shall (a) within ten (10) days of such formation or acquisition (or such
later date as permitted by Agent in its sole discretion) cause any such new
Subsidiary to provide to Agent a joinder to the Guaranty and the Security
Agreement, together with such other security documents (including mortgages with
respect to any Real Property owned in fee of such new Subsidiary with a fair
market value of at least $2,500,000), as well as appropriate financing
statements (and with respect to all property subject to a mortgage, fixture
filings), all in form and substance reasonably satisfactory to Agent (including
being sufficient to grant Agent a first priority Lien (subject to Permitted
Liens) in and to the assets of such newly formed or acquired Subsidiary);
provided, that (i) the Guaranty, the Security Agreement, and such other security
documents shall not be required to be provided to Agent with respect to any
Subsidiary of Borrowers that is a controlled foreign corporation (or with
respect to any new domestic Subsidiary that does not have assets with a value in
excess of $1,000,000 or operations other than the Stock of a controlled foreign
corporation) if providing such documents would result in material adverse tax
consequences, (b) within ten (10) days of such formation or acquisition (or such
later date as permitted by Agent in its sole discretion), provide to Agent a
pledge agreement (or an addendum to the Security Agreement) and appropriate
certificates and powers or financing statements, pledging all of the direct or
beneficial ownership interest in such new Subsidiary reasonably satisfactory to
Agent; provided, that, only sixty-five (65%) percent of the total outstanding
voting Stock of any Subsidiary of any Borrower that is a controlled foreign
corporation (and none of the Stock of any Subsidiary of such controlled foreign
corporation) shall be required to be pledged if pledging a greater amount would
result in adverse tax consequences or the costs to the Loan Parties of providing
such pledge or perfecting the security interests created thereby are
unreasonably excessive (as determined by Agent in consultation with Borrowers)
in relation to the benefits of Agent and the Lenders of the security or
guarantee afforded thereby (which pledge, if reasonably requested by Agent,
shall be governed by the laws of the jurisdiction of such Subsidiary), and (c)
within ten (10) days of such formation or acquisition (or such later date as
permitted by Agent in its sole discretion) provide to Agent all other
documentation, including one or more opinions of counsel reasonably satisfactory
to Agent, which in its opinion is appropriate with respect to the execution and
delivery of the applicable documentation referred to above (including policies
of title insurance or other documentation with respect to all Real Property
owned in fee and subject to a mortgage). Any document, agreement, or instrument
executed or issued pursuant to this Section 5.11 shall be a Loan Document.
5.12.Further Assurances.
At any time upon the reasonable request of Agent, execute or deliver to Agent
any and all financing statements, fixture filings, security agreements, pledges,
assignments, endorsements of certificates of title, mortgages (other than with
respect to the Real Property owned as of the Closing Date located in Hope,
Arkansas), deeds of trust, opinions of counsel, and all other documents (the
“Additional Documents”) that Agent may reasonably request in form and substance
reasonably satisfactory to Agent, to create, perfect, and continue perfected or
to better perfect Agent's Liens in all of the assets of each Loan Party (whether
now owned or hereafter arising or acquired, tangible or intangible, real or
personal), to create and perfect Liens in favor of Agent in any Real Property
acquired by any Loan Party after the Closing Date with a fair market value in
excess of $2,500,000, and in order to fully consummate all of the transactions
contemplated hereby and under the other Loan Documents; provided, that, the
foregoing shall not apply to any Subsidiary of Borrowers that is a controlled
foreign corporation if providing such documents would result in material adverse
tax consequences. To the maximum extent permitted by applicable law,

37

--------------------------------------------------------------------------------

 

if any Borrower refuses or fails to execute or deliver any reasonably requested
Additional Documents within a reasonable period of time following the request to
do so, such Borrower hereby authorizes Agent to execute any such Additional
Documents in the applicable Loan Party's or its Subsidiary's name, as
applicable, and authorizes Agent to file such executed Additional Documents in
any appropriate filing office. In furtherance and not in limitation of the
foregoing, each Loan Party shall take such actions as Agent may reasonably
request from time to time to ensure that the Obligations are guarantied by the
Guarantors and are secured by substantially all of the assets of the Loan
Parties and all of the outstanding capital Stock of Loan Parties (subject to
exceptions and limitations contained in the Loan Documents with respect to a
controlled foreign corporation).
5.13.Lender Meetings.
Within ninety (90) days after the close of each fiscal year of Parent, at the
request of Agent or of the Required Lenders and upon reasonable prior notice,
hold a meeting (at a mutually agreeable location and time or, at the option of
Agent, by conference call) with all Lenders who choose to attend such meeting at
which meeting shall be reviewed the financial results of the previous fiscal
year and the financial condition of Parent and its Subsidiaries and the
projections presented for the current fiscal year of Parent.
5.14.Material Contracts.
Contemporaneously with the delivery of each Compliance Certificate pursuant to
Section 5.1, provide Agent with copies of (a) each Material Contract entered
into since the delivery of the previous Compliance Certificate, and (b) each
material amendment or modification of any Material Contract entered into since
the delivery of the previous Compliance Certificate.
5.15.Location of Inventory and Equipment.
Keep each Loan Parties' Inventory and Equipment (other than vehicles and
Equipment out for repair) only at the locations identified on Schedule 4.29(a)
and Schedule 4.29(b) and their chief executive offices only at the locations
identified on Schedule 4.6(b); provided, that, any Borrower may amend Schedule
4.29(a), Schedule 4.29(b) or Schedule 4.6(b) so long as such amendment occurs by
written notice to Agent not less than ten (10) days prior to the date on which
such Inventory or Equipment is moved to such new location or such chief
executive office is relocated and so long as such new location is within the
continental United States, and so long as, at the time of such written
notification, such Borrower provides Agent a Collateral Access Agreement with
respect thereto.
5.16.Bills of Lading and Other Documents of Title.
a.On and after the date hereof, each Borrower shall cause all bills of lading or
other documents of title relating to goods purchased by such Borrower which are
outside the United States of America, Canada or the Netherlands and in transit
to the premises of such Borrower or the premises of a Freight Forwarder in the
United States of America, Canada or the Netherlands (i) to be issued in a form
so as to constitute negotiable documents as such term is defined in the Uniform
Commercial Code (except as Agent may otherwise specifically agree) and (ii)
other than those relating to goods being purchased pursuant to a Letter of
Credit, except as otherwise permitted by clause (b)(ii)(B) of the definition of
Eligible In-Transit Inventory, to be issued either to the order of Agent or such
other person as the Agent may from time to time designate for such purpose as
consignee or such Borrower as consignee, as Agent may specify.
b.There shall be no more than three (3) originals of any bills of lading and
other documents of title relating to goods being purchased by any Borrower which
are outside the United States of America, Canada or the Netherlands and in
transit to the premises of such Borrower or the premises of a Freight Forwarder
in the United States of America, Canada or the Netherlands. As to any such bills
of lading or other documents of title, unless and until Agent shall direct
otherwise, (i) two (2) originals of each of such bill of lading or other
document of title shall be delivered to such Freight Forwarder as such Borrower
may specify and that is party to a Collateral Access Agreement by not later than
thirty (30) days after the Closing Date, and (ii) one (1) original of each such
bill of lading or other document of title shall be delivered to Agent or Agent's
agent. To the extent that the terms of this Section have not been satisfied as
to any Inventory, such Inventory shall not constitute Eligible Inventory, except
as Agent may otherwise agree.
5.17.Assignable Material Contracts.
Use commercially reasonable efforts to ensure that any Material Contract entered
into after the Closing Date by any

38

--------------------------------------------------------------------------------

 

Loan Party that generates or, by its terms, will generate revenue, permits the
assignment of such agreement (and all rights of such Loan Party, as applicable,
thereunder) to such Loan Party's lenders or an agent for any lenders (and any
transferees of such lenders or such agent, as applicable).
5.18.Applications under Insolvency Statutes.
Each Borrower and Guarantor acknowledges that its business and financial
relationships with Agent and Lenders are unique from its relationship with any
other of its creditors, and agrees that it shall not file any plan of
arrangement under the CCAA or make any proposal under the BIA which provides
for, or would permit directly or indirectly, Agent or any Lender to be
classified with any other creditor as an “affected” creditor for purposes of
such plan or proposal or otherwise.
5.19.Cash Management System.
Borrowers shall (a) on or prior to June 1, 2011, establish its principal deposit
accounts at Wells Fargo Bank, National Association (other than with respect to
depository accounts required by Borrowers to be maintained in locations where
Wells Fargo does not have a branch within a reasonable distance) and (b) on or
prior to June 1, 2011, deliver to Agent evidence satisfactory to Agent that all
of Borrowers' deposit accounts maintained at JPMorgan Chase Bank or its
affiliates (or any other bank other than Wells Fargo Bank) have been closed
other than the deposit accounts set forth on Schedule 5.19.
6.
NEGATIVE COVENANTS.

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, the Loan Parties will not
and will not permit any of their Subsidiaries which are not Loan Parties (with
respect to such Subsidiaries, other than in connection with Sections 6.1, 6.2,
6.4, 6.7, 6.8, 6.10, 6.11 and 6.16 below) to do any of the following:
6.1.Indebtedness.
Create, incur, assume, suffer to exist, guarantee, or otherwise become or
remain, directly or indirectly, liable with respect to any Indebtedness, except
for Permitted Indebtedness.
6.2.Liens.
Create, incur, assume, or suffer to exist, directly or indirectly, any Lien on
or with respect to any of its assets, of any kind, whether now owned or
hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.
6.3.Restrictions on Fundamental Changes.
a.Enter into any amalgamation, merger, consolidation, reorganization, or
recapitalization, or reclassify its Stock, other than in order to consummate a
Permitted Acquisition, except for (i) any amalgamation, merger or consolidation
between Loan Parties; provided, that, Parent (if applicable) or such other
Borrower must be the surviving entity of any such amalgamation, merger or
consolidation to which it is a party, (ii) any amalgamation, merger or
consolidation between a Loan Party and Subsidiaries of such Loan Party that are
not Loan Parties, so long as such Loan Party is the surviving entity of any such
amalgamation, merger or consolidation, and (iii) any amalgamation, merger or
consolidation between Subsidiaries of Borrowers, which Subsidiaries are not Loan
Parties,
b.Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of Parent with nominal assets and nominal liabilities, (ii) the
liquidation or dissolution of a Loan Party (other than Borrowers) or any of
Borrowers' wholly-owned Subsidiaries so long as all of the net assets (including
any interest in any Stock) of such liquidating or dissolving Loan Party or
Subsidiary are transferred to a Loan Party that is not liquidating or
dissolving, or (iii) the liquidation or dissolution of a Subsidiary of Borrowers
that is not a Loan Party (other than any such Subsidiary the Stock of which (or
any portion thereof) is subject to a Lien in favor of Agent) so long as all of
the net assets of such liquidating or dissolving Subsidiary are transferred to a
Subsidiary of Borrowers that is not liquidating or dissolving, or
c.Suspend or go out of a substantial portion of its or their business, except as
permitted pursuant to clauses (a) or (b) above or in connection with the
transactions permitted pursuant to Section 6.4.

39

--------------------------------------------------------------------------------

 

6.4.Disposal of Assets.
Convey, sell, lease, license, assign, transfer, or otherwise dispose of (or
enter into an agreement to convey, sell, lease, license, assign, transfer, or
otherwise dispose of) any Loan Party's assets, except for Permitted Dispositions
or transactions expressly permitted by Sections 6.3 or 6.11.
6.5.Change Name.
Change its name, organizational identification number, state or province of
organization or organizational identity; provided, that, any Borrower or its
Subsidiaries may change its name upon at least ten (10) days prior written
notice to Agent of such change.
6.6.Nature of Business.
Make any material change in the nature of its or their business as described in
Schedule 6.6 or acquire any properties or assets that are not reasonably related
to the conduct of such business activities; provided, that, the foregoing shall
not prevent any Borrower and its Subsidiaries from engaging in any business that
is reasonably related or ancillary to its or their business.
6.7.Prepayments and Amendments.
a.Except in connection with Refinancing Indebtedness permitted by Section 6.1,
i.optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of any Borrower and its Subsidiaries, other than (A) the
Obligations in accordance with this Agreement, and (B) Permitted Intercompany
Advances, or
ii.make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination terms and conditions, or
b.Directly or indirectly, amend, modify, or change any of the terms or
provisions of
i.any agreement, instrument, document, indenture, or other writing evidencing or
concerning Permitted Indebtedness other than (A) the Obligations in accordance
with this Agreement, (B) Permitted Intercompany Advances, (C) Indebtedness
permitted under clauses (c), (h), (j) and (k) of the definition of Permitted
Indebtedness, and (D) until the occurrence of a Default or an Event of Default,
any other Permitted Indebtedness except to the extent that such amendment,
modification, or change (1) could not, individually or in the aggregate,
reasonably be expected to be adverse to the interests of the Lenders in any
material respect or (2) is otherwise expressly prohibited within the definition
of Permitted Indebtedness,
ii.any Material Contract except to the extent that such amendment, modification,
or change could not, individually or in the aggregate, reasonably be expected to
be adverse to the interests of the Lenders in any material respect, or
iii.the Governing Documents of any Loan Party or any of its Subsidiaries if the
effect thereof, either individually or in the aggregate, could reasonably be
expected to be adverse to the interests of the Lenders in any material respect.
6.8.Change of Control.
Cause, permit, or suffer, directly or indirectly, any Change of Control.
6.9.Restricted Junior Payments.
Make any Restricted Junior Payment; provided, that, so long as it is permitted
by law, and so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom,
a.Parent may make distributions to former employees, officers, or directors of
Parent (or any spouses, ex-spouses, or estates of any of the foregoing) on
account of redemptions of Stock of Parent held by such Persons, provided, that,
the aggregate amount of such redemptions made by Parent during the term of this
Agreement plus the amount of Indebtedness outstanding under clause (l) of the
definition of Permitted Indebtedness, does not exceed $1,000,000 in the
aggregate,

40

--------------------------------------------------------------------------------

 

b.Parent may make distributions to former employees, officers, or directors of
Parent (or any spouses, ex-spouses, or estates of any of the foregoing), solely
in the form of forgiveness of Indebtedness of such Persons owing to Parent on
account of repurchases of the Stock of Parent held by such Persons; provided,
that, such Indebtedness was incurred by such Persons solely to acquire Stock of
Parent, and
c.any Borrower or Guarantor (other than Parent) may pay cash dividends to its
direct parent that is a Loan Party; provided, that, each of the following
conditions is satisfied, (i) such dividends shall be paid with funds legally
available therefore and (ii) such dividends shall not violate any law or
regulation or the terms of any indenture, agreement or undertaking to which such
Borrower or Guarantor is a party or by which such Borrower or Guarantor or its
or their property are bound.
6.10.Accounting Methods.
Modify or change its fiscal year (currently March 1 through February 28 or
February 29, as applicable) or its method of accounting (other than as may be
required to conform to GAAP).
6.11.Investments; Controlled Investments .
a.Directly or indirectly, make or acquire any Investment or incur any
liabilities (including contingent obligations) for or in connection with any
Investment, except for Permitted Investments.
b.Make, acquire, or permit to exist Permitted Investments consisting of cash,
Cash Equivalents, or amounts credited to Deposit Accounts or Securities Accounts
unless such Loan Party and the applicable bank or securities intermediary have
entered into Control Agreements with Agent governing such Permitted Investments
in order to perfect (and further establish) Agent's Liens in such Permitted
Investments, other than (i) an aggregate amount of not more than $500,000 at any
one time, in the case of Borrowers and their Subsidiaries (other than Foreign
Subsidiaries), (ii) amounts deposited into Deposit Accounts specially and
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for Borrowers' or their Subsidiaries' employees, and (iii) an
aggregate amount of not more than $500,000 (calculated at current exchange
rates) at any one time, in the case of Foreign Subsidiaries). Except as provided
in Section 6.11(b)(i), (ii) , and (iii), no Loan Party shall establish or
maintain any Deposit Account or Securities Account unless Agent shall have
received a Control Agreement in respect of such Deposit Account or Securities
Account.
6.12.Transactions with Affiliates.
Directly or indirectly enter into or permit to exist any transaction with any
Affiliate of any Borrower or any of its Subsidiaries except for:
a.transactions (other than the payment of management, consulting, monitoring, or
advisory fees) between any Loan Party and any other Loan Party or other
Affiliate of Parent, so long as such transactions (i) are fully disclosed to
Agent prior to the consummation thereof, if they involve one or more
transactions (including payments by Parent or such Subsidiary) involving
amounts, or assets having a value, in excess of $5,000,000 for any single
transaction or series of related transactions and such amounts or assets are
transferred from any Borrower, any Canadian Guarantor or Dutch Guarantor to any
other Loan Party (other than any Borrower, any Canadian Guarantor or Dutch
Guarantor), and (ii) are in the ordinary course of business of such Loan Party
and are no less favorable, taken as a whole, to such Loan Party than would be
obtained in an arm's length transaction with a non-Affiliate; provided, that,
the amount of payments owing by Venezuelan Guarantor to the other Loan Parties
arising from transactions between any of them shall not exceed $10,000,000 at
any one time outstanding,
b.any indemnity provided for the benefit of directors (or comparable managers)
of Parent or such Subsidiary so long as it has been approved by Parent's or such
Subsidiary's board of directors (or comparable governing body) in accordance
with applicable law,
c.the payment of reasonable compensation, severance, or employee benefit
arrangements to employees, officers, and outside directors of Parent and its
Subsidiaries in the ordinary course of business and consistent with industry
practice so long as it has been approved by Parent's or such Subsidiary's board
of directors (or comparable governing body) in accordance with applicable law,
and
d.transactions permitted by Section 6.3 or Section 6.9, by any Permitted
Intercompany Advance or by any other Permitted Investment between the Loan
Parties.

41

--------------------------------------------------------------------------------

 

6.13.Use of Proceeds.
Use the proceeds of any loan made hereunder for any purpose other than (a) on
the Closing Date, (i) to repay, in full, the outstanding principal, accrued
interest, and accrued fees and expenses owing under or in connection with the
Existing Credit Agreement, (ii) to pay a portion of the consideration payable in
connection with the consummation of the Klipsch Acquisition, after the
application of the proceeds of certain cash of Parent as set forth in the
information received by Agent prior to the date hereof, and (iii) to pay
transactional fees, costs, and expenses incurred in connection with this
Agreement, the other Loan Documents, the Klipsch Acquisition and the
transactions contemplated hereby and thereby, and (b) thereafter, consistent
with the terms and conditions hereof, for all lawful purposes (including that no
part of the proceeds of the loans made to Borrowers will be used to purchase or
carry any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock or for any purpose that violates
the provisions of Regulation T, U or X of the Board of Governors of the United
States Federal Reserve).
6.14.Limitation on Issuance of Stock.
Except for the issuance or sale of common stock or Permitted Preferred Stock by
Parent, issue or sell or enter into any agreement or arrangement for the
issuance and sale of any of its Stock; provided, that, Parent shall provide
Agent prior written notice of the issuance or sale of any of its Stock.
6.15.Intentionally Deleted.
  
6.16.Consignments.
Consign any of its or their Inventory to Ozburn-Hessey Logistics, the Value of
which at any one time exceeds $1,000,000 or, to all other Persons, the Value of
which at any one time exceeds $750,000, or sell any of its or their Inventory on
bill and hold, sale or return, sale on approval, or other conditional terms of
sale.
7.
FINANCIAL COVENANTS.

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full in cash of the Obligations, such Borrower will
comply with the following financial covenant:
7.1.Fixed Charge Coverage Ratio.
At any time that Excess Availability is less than an amount equal to twelve and
one-half (12.5%) percent of the Maximum Credit and at all times thereafter until
such time that Excess Availability is greater than such amount for a period of
thirty (30) consecutive days, the Fixed Charge Coverage Ratio of Parent and its
Subsidiaries (on a consolidated basis) for each respective period set forth
below most recently ended for which Agent has received financial statements
shall be not less than the ratio set forth below opposite such period:

42

--------------------------------------------------------------------------------

 

Period
Fixed Charge Coverage
Ratio
for the three (3) consecutive month period ending May 31, 2011
1.00:1.00
for the four (4) consecutive month period ending June 30, 2011
1.00:1.00
for the five (5) consecutive month period ending July 31, 2011
1.00:1.00
for the six (6) consecutive month period ending August 31, 2011
1.00:1.00
for the seven (7) consecutive month period ending September 30, 2011
1.00:1.00
for the eight (8) consecutive month period ending October 31, 2011
1.00:1.00
for the nine (9) consecutive month period ending November 30, 2011
1.00:1.00
for the ten (10) consecutive month period ending December 31, 2011
1.00:1.00
for the eleven (11) consecutive month period ending January 31, 2012
1.00:1.00
for the twelve (12) consecutive month period ending February 28, 2012 and for
each twelve month period ending on the last day of each month thereafter
1.00:1.00

 
8.
EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:
8.1. If Borrowers fail to pay when due and payable, or when declared due and
payable, (a) all or any portion of the Obligations consisting of interest, fees,
or charges due the Lender Group, reimbursement of Lender Group Expenses, or
other amounts (other than any portion thereof constituting principal)
constituting Obligations (including any portion thereof that accrues after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding), and
such failure continues for a period of three (3) Business Days, or (b) all or
any portion of the principal of the Obligations;
8.2. If any Loan Party or any of its Subsidiaries:
(a)fails to perform or observe any covenant or other agreement contained in any
of (i) Sections 5.1, 5.2, 5.3 (solely if any Borrower is not in good standing in
its jurisdiction of organization), 5.6, 5.7 (solely if any Borrower refuses to
allow Agent or its representatives or agents to visit such Borrower's
properties, inspect its assets or books or records, examine and make copies of
its books and records, or discuss such Borrower's affairs, finances, and
accounts with officers and employees of such Borrower), 5.10, 5.11, 5.13, 5.14,
or 5.15 of this Agreement, (ii) Sections 6.1 through 6.16 of this Agreement,
(iii) Section 7 of this Agreement, or (iv) Section 6 of the Security Agreement;
(b)fails to perform or observe any covenant or other agreement contained in any
of Sections 5.3 (other than if any Borrower is not in good standing in its
jurisdiction of organization), 5.4, 5.5, 5.8, and 5.12 of this Agreement and
such failure continues for a period of fifteen (15) days after the earlier of
(i) the date on which such failure shall first become known to any executive
officer of any Borrower or (ii) the date on which written notice thereof is
given to Borrower Agent by Agent; or
(c)fails to perform or observe any covenant or other agreement contained in this
Agreement, or in any of the other Loan Documents, in each case, other than any
such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such

43

--------------------------------------------------------------------------------

 

failure continues for a period of thirty (30) days after the earlier of (i) the
date on which such failure shall first become known to any executive officer of
any Borrower or (ii) the date on which written notice thereof is given to
Borrower Agent by Agent;
8.3. If one or more judgments, orders, or awards for the payment of money
involving an aggregate amount of $5,000,000, or more (except to the extent fully
covered (other than to the extent of customary deductibles) by insurance) is
entered or filed against a Loan Party or any of its Subsidiaries, or with
respect to any of their respective assets, and either (a) there is a period of
thirty (30) consecutive days at any time after the entry of any such judgment,
order, or award during which (i) the same is not discharged, satisfied, vacated,
or bonded pending appeal, or (ii) a stay of enforcement thereof is not in
effect, or (b) enforcement proceedings are commenced upon such judgment, order,
or award;
8.4. If an Insolvency Proceeding is commenced by a Loan Party;
8.5. If an Insolvency Proceeding is commenced against a Loan Party and any of
the following events occur: (a) such Loan Party consents to the institution of
such Insolvency Proceeding against it, (b) the petition commencing the
Insolvency Proceeding is not timely controverted, (c) the petition commencing
the Insolvency Proceeding is not dismissed within sixty (60) calendar days of
the date of the filing thereof, (d) an interim trustee is appointed to take
possession of all or any substantial portion of the properties or assets of, or
to operate all or any substantial portion of the business of, such Loan Party or
its Subsidiary, or (e) an order for relief shall have been issued or entered
therein;
8.6. If a Loan Party is enjoined, restrained, or in any way prevented by court
order from continuing to conduct all or any material part of the business
affairs of Loan Parties, taken as a whole;
8.7. If there is a default in one or more agreements to which a Loan Party is a
party with one or more third Persons relative to a Loan Party's Indebtedness
involving an aggregate amount of $5,000,000 or more, and such default (a) occurs
at the final maturity of the obligations thereunder, or (b) results in a right
by such third Person, irrespective of whether exercised, to accelerate the
maturity of such Loan Party's obligations thereunder;
8.8. If any warranty, representation, certificate, statement, or Record made
herein or in any other Loan Document or delivered in writing to Agent or any
Lender in connection with this Agreement or any other Loan Document proves to be
untrue in any material respect (except that such materiality qualifier shall not
be applicable to any representations and warranties to the extent qualified or
modified by materiality in the text thereof) as of the date of issuance or
making or deemed making thereof;
8.9. If the obligation of any Guarantor under the Guaranty is limited or
terminated by operation of law or by such Guarantor (other than in accordance
with the terms of this Agreement);
8.10. If the Security Agreement or any other Loan Document that purports to
create a Lien, shall, for any reason, fail or cease to create a valid and
perfected and, except to the extent of Permitted Liens which are permitted
purchase money Liens or the interests of lessors under Capital Leases, first
priority Lien on the Collateral covered thereby, except (a) as a result of a
disposition of the applicable Collateral in a transaction permitted under this
Agreement, (b) with respect to Collateral the aggregate value of which, for all
such Collateral, does not exceed at any time, $1,000,000, or (c) as the result
of an action or failure to act on the part of Agent;
8.11. The validity or enforceability of any Loan Document shall at any time for
any reason (other than solely as the result of an action or failure to act on
the part of Agent) be declared to be null and void, or a proceeding shall be
commenced by a Loan Party, or by any Governmental Authority having jurisdiction
over a Loan Party, seeking to establish the invalidity or unenforceability
thereof, or a Loan Party shall deny that such Loan Party has any liability or
obligation purported to be created under any Loan Document (other than by reason
of such obligation or liability being duly paid by such Loan Party in accordance
with the terms of the Loan Documents); or
8.12. Any Loan Party shall become a Sanctioned Person or a Sanctioned Entity.
9.
RIGHTS AND REMEDIES.

9.1.Rights and Remedies.
Upon the occurrence and during the continuation of an Event of Default, Agent
may, and, at the instruction of the

44

--------------------------------------------------------------------------------

 

Required Lenders, shall (in each case under clauses (a) or (b) by written notice
to Borrower Agent), in addition to any other rights or remedies provided for
hereunder or under any other Loan Document or by applicable law, do any one or
more of the following:
a.declare the Obligations (other than the Bank Product Obligations), whether
evidenced by this Agreement or by any of the other Loan Documents immediately
due and payable, whereupon the same shall become and be immediately due and
payable and Borrowers shall be obligated to repay all of such Obligations in
full, without presentment, demand, protest, or further notice or other
requirements of any kind, all of which are hereby expressly waived by each
Borrower;
b.declare the Commitments terminated, whereupon the Commitments shall
immediately be terminated together with (i) any obligation of any Lender
hereunder to make Advances, (ii) the obligation of the Swing Lender to make
Swing Loans, and (iii) the obligation of the Issuing Lender to issue Letters of
Credit; and
c.exercise all other rights and remedies available to Agent or the Lenders under
the Loan Documents or applicable law.
The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to any Borrower or any other Person or any
act by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of all accrued
and unpaid interest thereon and all fees and all other amounts owing under this
Agreement or under any of the other Loan Documents, shall automatically and
immediately become due and payable and Borrowers shall be obligated to repay all
of such Obligations in full, without presentment, demand, protest, or notice of
any kind, all of which are expressly waived by each Borrower.
9.2.Remedies Cumulative.
The rights and remedies of the Lender Group under this Agreement, the other Loan
Documents, and all other agreements shall be cumulative. The Lender Group shall
have all other rights and remedies not inconsistent herewith as provided under
the Code, the PPSA, by law, or in equity. No exercise by the Lender Group of one
right or remedy shall be deemed an election, and no waiver by the Lender Group
of any Event of Default shall be deemed a continuing waiver. No delay by the
Lender Group shall constitute a waiver, election, or acquiescence by it.
9.3.Appointment of a Receiver.
Agent may seek the appointment of a receiver, manager or receiver and manager (a
“Receiver”) under the laws of Canada or any province thereof to take possession
of all or any portion of the Collateral of any Loan Party or to operate same
and, to the maximum extent permitted by law, may seek the appointment of such a
Receiver without the requirement of prior notice or a hearing. Any such Receiver
shall, to the extent permitted by law, so far as concerns responsibility for
his/her acts, be deemed agent of such Loan Party and not Agent and the Lenders,
and Agent and the Lenders shall not be in any way responsible for any
misconduct, negligence or non-feasance on the part of any such Receiver, his/her
servants or employees, absent the gross negligence or willful misconduct of the
Agent or the Lenders as determined pursuant to a final, non-appealable order of
a court of competent jurisdiction. Subject to the provisions of the instrument
appointing him/her, any such Receiver shall have power to take possession of
Collateral of any Loan Party, to preserve Collateral of such Loan Party or its
value, to carry on or concur in carrying on all or any part of the business of
such Loan Party and to sell, lease, license or otherwise dispose of or concur in
selling, leasing, licensing or otherwise disposing of Collateral of such Loan
Party. To facilitate the foregoing powers, any such Receiver may, to the
exclusion of all others, including a Loan Party, enter upon, use and occupy all
premises owned or occupied by a Loan Party wherein Collateral of such Loan Party
may be situated, maintain Collateral of a Loan Party upon such premises, borrow
money on a secured or unsecured basis and use Collateral of a Loan Party
directly in carrying on such Loan Party's business or as security for loans or
advances to enable the Receiver to carry on such Loan Party's business or
otherwise, as such Receiver shall, in its discretion, determine. Except as may
be otherwise directed by Agent, all money received from time to time by such
Receiver in carrying out his/her appointment shall be received in trust for and
paid over to Agent. Every such Receiver may, in the discretion of Agent, be
vested with all or any of the rights and powers of Agent and the Lenders. Agent
may, either directly or through its nominees, exercise any or all powers and
rights given to a Receiver by virtue of the foregoing provisions of this
paragraph.
10.
WAIVERS; INDEMNIFICATION.


45

--------------------------------------------------------------------------------

 

10.1.Demand; Protest; etc.
Each Borrower waives demand, protest, notice of protest, notice of default or
dishonor, notice of payment and nonpayment, nonpayment at maturity, release,
compromise, settlement, extension, or renewal of documents, instruments, chattel
paper, and guarantees at any time held by the Lender Group on which such
Borrower may in any way be liable.
10.2.The Lender Group's Liability for Collateral.
Each Borrower hereby agrees that: (a) so long as Agent complies with its
obligations, if any, under the Code, the PPSA and this Agreement to the extent
specifically applicable to the matters set forth in this Section 10.2, the
Lender Group shall not in any way or manner be liable or responsible for: (i)
the safekeeping of the Collateral, (ii) any loss or damage thereto occurring or
arising in any manner or fashion from any cause, (iii) any diminution in the
value thereof, or (iv) any act or default of any carrier, warehouseman, bailee,
forwarding agency, or other Person, and (b) other than to the extent set forth
in clause (a) above, all risk of loss, damage, or destruction of the Collateral
shall be borne by Borrowers.
10.3.Indemnification.
Borrowers shall pay, indemnify, defend, and hold the Agent-Related Persons, the
Lender-Related Persons, and each Participant (each, an “Indemnified Person”)
harmless (to the fullest extent permitted by law) from and against any and all
claims, demands, suits, actions, investigations, proceedings, liabilities,
fines, costs, penalties, and damages, and all reasonable fees and disbursements
of attorneys, experts, or consultants and all other costs and expenses actually
incurred in connection therewith or in connection with the enforcement of this
indemnification (as and when they are incurred and irrespective of whether suit
is brought), at any time asserted against, imposed upon, or incurred by any of
them (a) in connection with or as a result of or related to the execution and
delivery (provided that Borrowers shall not be liable for costs and expenses
(including attorneys fees) of any Lender (other than WFCF) incurred in advising,
structuring, drafting, reviewing, administering or syndicating the Loan
Documents), enforcement, performance, or administration (including any
restructuring or workout with respect hereto) of this Agreement, any of the
other Loan Documents, or the transactions contemplated hereby or thereby or the
monitoring of Borrowers' compliance with the terms of the Loan Documents
(provided, that, the indemnification in this clause (a) shall not extend to (i)
disputes solely between or among the Lenders or (ii) disputes solely between or
among the Lenders and their respective Affiliates; it being understood and
agreed that the indemnification in this clause (a) shall extend to Agent (but
not the Lenders) relative to disputes between or among Agent on the one hand,
and one or more Lenders, or one or more of their Affiliates, on the other hand,
or (iii) any Taxes or any costs attributable to Taxes, which shall governed by
Section 16), (b) with respect to any investigation, litigation, or proceeding
related to this Agreement, any other Loan Document, or the use of the proceeds
of the credit provided hereunder (irrespective of whether any Indemnified Person
is a party thereto), or any act, omission, event, or circumstance in any manner
related thereto, and (c) in connection with or arising out of any presence or
release of Hazardous Materials at, on, under, to or from any assets or
properties owned, leased or operated by any Borrower or any of its Subsidiaries
or any Environmental Actions, Environmental Liabilities or Remedial Actions
related in any way to any such assets or properties of any Borrower or any of
its Subsidiaries (each and all of the foregoing, the “Indemnified Liabilities”).
The foregoing to the contrary notwithstanding, no Borrower or Guarantor shall
have any obligation to any Indemnified Person under this Section 10.3 with
respect to any Indemnified Liability that a court of competent jurisdiction
finally determines to have resulted from the gross negligence or willful
misconduct of such Indemnified Person or its officers, directors, employees,
attorneys, or agents. This provision shall survive the termination of this
Agreement and the repayment of the Obligations. If any Indemnified Person makes
any payment to any other Indemnified Person with respect to an Indemnified
Liability as to which any Borrower was required to indemnify the Indemnified
Person receiving such payment, the Indemnified Person making such payment is
entitled to be indemnified and reimbursed by Borrowers with respect thereto.
WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED
PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE
CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED
PERSON OR OF ANY OTHER PERSON.
11.
NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other

46

--------------------------------------------------------------------------------

 

Loan Document shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by registered or certified mail (postage
prepaid, return receipt requested), overnight courier, electronic mail (at such
email addresses as a party may designate in accordance herewith), or
telefacsimile. In the case of notices or demands to Borrowers or Agent, as the
case may be, they shall be sent to the respective address set forth below:
If to Borrowers:
Audiovox Corporation
 
180 Marcus Boulevard
 
Hauppauge, New York 11788
 
Attn: Mr. Mike Stoehr
 
Fax No. 631-231-1370
with copies to:
Duane Morris LLP
 
1540 Broadway
 
New York, New York 10036
 
Attn: Laurence S. Hughes, Esq.
 
Fax No.: 212-202-6315
 
 
 
-and-
 
 
 
Levy, Stopol & Carmelo, LLP
 
1425 RXR Plaza
 
Uniondale, New York 11556
 
Attn: Robert Levy, Esq.
 
Fax No.: 516-802-7008
 
 
If to Agent:
Wells Fargo Capital Finance, LLC
 
12 East 49th Street
 
New York, New York 10017
 
Attn: Portfolio Manager
 
Fax No.: 212-545-4283

 
Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or three (3)
Business Days after the deposit thereof in the mail; provided, that (a) notices
sent by overnight courier service shall be deemed to have been given when
received, (b) notices by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender's receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return email or
other written acknowledgment).
12.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

(a)THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY
PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH OTHER LOAN
DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF,
AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS
ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED
UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK.

47

--------------------------------------------------------------------------------

 

(b)THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, THAT, ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT'S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH BORROWER
AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 12(b).
(c)TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER AND EACH
MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE LOAN
DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT
THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.
13.
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1.Assignments and Participations.
a.With the prior written consent of Borrower Agent, which consent of Borrower
Agent shall not be unreasonably withheld, delayed or conditioned, and shall not
be required (i) if a Default or an Event of Default has occurred and is
continuing, or (ii) in connection with an assignment to a Person that is a
Lender, or an Affiliate (other than individuals) of a Lender or an Related Fund
and with the prior written consent of Agent, which consent of Agent shall not be
unreasonably withheld, delayed or conditioned, and shall not be required in
connection with an assignment to a Person that is a Lender, an Affiliate (other
than individuals) of a Lender or an Related Fund, any Lender may assign and
delegate to one or more assignees so long as such prospective assignee is an
Eligible Transferee (each, an “Assignee”; provided, that, no Loan Party,
Affiliate of a Loan Party or holder of any Indebtedness (other than the
Obligations) of a Loan Party shall be permitted to become an Assignee) all or
any portion of the Obligations, the Commitments and the other rights and
obligations of such Lender hereunder and under the other Loan Documents, in a
minimum amount (unless waived by Agent) of $5,000,000 (except such minimum
amount shall not apply to (x) an assignment or delegation by any Lender to any
other Lender, an Affiliate of any Lender or an Related Fund or (y) a group of
new Lenders, each of which is an Affiliate of each other or a Related Fund of
such new Lender to the extent that the aggregate amount to be assigned to all
such new Lenders is at least $5,000,000); provided, that, Borrowers and Agent
may continue to deal solely and directly with such Lender in connection with the
interest so assigned to an Assignee until (A) written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Borrower Agent and Agent by such
Lender and the Assignee, (B) such Lender and its Assignee have delivered to
Borrower Agent and Agent an Assignment and Acceptance and Agent has notified the
assigning Lender of its receipt thereof in accordance with Section 13.1(b), and
(C) unless waived by Agent, the assigning Lender or Assignee has paid to Agent
for Agent's separate account a processing fee in the amount of $3,500.
b.From and after the date that Agent notifies the assigning Lender (with a copy
to Borrowers) that it has received an executed Assignment and Acceptance and, if
applicable, payment of the required processing fee, (i) the Assignee thereunder
shall be a party hereto and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such Assignment and Acceptance, shall be a
“Lender” and shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assigning Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (except
with respect to Section 10.3) and be released from any future

48

--------------------------------------------------------------------------------

 

obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender's rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, that, nothing contained
herein shall release any assigning Lender from obligations that survive the
termination of this Agreement, including such assigning Lender's obligations
under Section 15 and Section 17.9(a).
c.By executing and delivering an Assignment and Acceptance, the assigning Lender
thereunder and the Assignee thereunder confirm to and agree with each other and
the other parties hereto as follows: (i) other than as provided in such
Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Borrower or the
performance or observance by any Borrower of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.
d.Immediately upon Agent's receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to Section
13.1(b), this Agreement shall be deemed to be amended to the extent, but only to
the extent, necessary to reflect the addition of the Assignee and the resulting
adjustment of the Commitments arising therefrom. The Commitment allocated to
each Assignee shall reduce such Commitments of the assigning Lender pro tanto.
e.Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations, its Commitment, and the other rights and
interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, that, (i) the Originating Lender shall remain a
“Lender” for all purposes of this Agreement and the other Loan Documents and the
Participant receiving the participating interest in the Obligations, the
Commitments, and the other rights and interests of the Originating Lender
hereunder shall not constitute a “Lender” hereunder or under the other Loan
Documents and the Originating Lender's obligations under this Agreement shall
remain unchanged, (ii) the Originating Lender shall remain solely responsible
for the performance of such obligations, (iii) Borrowers, Agent, and the Lenders
shall continue to deal solely and directly with the Originating Lender in
connection with the Originating Lender's rights and obligations under this
Agreement and the other Loan Documents, (iv) no Lender shall transfer or grant
any participating interest under which the Participant has the right to approve
any amendment to, or any consent or waiver with respect to, this Agreement or
any other Loan Document, except to the extent such amendment to, or consent or
waiver with respect to this Agreement or of any other Loan Document would (A)
extend the final maturity date of the Obligations hereunder in which such
Participant is participating, (B) reduce the interest rate applicable to the
Obligations hereunder in which such Participant is participating, (C) release
all or substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender (other than a waiver of default interest), or
(E) decreases the amount or postpones the due dates of scheduled principal
repayments or prepayments or premiums payable to such Participant through such
Lender, and (v) all amounts payable by Borrowers hereunder shall be determined
as if such Lender had not sold such participation, except that, if amounts
outstanding under this Agreement are due and unpaid, or shall have been declared
or shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall be deemed to have the right of set off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement. The rights of any

49

--------------------------------------------------------------------------------

 

Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrowers, the Collections of Borrowers or their Subsidiaries,
the Collateral, or otherwise in respect of the Obligations. No Participant shall
have the right to participate directly in the making of decisions by the Lenders
among themselves.
f.In connection with any such assignment or participation or proposed assignment
or participation or any grant of a security interest in, or pledge of, its
rights under and interest in this Agreement, a Lender may, subject to the
provisions of Section 17.9, disclose all documents and information which it now
or hereafter may have relating to any Borrower and its Subsidiaries and their
respective businesses.
g.Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.
h.Agent (as a non-fiduciary agent on behalf of Borrowers) shall maintain, or
cause to be maintained, a register (the “Register”) on which it enters the name
and address of each Lender as the registered owner of the Advances (and the
principal amount thereof and stated interest thereon) held by such Lender (each,
a “Registered Loan”). Other than in connection with an assignment by a Lender of
all or any portion of its portion of the Advances to an Affiliate of such Lender
or a Related Fund of such Lender (i) a Registered Loan (and the registered note,
if any, evidencing the same) may be assigned or sold in whole or in part only by
registration of such assignment or sale on the Register (and each registered
note shall expressly so provide) and (ii) any assignment or sale of all or part
of such Registered Loan (and the registered note, if any, evidencing the same)
may be effected only by registration of such assignment or sale on the Register,
together with the surrender of the registered note, if any, evidencing the same
duly endorsed by (or accompanied by a written instrument of assignment or sale
duly executed by) the holder of such registered note, whereupon, at the request
of the designated assignee(s) or transferee(s), one or more new registered notes
in the same aggregate principal amount shall be issued to the designated
assignee(s) or transferee(s). Prior to the registration of assignment or sale of
any Registered Loan (and the registered note, if any evidencing the same),
Borrowers shall treat the Person in whose name such Registered Loan (and the
registered note, if any, evidencing the same) is registered as the owner thereof
for the purpose of receiving all payments thereon and for all other purposes,
notwithstanding notice to the contrary. In the case of any assignment by a
Lender of all or any portion of its Advances to an Affiliate of such Lender or a
Related Fund of such Lender, and which assignment is not recorded in the
Register, the assigning Lender, on behalf of Borrowers, shall maintain a
register comparable to the Register.
i.In the event that a Lender sells participations in the Registered Loan, such
Lender, as a non-fiduciary agent on behalf of Borrowers, shall maintain (or
cause to be maintained) a register on which it enters the name of all
participants in the Registered Loans held by it (and the principal amount (and
stated interest thereon) of the portion of such Registered Loans that is subject
to such participations) (the “Participant Register”). A Registered Loan (and the
Registered Note, if any, evidencing the same) may be participated in whole or in
part only by registration of such participation on the Participant Register (and
each registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register.
j.Agent shall make a copy of the Register (and each Lender shall make a copy of
its Participant Register in the extent it has one) available for review by
Borrowers from time to time as Borrowers may reasonably request.
13.2.Successors.
This Agreement shall bind and inure to the benefit of the respective successors
and assigns of each of the parties; provided, that, no Borrower may assign this
Agreement or any rights or duties hereunder without the Lenders' prior written
consent and any prohibited assignment shall be absolutely void ab initio. No
consent to assignment by the Lenders shall release any Borrower from its
Obligations. A Lender may assign this Agreement and the other Loan Documents and
its rights and duties hereunder and thereunder pursuant to Section 13.1 and,
except as expressly

50

--------------------------------------------------------------------------------

 

required pursuant to Section 13.1, no consent or approval by any Borrower is
required in connection with any such assignment.
14.
AMENDMENTS; WAIVERS.

14.1.Amendments and Waivers.
a.No amendment, waiver or other modification of any provision of this Agreement
or any other Loan Document (other than Bank Product Agreements or the Fee
Letter), and no consent with respect to any departure by any Borrower therefrom,
shall be effective unless the same shall be in writing and signed by the
Required Lenders (or by Agent at the written request of the Required Lenders)
and the Loan Parties that are party thereto and then any such waiver or consent
shall be effective, but only in the specific instance and for the specific
purpose for which given; provided, that, no such waiver, amendment, or consent
shall, unless in writing and signed by all of the Lenders directly affected
thereby and all of the Loan Parties that are party thereto, do any of the
following:
i.increase the amount of or extend the expiration date of any Commitment of any
Lender or amend, modify, or eliminate the last sentence of Section 2.4(c),
ii.postpone or delay any date fixed by this Agreement or any other Loan Document
for any payment of principal, interest, fees, or other amounts due hereunder or
under any other Loan Document,
iii.reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (y) in connection with the
waiver of applicability of Section 2.6(c) (which waiver shall be effective with
the written consent of the Required Lenders), and (z) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or a reduction of fees
for purposes of this clause (iii)),
iv.amend, modify, or eliminate this Section or any provision of this Agreement
providing for consent or other action by all Lenders,
v.other than as permitted by Section 15.11, release Agent's Lien in and to any
of the Collateral,
vi.amend, modify, or eliminate the definition of “Required Lenders” or “Pro Rata
Share”,
vii.contractually subordinate (a) any of Agent's Liens or (b) the Obligations to
any other Indebtedness,
viii.other than in connection with a merger, liquidation, dissolution or sale of
such Person expressly permitted by the terms hereof or the other Loan Documents,
release any Borrower or any Guarantor from any obligation for the payment of
money or consent to the assignment or transfer by any Borrower or any Guarantor
of any of its rights or duties under this Agreement or the other Loan Documents,
ix.amend, modify, or eliminate any of the provisions of Section 2.4(b)(i) or
(ii) or Section 2.4(e) or (f),
x.amend, modify, or eliminate any of the provisions of Section 13.1(a) to permit
a Loan Party or an Affiliate of a Loan Party to be permitted to become an
Assignee, or
xi.amend, modify, or eliminate the definition of Borrowing Base or any of the
defined terms (including the definitions of Eligible Accounts, Eligible
Inventory or Eligible In-Transit Inventory, that are used in such definition to
the extent that any such change results in more credit being made available to
Borrowers based upon the Borrowing Base, but not otherwise, or the definitions
of Maximum Credit.
b.No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive (i) the definition of, or any of the terms or provisions of,
the Fee Letter, without the written consent of Agent and Borrowers (and shall
not require the written consent of any of the Lenders), and (ii) any provision
of Section 15 pertaining to Agent, or any other rights or duties of Agent under
this Agreement or the other Loan Documents, without the written consent of
Agent, Borrowers, and the Required Lenders,
c.No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any

51

--------------------------------------------------------------------------------

 

provision of this Agreement or the other Loan Documents pertaining to Issuing
Lender, or any other rights or duties of Issuing Lender under this Agreement or
the other Loan Documents, without the written consent of Issuing Lender, Agent,
Borrowers, and the Required Lenders,
d.No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Swing Lender, or any other rights or duties of Swing Lender under
this Agreement or the other Loan Documents, without the written consent of Swing
Lender, Agent, Borrowers, and the Required Lenders,
e.Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of any Borrower,
shall not require consent by or the agreement of any Loan Party, and (ii) any
amendment, waiver, modification, elimination, or consent of or with respect to
any provision of this Agreement or any other Loan Document may be entered into
without the consent of, or over the objection of, any Defaulting Lender other
than any of the matters governed by Section 14.1(a)(i) through (iii),
f.Anything in this Section 14.1 to the contrary notwithstanding, Agent shall be
permitted, without the consent of the Lenders, to make any amendment, waiver,
modification, elimination, or consent of or with respect to any provision of
this Agreement or any other Loan Document that is solely for the purpose of
clarification or correction and does not adversely affect any of the interests
of the Lenders in the sole determination of Agent.
14.2.Replacement of Certain Lenders.
a.If (i) any action to be taken by the Lender Group or Agent hereunder requires
the consent, authorization, or agreement of all Lenders or all Lenders affected
thereby and if such action has received the consent, authorization, or agreement
of the Required Lenders but not of all Lenders or all Lenders affected thereby,
or (ii) any Lender makes a claim for compensation under Section 16, then
Borrowers or Agent, upon at least five (5) Business Days prior irrevocable
notice, may permanently replace any Lender that failed to give its consent,
authorization, or agreement (a “Holdout Lender”) or any Lender that made a claim
for compensation (a “Tax Lender”) with one or more Replacement Lenders, and the
Holdout Lender or Tax Lender, as applicable, shall have no right to refuse to be
replaced hereunder. Such notice to replace the Holdout Lender or Tax Lender, as
applicable, shall specify an effective date for such replacement, which date
shall not be later than fifteen (15) Business Days after the date such notice is
given.
b.Prior to the effective date of such replacement, the Holdout Lender or Tax
Lender, as applicable, and each Replacement Lender shall execute and deliver an
Assignment and Acceptance, subject only to the Holdout Lender or Tax Lender, as
applicable, being repaid in full its share of the outstanding Obligations
(without any premium or penalty of any kind whatsoever, but including (i) all
interest, fees and other amounts that may be due in payable in respect thereof,
and (ii) an assumption of its Pro Rata Share of the Letters of Credit). If the
Holdout Lender or Tax Lender, as applicable, shall refuse or fail to execute and
deliver any such Assignment and Acceptance prior to the effective date of such
replacement, Agent may, but shall not be required to, execute and deliver such
Assignment and Acceptance in the name or and on behalf of the Holdout Lender or
Tax Lender, as applicable, and irrespective of whether Agent executes and
delivers such Assignment and Acceptance, the Holdout Lender or Tax Lender, as
applicable, shall be deemed to have executed and delivered such Assignment and
Acceptance. The replacement of any Holdout Lender or Tax Lender, as applicable,
shall be made in accordance with the terms of Section 13.1. Until such time as
one or more Replacement Lenders shall have acquired all of the Obligations, the
Commitments, and the other rights and obligations of the Holdout Lender or Tax
Lender, as applicable, hereunder and under the other Loan Documents, the Holdout
Lender or Tax Lender, as applicable, shall remain obligated to make the Holdout
Lender's or Tax Lender's, as applicable, Pro Rata Share of Advances and to
purchase a participation in each Letter of Credit, in an amount equal to its Pro
Rata Share of such Letters of Credit.
14.3.No Waivers; Cumulative Remedies.
No failure by Agent or any Lender to exercise any right, remedy, or option under
this Agreement or any other Loan Document, or delay by Agent or any Lender in
exercising the same, will operate as a waiver thereof. No waiver by Agent or any
Lender will be effective unless it is in writing, and then only to the extent
specifically stated. No waiver by Agent or any Lender on any occasion shall
affect or diminish Agent's and each Lender's rights thereafter

52

--------------------------------------------------------------------------------

 

to require strict performance by each Borrower of any provision of this
Agreement. Agent's and each Lender's rights under this Agreement and the other
Loan Documents will be cumulative and not exclusive of any other right or remedy
that Agent or any Lender may have.
15.
AGENT; THE LENDER GROUP.

15.1.Appointment and Authorization of Agent.
Each Lender hereby designates and appoints WFCF as its agent under this
Agreement and the other Loan Documents and each Lender hereby irrevocably
authorizes (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to designate, appoint, and authorize) Agent to execute
and deliver each of the other Loan Documents on its behalf and to take such
other action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to Agent by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto. Agent
agrees to act as agent for and on behalf of the Lenders (and the Bank Product
Providers) on the conditions contained in this Section 15. Any provision to the
contrary contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, Agent shall not have any duties or responsibilities, except
those expressly set forth herein or in the other Loan Documents, nor shall Agent
have or be deemed to have any fiduciary relationship with any Lender (or Bank
Product Provider), and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement or
the other Loan Documents with reference to Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only a representative
relationship between independent contracting parties. Each Lender hereby further
authorizes (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to authorize) Agent to act as the secured party under
each of the Loan Documents that create a Lien on any item of Collateral. Except
as expressly otherwise provided in this Agreement, Agent shall have and may use
its sole discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions that Agent
expressly is entitled to take or assert under or pursuant to this Agreement and
the other Loan Documents. Without limiting the generality of the foregoing, or
of any other provision of the Loan Documents that provides rights or powers to
Agent, Lenders agree that Agent shall have the right to exercise the following
powers as long as this Agreement remains in effect: (a) maintain, in accordance
with its customary business practices, ledgers and records reflecting the status
of the Obligations, the Collateral, the Collections of Borrowers and their
Subsidiaries, and related matters, (b) execute or file any and all financing or
similar statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to the Loan Documents, (c) make Advances, for itself or on behalf of Lenders, as
provided in the Loan Documents, (d) exclusively receive, apply, and distribute
the Collections of Borrowers and their Subsidiaries as provided in the Loan
Documents, (e) open and maintain such bank accounts and cash management
arrangements as Agent deems necessary and appropriate in accordance with the
Loan Documents for the foregoing purposes with respect to the Collateral and the
Collections of Borrowers and their Subsidiaries, (f) perform, exercise, and
enforce any and all other rights and remedies of the Lender Group with respect
to Borrowers or their Subsidiaries, the Obligations, the Collateral, the
Collections of Borrowers and their Subsidiaries, or otherwise related to any of
same as provided in the Loan Documents, and (g) incur and pay such Lender Group
Expenses as Agent may deem necessary or appropriate for the performance and
fulfillment of its functions and powers pursuant to the Loan Documents.
15.2.Delegation of Duties.
Agent may execute any of its duties under this Agreement or any other Loan
Document by or through agents, employees or attorneys in fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney in fact that it selects as long as such selection was made without
gross negligence or willful misconduct.
15.3.Liability of Agent.
None of the Agent-Related Persons shall (a) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Loan Document or the transactions contemplated hereby

53

--------------------------------------------------------------------------------

 

(except for its own gross negligence or willful misconduct), or (b) be
responsible in any manner to any of the Lenders (or Bank Product Providers) for
any recital, statement, representation or warranty made by any Borrower or any
of its Subsidiaries or Affiliates, or any officer or director thereof, contained
in this Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of any Borrower or its
Subsidiaries or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lenders (or Bank Product Providers) to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the books and
records or properties of any Borrower or its Subsidiaries.
15.4.Reliance by Agent.
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter,
telegram, telefacsimile or other electronic method of transmission, telex or
telephone message, statement or other document or conversation believed by it to
be genuine and correct and to have been signed, sent, or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to Borrowers or counsel to any Lender), independent accountants and
other experts selected by Agent. Agent shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless Agent shall first receive such advice or concurrence of the Lenders as it
deems appropriate and until such instructions are received, Agent shall act, or
refrain from acting, as it deems advisable. If Agent so requests, it shall first
be indemnified to its reasonable satisfaction by the Lenders (and, if it so
elects, the Bank Product Providers) against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action. Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders (and Bank Product Providers).
15.5.Notice of Default or Event of Default.
Agent shall not be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default, except with respect to defaults in the payment of
principal, interest, fees, and expenses required to be paid to Agent for the
account of the Lenders and, except with respect to Events of Default of which
Agent has actual knowledge, unless Agent shall have received written notice from
a Lender or any Borrower referring to this Agreement, describing such Default or
Event of Default, and stating that such notice is a “notice of default.” Agent
promptly will notify the Lenders of its receipt of any such notice or of any
Event of Default of which Agent has actual knowledge. If any Lender obtains
actual knowledge of any Event of Default, such Lender promptly shall notify the
other Lenders and Agent of such Event of Default. Each Lender shall be solely
responsible for giving any notices to its Participants, if any. Subject to
Section 15.4, Agent shall take such action with respect to such Default or Event
of Default as may be requested by the Required Lenders in accordance with
Section 9; provided, that, unless and until Agent has received any such request,
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable.
15.6.Credit Decision.
Each Lender (and Bank Product Provider) acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by Agent hereinafter taken, including any review of the affairs of any
Borrower and its Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender (or Bank
Product Provider). Each Lender represents (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to represent) to Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such due diligence, documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
prospects, operations, property, financial and other condition and
creditworthiness of any Borrower or any other Person party to a Loan Document,
and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrowers. Each Lender also represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to

54

--------------------------------------------------------------------------------

 

represent) that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of any Borrower or any other Person
party to a Loan Document. Except for notices, reports, and other documents
expressly herein required to be furnished to the Lenders by Agent, Agent shall
not have any duty or responsibility to provide any Lender (or Bank Product
Provider) with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Borrower or any other Person party to a Loan Document
that may come into the possession of any of the Agent-Related Persons. Each
Lender acknowledges (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to acknowledge) that Agent does not have any
duty or responsibility, either initially or on a continuing basis (except to the
extent, if any, that is expressly specified herein) to provide such Lender (or
Bank Product Provider) with any credit or other information with respect to any
Borrower, its Affiliates or any of their respective business, legal, financial
or other affairs, and irrespective of whether such information came into Agent's
or its Affiliates' or representatives' possession before or after the date on
which such Lender became a party to this Agreement (or such Bank Product
Provider entered into a Bank Product Agreement).
15.7.Costs and Expenses; Indemnification.
Agent may incur and pay Lender Group Expenses to the extent Agent reasonably
deems necessary or appropriate for the performance and fulfillment of its
functions, powers, and obligations pursuant to the Loan Documents, including
court costs, attorneys fees and expenses, fees and expenses of financial
accountants, advisors, consultants, and appraisers, costs of collection by
outside collection agencies, auctioneer fees and expenses, and costs of security
guards or insurance premiums paid to maintain the Collateral, whether or not
Borrowers are obligated to reimburse Agent or Lenders for such expenses pursuant
to this Agreement or otherwise. Agent is authorized and directed to deduct and
retain sufficient amounts from the Collections of Borrowers and their
Subsidiaries received by Agent to reimburse Agent for such out-of-pocket costs
and expenses prior to the distribution of any amounts to Lenders (or Bank
Product Providers). In the event Agent is not reimbursed for such costs and
expenses by Parent, Borrowers or their Subsidiaries, each Lender hereby agrees
that it is and shall be obligated to pay to Agent such Lender's ratable thereof.
Whether or not the transactions contemplated hereby are consummated, each of the
Lenders, on a ratable basis, shall indemnify and defend the Agent-Related
Persons (to the extent not reimbursed by or on behalf of Borrowers and without
limiting the obligation of Borrowers to do so) from and against any and all
Indemnified Liabilities; provided, that, no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person's gross negligence or willful
misconduct nor shall any Lender be liable for the obligations of any Defaulting
Lender in failing to make an Advance or other extension of credit hereunder.
Without limitation of the foregoing, each Lender shall reimburse Agent upon
demand for such Lender's ratable share of any costs or out of pocket expenses
(including attorneys, accountants, advisors, and consultants fees and expenses)
incurred by Agent in connection with the preparation, execution, delivery,
administration, modification, amendment, or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or any other Loan Document to
the extent that Agent is not reimbursed for such expenses by or on behalf of
Borrowers. The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of Agent.
15.8.Agent in Individual Capacity.
WFCF and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, provide Bank Products to, acquire equity
interests in, and generally engage in any kind of banking, trust, financial
advisory, underwriting, or other business with Borrowers and their Subsidiaries
and Affiliates and any other Person party to any Loan Document as though WFCF
were not Agent hereunder, and, in each case, without notice to or consent of the
other members of the Lender Group. The other members of the Lender Group
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, pursuant to such activities, WFCF
or its Affiliates may receive information regarding Borrowers or their
Affiliates or any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Borrowers or such other Person and that
prohibit the disclosure of such information to the Lenders (or Bank Product
Providers), and

55

--------------------------------------------------------------------------------

 

the Lenders acknowledge (and by entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to acknowledge) that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. The
terms “Lender” and “Lenders” include WFCF in its individual capacity.
15.9.Successor Agent.
Agent may resign as Agent upon thirty (30) days prior written notice to the
Lenders (unless such notice is waived by the Required Lenders) and Borrower
Agent (unless such notice is waived by Borrowers) and without any notice to the
Bank Product Providers. If Agent resigns under this Agreement, the Required
Lenders shall be entitled, with (so long as no Event of Default has occurred and
is continuing) the consent of Borrower Agent (such consent not to be
unreasonably withheld, delayed, or conditioned), appoint a successor Agent for
the Lenders (and the Bank Product Providers). If, at the time that Agent's
resignation is effective, it is acting as the Issuing Lender or the Swing
Lender, such resignation shall also operate to effectuate its resignation as the
Issuing Lender or the Swing Lender, as applicable, and it shall automatically be
relieved of any further obligation to issue Letters of Credit, to cause the
Underlying Issuer to issue Letters of Credit, or to make Swing Loans. If no
successor Agent is appointed prior to the effective date of the resignation of
Agent, Agent may appoint, after consulting with the Lenders and Borrower Agent,
a successor Agent. If Agent has materially breached or failed to perform any
material provision of this Agreement or of applicable law, the Required Lenders
may agree in writing to remove and replace Agent with a successor Agent from
among the Lenders with (so long as no Event of Default has occurred and is
continuing) the consent of Borrowers (such consent not to be unreasonably
withheld, delayed, or conditioned). In any such event, upon the acceptance of
its appointment as successor Agent hereunder, such successor Agent shall succeed
to all the rights, powers, and duties of the retiring Agent and the term “Agent”
shall mean such successor Agent and the retiring Agent's appointment, powers,
and duties as Agent shall be terminated. After any retiring Agent's resignation
hereunder as Agent, the provisions of this Section 15 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Agent under
this Agreement. If no successor Agent has accepted appointment as Agent by the
date which is thirty (30) days following a retiring Agent's notice of
resignation, the retiring Agent's resignation shall nevertheless thereupon
become effective and the Lenders shall perform all of the duties of Agent
hereunder until such time, if any, as the Lenders appoint a successor Agent as
provided for above. The parties hereto acknowledge and agree that for the
purpose of any security documents governed by Dutch law, any resignation by
Agent is not effective until its contractual relationship under the Parallel
Debt, including all of its rights and obligations thereunder, is transferred to
a successor Agent. Agent will reasonably cooperate in assigning its rights and
obligations under the Parallel Debt to the successor Agent and will reasonably
cooperate in transferring all rights under the security documents governed by
Dutch law to the successor Agent. The Agent that is resigning, successor Agent,
and each relevant Loan Party shall execute all documents necessary to ensure
that the successor Agent obtains valid Dutch law security similar to the
previously existing Dutch security.
15.10.Lender in Individual Capacity.
Any Lender and its respective Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, provide Bank Products to,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with any Borrower and its
Subsidiaries and Affiliates and any other Person party to any Loan Documents as
though such Lender were not a Lender hereunder without notice to or consent of
the other members of the Lender Group (or the Bank Product Providers). The other
members of the Lender Group acknowledge (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to acknowledge) that,
pursuant to such activities, such Lender and its respective Affiliates may
receive information regarding Borrowers or their Affiliates or any other Person
party to any Loan Documents that is subject to confidentiality obligations in
favor of Borrowers or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver such Lender will use its reasonable
best efforts to obtain), such Lender shall not be under any obligation to
provide such information to them.
15.11.Collateral Matters.
a.The Lenders hereby irrevocably authorize (and by entering into a Bank Product
Agreement, each

56

--------------------------------------------------------------------------------

 

Bank Product Provider shall be deemed to authorize) Agent to release any Lien on
any Collateral (i) upon the termination of the Commitments and payment and
satisfaction in full by Borrowers of all of the Obligations, (ii) constituting
property being sold or disposed of if a release is required or desirable in
connection therewith and if Borrowers certify to Agent that the sale or
disposition is permitted under Section 6.4 (and Agent may rely conclusively on
any such certificate, without further inquiry), (iii) constituting property in
which no Borrower and no Subsidiary of Borrowers owned any interest at the time
Agent's Lien was granted nor at any time thereafter, (iv) constituting property
leased to any Borrower or its Subsidiaries under a lease that has expired or is
terminated in a transaction permitted under this Agreement, or (v) having a
value in the aggregate in any twelve (12) month period of less than $10,000,000,
and to the extent Agent may release its Lien upon any such Collateral pursuant
to the sale or other disposition thereof, such sale or other disposition shall
be deemed consented to by Lenders. The Loan Parties and the Lenders hereby
irrevocably authorize (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to authorize) Agent, based upon the instruction
of the Required Lenders, to credit bid and purchase (either directly or through
one or more acquisition vehicles) or to sell or otherwise dispose of (or to
consent to any such sale or other disposition of) all or any portion of the
Collateral at any sale thereof conducted by Agent under the provisions of the
Code or the PPSA (or equivalent law in the Netherlands), including pursuant to
Sections 9-610 or 9-620 of the Code, at any sale thereof conducted under the
provisions of the Bankruptcy Code, including Section 363 of the Bankruptcy Code,
or under any bankruptcy or insolvency laws of Canada (including the BIA and the
CCAA) or the Netherlands, or at any sale or foreclosure conducted by Agent
(whether by judicial action or otherwise) in accordance with applicable law.
Except as provided above, Agent will not execute and deliver a release of any
Lien on any Collateral without the prior written authorization of (A) if the
release is of all or substantially all of the Collateral, all of the Lenders
(without requiring the authorization of the Bank Product Providers), or (B)
otherwise, the Required Lenders (without requiring the authorization of the Bank
Product Providers). Upon request by Agent or any Borrower at any time, the
Lenders will (and if so requested, the Bank Product Providers will) confirm in
writing Agent's authority to release any such Liens on particular types or items
of Collateral pursuant to this Section 15.11; provided, that, (1) Agent shall
not be required to execute any document necessary to evidence such release on
terms that, in Agent's opinion, would expose Agent to liability or create any
obligation or entail any consequence other than the release of such Lien without
recourse, representation, or warranty, and (2) such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of any Borrower in respect
of) all interests retained by any Borrower, including, the proceeds of any sale,
all of which shall continue to constitute part of the Collateral. The Lenders
further hereby irrevocably authorize (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to authorize) Agent, at
its option and in its sole discretion, to subordinate any Lien granted to or
held by Agent under any Loan Document to the holder of any Permitted Lien on
such property if such Permitted Lien secures Permitted Purchase Money
Indebtedness.
b.Agent shall have no obligation whatsoever to any of the Lenders (or the Bank
Product Providers) to assure that the Collateral exists or is owned by a
Borrower or a Borrower's Subsidiary or is cared for, protected, or insured or
has been encumbered, or that Agent's Liens have been properly or sufficiently or
lawfully created, perfected, protected, or enforced or are entitled to any
particular priority, or that any particular items of Collateral meet the
eligibility criteria applicable in respect thereof or whether to impose,
maintain, reduce, or eliminate any particular reserve hereunder or whether the
amount of any such reserve is appropriate or not, or to exercise at all or in
any particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent's
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender (or Bank
Product Provider) as to any of the foregoing, except as otherwise provided
herein.
15.12.Restrictions on Actions by Lenders; Sharing of Payments.
a.Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to any Borrower or its Subsidiaries or any deposit
accounts (other than accounts exclusively used for payroll) of any Borrower or
its Subsidiaries now or hereafter maintained with such Lender.

57

--------------------------------------------------------------------------------

 

Each of the Lenders further agrees that it shall not, unless specifically
requested to do so in writing by Agent, take or cause to be taken any action,
including, the commencement of any legal or equitable proceedings to enforce any
Loan Document against any Loan Party or other Person or to foreclose any Lien
on, or otherwise enforce any security interest in, any of the Collateral.
b.If, at any time or times any Lender shall receive (i) by payment, foreclosure,
setoff, or otherwise, any proceeds of Collateral or any payments with respect to
the Obligations, except for any such proceeds or payments received by such
Lender from Agent pursuant to the terms of this Agreement, or (ii) payments from
Agent in excess of such Lender's Pro Rata Share of all such distributions by
Agent, such Lender promptly shall (A) turn the same over to Agent, in kind, and
with such endorsements as may be required to negotiate the same to Agent, or in
immediately available funds, as applicable, for the account of all of the
Lenders and for application to the Obligations in accordance with the applicable
provisions of this Agreement, or (B) purchase, without recourse or warranty, an
undivided interest and participation in the Obligations owed to the other
Lenders so that such excess payment received shall be applied ratably as among
the Lenders in accordance with their Pro Rata Shares; provided, that, to the
extent that such excess payment received by the purchasing party is thereafter
recovered from it, those purchases of participations shall be rescinded in whole
or in part, as applicable, and the applicable portion of the purchase price paid
therefor shall be returned to such purchasing party, but without interest except
to the extent that such purchasing party is required to pay interest in
connection with the recovery of the excess payment.
15.13.Agency for Perfection.
Agent hereby appoints each other Lender (and each Bank Product Provider) as its
agent (and each Lender hereby accepts (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to accept) such
appointment) for the purpose of perfecting Agent's Liens in assets which, in
accordance with Article 8 or Article 9, as applicable, of the Code, or in
accordance with the PPSA, can be perfected by possession or control. Should any
Lender obtain possession or control of any such Collateral, such Lender shall
notify Agent thereof, and, promptly upon Agent's request therefor shall deliver
possession or control of such Collateral to Agent or in accordance with Agent's
instructions.
15.14.Payments by Agent to the Lenders.
All payments to be made by Agent to the Lenders (or Bank Product Providers)
shall be made by bank wire transfer of immediately available funds pursuant to
such wire transfer instructions as each party may designate for itself by
written notice to Agent. Concurrently with each such payment, Agent shall
identify whether such payment (or any portion thereof) represents principal,
premium, fees, or interest of the Obligations.
15.15.Concerning the Collateral and Related Loan Documents.
Each member of the Lender Group authorizes and directs Agent to enter into this
Agreement and the other Loan Documents. Each member of the Lender Group agrees
(and by entering into a Bank Product Agreement, each Bank Product Provider shall
be deemed to agree) that any action taken by Agent in accordance with the terms
of this Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).
15.16.Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information.
By becoming a party to this Agreement, each Lender:
a.is deemed to have requested that Agent furnish such Lender, promptly after it
becomes available, a copy of each field audit or examination report respecting
any Borrower or its Subsidiaries (each, a “Report”) prepared by or at the
request of Agent, and Agent shall so furnish each Lender with such Reports,
b.expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,
c.expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding

58

--------------------------------------------------------------------------------

 

Parent a Borrower and its Subsidiaries and will rely significantly upon each
Borrower's and its Subsidiaries' books and records, as well as on
representations of each Borrower's personnel,
d.agrees to keep all Reports and other material, non-public information
regarding each Borrower and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 17.9, and
e.without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender's participation in, or the indemnifying Lender's purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.
In addition to the foregoing: (A) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by any Borrower or any Subsidiary of any Borrower to Agent
that has not been contemporaneously provided by any Borrower or its Subsidiaries
to such Lender, and, upon receipt of such request, Agent promptly shall provide
a copy of same to such Lender, (B) to the extent that Agent is entitled, under
any provision of the Loan Documents, to request additional reports or
information from any Borrower or its Subsidiaries, any Lender may, from time to
time, reasonably request Agent to exercise such right as specified in such
Lender's notice to Agent, whereupon Agent promptly shall request of such
Borrower the additional reports or information reasonably specified by such
Lender, and, upon receipt thereof from such Borrower or its Subsidiaries, Agent
promptly shall provide a copy of same to such Lender, and (C) any time that
Agent renders to Borrower Agent or any Borrower a statement regarding the Loan
Account, Agent shall send a copy of such statement to each Lender.
15.17.Appointment for the Province of Québec.
Without prejudice to Section 15.1 above, all of the Lender Group hereby appoints
Agent as the person holding the power of attorney (fondé pouvoir) of the Lender
Group as contemplated under Article 2692 of the Civil Code of Québec, to enter
into, to take and to hold on their behalf, and for their benefit, any deed of
hypothec (“Deed of Hypothec”) to be executed by any of the Borrowers or
Guarantors granting a hypothec pursuant to the laws of the Province of Québec
(Canada) and to exercise such powers and duties which are conferred thereupon
under such deed. All of the Lender Group hereby additionally appoints Agent as
agent, mandatary, custodian and depositary for and on behalf of the Secured
Parties (a) to hold and to be the sole registered holder of any bond (“Bond”)
issued under the Deed of Hypothec, the whole notwithstanding Section 32 of the
Act respecting the Special Powers of Legal Persons (Québec) or any other
applicable law, and (b) to enter into, to take and to hold on their behalf, and
for their benefit, a bond pledge agreement (“Pledge”) to be executed by such
Borrower or Guarantor pursuant to the laws of the Province of Québec and
creating a pledge of the Bond as security for the payment and performance of,
inter alia, the Obligations. In this respect, (i) Agent as agent, mandatary,
custodian and depositary for and on behalf of the Lender Group, shall keep a
record indicating the names and addresses of, and the pro rata portion of the
obligations and indebtedness secured by the Pledge, owing to each of the Secured
Parties for and on behalf of whom the Bond is so held from time to time, and
(ii) each of the Lender Group will be entitled to the benefits of any property
or assets charged under the Deed of Hypothec and the Pledge and will participate
in the proceeds of realization of any such property or assets. Agent, in such
aforesaid capacities shall (A) have the sole and exclusive right and authority
to exercise, except as may be otherwise specifically restricted by the terms
hereof, all rights and remedies given to Agent with respect to the property or
assets charged under the Deed of Hypothec and Pledge, any other applicable law
or otherwise, and (B) benefit from and be subject to all provisions hereof with
respect to the Agent mutatis mutandis, including, without limitation, all such
provisions with respect to the liability or responsibility to and
indemnification by the Lender Group, the Borrowers or the Guarantors. The
execution prior to the date hereof by Agent of any Deed of Hypothec, Pledge or
other security documents made pursuant to the laws of the Province of Québec
(Canada) is hereby ratified and confirmed. The constitution of Agent as the
Person

59

--------------------------------------------------------------------------------

 

holding the power of attorney (fondé de pouvoir), and of Agent, as agent,
mandatary, custodian and depositary with respect to any bond that may be issued
and pledged from time to time to Agent for the benefit of the Lender Group,
shall be deemed to have been ratified and confirmed by each Person accepting an
assignment of, a participation in or an arrangement in respect of, all or any
portion of any of the Lender Group's rights and obligations under this Agreement
by the execution of an assignment, including an Assignment and Acceptance
Agreement or other agreement pursuant to which it becomes such assignee or
participant, and by each successor Agent by the execution of an assignment
agreement or other agreement, or by the compliance with other formalities, as
the case may be, pursuant to which it becomes a successor Agent hereunder.
15.18.Several Obligations; No Liability.
Notwithstanding that certain of the Loan Documents now or hereafter may have
been or will be executed only by or in favor of Agent in its capacity as such,
and not by or in favor of the Lenders, any and all obligations on the part of
Agent (if any) to make any credit available hereunder shall constitute the
several (and not joint) obligations of the respective Lenders on a ratable
basis, according to their respective Commitments, to make an amount of such
credit not to exceed, in principal amount, at any one time outstanding, the
amount of their respective Commitments. Nothing contained herein shall confer
upon any Lender any interest in, or subject any Lender to any liability for, or
in respect of, the business, assets, profits, losses, or liabilities of any
other Lender. Each Lender shall be solely responsible for notifying its
Participants of any matters relating to the Loan Documents to the extent any
such notice may be required, and no Lender shall have any obligation, duty, or
liability to any Participant of any other Lender. Except as provided in Section
15.7, no member of the Lender Group shall have any liability for the acts of any
other member of the Lender Group. No Lender shall be responsible to any Borrower
or any other Person for any failure by any other Lender (or Bank Product
Provider) to fulfill its obligations to make credit available hereunder, nor to
advance for such Lender (or Bank Product Provider) or on its behalf, nor to take
any other action on behalf of such Lender (or Bank Product Provider) hereunder
or in connection with the financing contemplated herein.
15.19.Parallel Debt.
For the purposes of creating security rights governed by Dutch law,
a.Klipsch irrevocably and unconditionally undertakes, as far as necessary in
advance, to pay to Agent (in its own capacity and not as agent (gevolmachtigde)
or trustee) an amount equal to the aggregate of all Principal Obligations from
time to time due in accordance with the terms and conditions of such Principal
Obligations (such payment undertaking and the obligations and liabilities which
are the result thereof, Klipsch's “Parallel Debt”);
b.the Parallel Debt constitutes obligations and liabilities of Klipsch which are
separate and independent from, and without prejudice to, the Principal
Obligations and the Parallel Debt represents Agent's own independent right to
receive payment of the Parallel Debt from Klipsch, provided that the amounts
which are due under the Parallel Debt under this provision shall always be equal
to the amounts which are due from time to time under the Principal Obligations;
c.the total amount due and payable in respect of the Principal Obligations shall
be decreased to the extent that the Agent receives any amount in payment of the
Parallel Debt, as if such amount were received by any member of the Lender Group
in payment of the corresponding Principal Obligations;
d.the total amount due and payable by Klipsch under the Parallel Debt shall be
decreased to the extent that any member of the Lender Group receives any amount
in payment of the Principal Obligations (other than by virtue of clause (c)
above); and
e.Agent shall distribute any amount received in payment of the Parallel Debt
among the members of the Lender Group that are the creditors of the relevant
Principal Obligations in accordance with the provisions of this Agreement as if
received by it in payment of the relevant Principal Obligations.
16.
WITHHOLDING TAXES.

(a)All payments made by any Borrower hereunder or under any note or other Loan
Document will be made without setoff, counterclaim, or other defense. In
addition, all such payments will be made free and

60

--------------------------------------------------------------------------------

 

clear of, and without deduction or withholding for, any present or future Taxes,
and in the event any deduction or withholding of Taxes is required, Borrowers
shall comply with the next sentence of this Section 16(a). If any Taxes are so
levied or imposed, Borrowers agree to pay the full amount of such Taxes and such
additional amounts as may be necessary so that every payment of all amounts due
under this Agreement, any note, or Loan Document, including any amount paid
pursuant to this Section 16(a) after withholding or deduction for or on account
of any Taxes, will not be less than the amount provided for herein; provided,
that Borrowers shall not be required to increase any such amounts if the
increase in such amount payable results from Agent's or such Lender's own
willful misconduct or gross negligence (as finally determined by a court of
competent jurisdiction). Borrowers will furnish to Agent as promptly as possible
after the date the payment of any Tax is due pursuant to applicable law,
certified copies of tax receipts evidencing such payment by Borrowers.
(b)Borrowers agree to pay any present or future stamp, value added or
documentary taxes or any other excise or property taxes, charges, or similar
levies that arise from any payment made hereunder or from the execution,
delivery, performance, recordation, or filing of, or otherwise with respect to
this Agreement or any other Loan Document.
(c)If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Agent, to deliver to Agent (or, in the case of a Participant, to the
Lender granting the participation only) one of the following before receiving
its first payment under this Agreement:
(i)if such Lender or Participant is entitled to claim an exemption from United
States withholding tax pursuant to the portfolio interest exception, (A) a
statement of the Lender or Participant, signed under penalty of perjury, that it
is not a (1) a “bank” as described in Section 881(c)(3)(A) of the IRC, (2) a ten
(10%) percent shareholder of any Borrower (within the meaning of Section
871(h)(3)(B) of the IRC), or (3) a controlled foreign corporation related to any
Borrower within the meaning of Section 864(d)(4) of the IRC, and (B) a properly
completed and executed IRS Form W-8BEN or Form W-8IMY (with proper attachments);
(ii)if such Lender or Participant is entitled to claim an exemption from, or a
reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN;
(iii)if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;
(iv)if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because such Lender
or Participant serves as an intermediary, a properly completed and executed copy
of IRS Form W-8IMY (with proper attachments); or
(v)a properly completed and executed copy of any other form or forms, including
IRS Form W-9, as may be required under the IRC or other laws of the United
States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.
Each Lender or Participant shall provide new forms (or successor forms) upon the
expiration or obsolescence of any previously delivered forms and to promptly
notify Agent (or, in the case of a Participant, to the Lender granting the
participation only) of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.
(d)If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) any such form or
forms, as may be required under the laws of such jurisdiction as a condition to
exemption from, or reduction of, foreign withholding or backup withholding tax
before receiving its first payment under this Agreement, but only if such Lender
or such Participant is legally able to deliver such forms, provided, that,
nothing in this Section 16(d) shall require a Lender or Participant to disclose
any information that it deems to be confidential (including without limitation,
its tax returns). Each Lender and each Participant shall provide new forms (or
successor forms) upon the expiration or obsolescence of any previously delivered
forms and to promptly notify Agent (or, in the case of a Participant, to the
Lender granting the participation only) of any change in circumstances which
would modify or render invalid any claimed

61

--------------------------------------------------------------------------------

 

exemption or reduction.
(e)If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation only) of the percentage amount in which it is
no longer the beneficial owner of Obligations of Borrowers to such Lender or
Participant. To the extent of such percentage amount, Agent will treat such
Lender's or such Participant's documentation provided pursuant to Section 16(c)
or 16(d) as no longer valid. With respect to such percentage amount, such
Participant or Assignee may provide new documentation, pursuant to Section 16(c)
or 16(d), if applicable. Each Borrower agrees that each Participant shall be
entitled to the benefits of this Section 16 with respect to its participation in
any portion of the Commitments and the Obligations so long as such Participant
complies with the obligations set forth in this Section 16 with respect thereto.
(f)If a Lender or a Participant is entitled to a reduction in the applicable
withholding tax, Agent (or, in the case of a Participant, to the Lender granting
the participation) may withhold from any interest payment to such Lender or such
Participant an amount equivalent to the applicable withholding tax after taking
into account such reduction. If the forms or other documentation required by
Section 16(c) or 16(d) are not delivered to Agent (or, in the case of a
Participant, to the Lender granting the participation), then Agent (or, in the
case of a Participant, to the Lender granting the participation) may withhold
from any interest payment to such Lender or such Participant not providing such
forms or other documentation an amount equivalent to the applicable withholding
tax.
(g)If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent (or, in the case of a Participant, to
the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a
Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this Section
16, together with all costs and expenses (including attorneys fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.
(h)If Agent or a Lender determines, in its sole discretion, that it has received
a refund of any Taxes as to which it has been indemnified by Borrowers or with
respect to which Borrowers have paid additional amounts pursuant to this Section
16, so long as no Default or Event of Default has occurred and is continuing, it
shall pay over such refund to Borrowers (but only to the extent of payments
made, or additional amounts paid, by Borrowers under this Section 16 with
respect to Taxes giving rise to such a refund), net of all out-of-pocket
expenses of Agent or such Lender and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such a refund);
provided, that Borrowers, upon the request of Agent or such Lender, agree to
repay the amount paid over to Borrowers (plus any penalties, interest or other
charges, imposed by the relevant Governmental Authority, other than such
penalties, interest or other charges imposed as a result of the willful
misconduct or gross negligence of Agent hereunder) to Agent or such Lender in
the event Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything in this Agreement to the
contrary, this Section 16 shall not be construed to require Agent or any Lender
to make available its tax returns (or any other information which it deems
confidential) to any Borrower or any other Person.
17.
GENERAL PROVISIONS.

17.1.Effectiveness.
This Agreement shall be binding and deemed effective when executed by each
Borrower, Agent, and each Lender

62

--------------------------------------------------------------------------------

 

whose signature is provided for on the signature pages hereof.
17.2.Section Headings.
Headings and numbers have been set forth herein for convenience only. Unless the
contrary is compelled by the context, everything contained in each Section
applies equally to this entire Agreement.
17.3.Interpretation.
Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against the Lender Group or any Borrower, whether under any rule of
construction or otherwise. On the contrary, this Agreement has been reviewed by
all parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to accomplish fairly the purposes and intentions
of all parties hereto.
17.4.Severability of Provisions.
Each provision of this Agreement shall be severable from every other provision
of this Agreement for the purpose of determining the legal enforceability of any
specific provision.
17.5.Bank Product Providers.
Each Bank Product Provider shall be deemed a third party beneficiary hereof and
of the provisions of the other Loan Documents for purposes of any reference in a
Loan Document to the parties for whom Agent is acting. Agent hereby agrees to
act as agent for such Bank Product Providers and, by virtue of entering into a
Bank Product Agreement, the applicable Bank Product Provider shall be
automatically deemed to have appointed Agent as its agent and to have accepted
the benefits of the Loan Documents; it being understood and agreed that the
rights and benefits of each Bank Product Provider under the Loan Documents
consist exclusively of such Bank Product Provider's being a beneficiary of the
Liens and security interests (and, if applicable, guarantees) granted to Agent
and the right to share in payments and collections out of the Collateral as more
fully set forth herein. In addition, each Bank Product Provider, by virtue of
entering into a Bank Product Agreement, shall be automatically deemed to have
agreed that Agent shall have the right, but shall have no obligation, to
establish, maintain, relax, or release reserves in respect of the Bank Product
Obligations and that if reserves are established there is no obligation on the
part of Agent to determine or insure whether the amount of any such reserve is
appropriate or not. In connection with any such distribution of payments or
proceeds of Collateral, Agent shall be entitled to assume no amounts are due or
owing to any Bank Product Provider unless such Bank Product Provider has
provided a written certification (setting forth a reasonably detailed
calculation) to Agent as to the amounts that are due and owing to it and such
written certification is received by Agent a reasonable period of time prior to
the making of such distribution. Agent shall have no obligation to calculate the
amount due and payable with respect to any Bank Products, but may rely upon the
written certification of the amount due and payable from the relevant Bank
Product Provider. In the absence of an updated certification, Agent shall be
entitled to assume that the amount due and payable to the relevant Bank Product
Provider is the amount last certified to Agent by such Bank Product Provider as
being due and payable (less any distributions made to such Bank Product Provider
on account thereof). Any Borrower may obtain Bank Products from any Bank Product
Provider, although no Borrower is required to do so. Each Borrower acknowledges
and agrees that no Bank Product Provider has committed to provide any Bank
Products and that the providing of Bank Products by any Bank Product Provider is
in the sole and absolute discretion of such Bank Product Provider.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Product shall have any voting or
approval rights hereunder (or be deemed a Lender) solely by virtue of its status
as the provider or holder of such agreements or products or the Obligations
owing thereunder, nor shall the consent of any such provider or holder be
required (other than in their capacities as Lenders, to the extent applicable)
for any matter hereunder or under any of the other Loan Documents, including as
to any matter relating to the Collateral or the release of Collateral or
Guarantors.
17.6.Debtor-Creditor Relationship.
The relationship between the Lenders and Agent, on the one hand, and the Loan
Parties, on the other hand, is solely that of creditor and debtor. No member of
the Lender Group has (or shall be deemed to have) any fiduciary relationship or
duty to any Loan Party arising out of or in connection with the Loan Documents
or the transactions contemplated thereby, and there is no agency or joint
venture relationship between the members of the Lender Group, on the one hand,
and the Loan Parties, on the other hand, by virtue of any Loan Document or any

63

--------------------------------------------------------------------------------

 

transaction contemplated therein.
17.7.Counterparts; Electronic Execution.
This Agreement may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered,
shall be deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Agreement. Delivery of an executed counterpart
of this Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Agreement. Any party delivering an executed counterpart of this Agreement
by telefacsimile or other electronic method of transmission also shall deliver
an original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement. The foregoing shall apply to each other Loan
Document mutatis mutandis.
17.8.Revival and Reinstatement of Obligations.
If the incurrence or payment of the Obligations by any Borrower or Guarantor or
the transfer to the Lender Group of any property should for any reason
subsequently be asserted, or declared, to be void or voidable under any state or
federal law relating to creditors' rights, including provisions of the
Bankruptcy Code (or under any bankruptcy or insolvency laws of Canada, including
the BIA and the CCAA, or the Netherlands) relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (each, a “Voidable Transfer”), and if the Lender Group is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Lender Group is required or elects to
repay or restore, and as to all reasonable costs, expenses, and attorneys fees
of the Lender Group related thereto, the liability of Borrowers or Guarantor
automatically shall be revived, reinstated, and restored and shall exist as
though such Voidable Transfer had never been made.
17.9.Confidentiality.
a.Agent and Lenders each individually (and not jointly or jointly and severally)
agree that material, non-public information regarding Borrowers and their
Subsidiaries, their operations, assets, and existing and contemplated business
plans (“Confidential Information”) shall be treated by Agent and the Lenders in
a confidential manner, and shall not be disclosed by Agent and the Lenders to
Persons who are not parties to this Agreement, except: (i) to attorneys for and
other advisors, accountants, auditors, and consultants to any member of the
Lender Group and to employees, directors and officers of any member of the
Lender Group (the Persons in this clause (i), “Lender Group Representatives”) on
a “need to know” basis in connection with this Agreement and the transactions
contemplated hereby and on a confidential basis, (ii) to Subsidiaries and
Affiliates of any member of the Lender Group (including the Bank Product
Providers), provided that any such Subsidiary or Affiliate shall have agreed to
receive such information hereunder subject to the terms of this Section 17.9,
(iii) as may be required by regulatory authorities so long as such authorities
are informed of the confidential nature of such information, (iv) as may be
required by statute, decision, or judicial or administrative order, rule, or
regulation; provided that (x) prior to any disclosure under this clause (iv),
the disclosing party agrees to provide Borrower Agent with prior notice thereof,
to the extent that it is practicable to do so and to the extent that the
disclosing party is permitted to provide such prior notice to Borrowers pursuant
to the terms of the applicable statute, decision, or judicial or administrative
order, rule, or regulation and (y) any disclosure under this clause (iv) shall
be limited to the portion of the Confidential Information as may be required by
such statute, decision, or judicial or administrative order, rule, or
regulation, (v) as may be agreed to in advance in writing by Borrowers, (vi) as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process, provided, that, (x) prior to any disclosure under this
clause (vi) the disclosing party agrees to provide Borrowers with prior written
notice thereof, to the extent that it is practicable to do so and to the extent
that the disclosing party is permitted to provide such prior written notice to
Borrowers pursuant to the terms of the subpoena or other legal process and (y)
any disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender's interest under this Agreement, provided that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information hereunder
subject to

64

--------------------------------------------------------------------------------

 

the terms of this Section, (ix) in connection with any litigation or other
adversary proceeding involving parties hereto which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement or the other Loan Documents; provided, that, prior to any
disclosure to any Person (other than any Loan Party, Agent, any Lender, any of
their respective Affiliates, or their respective counsel) under this clause (ix)
with respect to litigation involving any Person (other than any Borrower, Agent,
any Lender, any of their respective Affiliates, or their respective counsel),
the disclosing party agrees to provide Borrowers with prior written notice
thereof, and (x) in connection with, and to the extent reasonably necessary for,
the exercise of any secured creditor remedy under this Agreement or under any
other Loan Document.
b.Anything in this Agreement to the contrary notwithstanding, Agent may (i)
provide information (other than material, non-public information) concerning the
terms and conditions of this Agreement and the other Loan Documents to loan
syndication and pricing reporting services, and (ii) use the name, logos, and
other insignia of Borrowers and Loan Parties and the Commitments provided
hereunder in any “tombstone” or comparable advertising, on its website or in
other marketing materials of the Agent.
17.10.Lender Group Expenses.
Borrowers agree to pay any and all Lender Group Expenses on the earlier of (a)
the first day of each month or (b) the date on which demand therefor is made by
Agent and agrees that its obligations contained in this Section 17.10 shall
survive payment or satisfaction in full of all other Obligations.
17.11.Survival.
All representations and warranties made by the Loan Parties in the Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
the Issuing Lender, or any Lender may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.
17.12.Patriot Act.
Each Lender that is subject to the requirements of the Patriot Act hereby
notifies Borrowers that pursuant to the requirements of the Act, it is required
to obtain, verify and record information that identifies each Borrower, which
information includes the name and address of each Borrower and other information
that will allow such Lender to identify each Borrower in accordance with the
Patriot Act.
17.13.Anti-Money Laundering Legislation.
a.Each Loan Party acknowledges that, pursuant to the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) and other applicable anti-money
laundering, anti-terrorist financing, government sanction and “know your client”
laws, whether within Canada or elsewhere (collectively, including any guidelines
or orders thereunder, “AML Legislation”), Agent and Lenders may be required to
obtain, verify and record information regarding each Loan Party, its respective
directors, authorized signing officers, direct or indirect shareholders or other
Persons in control of such Loan Party, and the transactions contemplated hereby.
Borrower Agent shall promptly provide all such information, including supporting
documentation and other evidence, as may be reasonably requested by any Lender
or Agent, or any prospective assign or participant of a Lender or Agent,
necessary in order to comply with any applicable AML Legislation, whether now or
hereafter in existence.
b.If Agent has ascertained the identity of the Loan Party or any authorized
signatories of the Loan Party for the purposes of applicable AML Legislation,
then the Agent:
i.shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Agent within the meaning of applicable AML Legislation; and

65

--------------------------------------------------------------------------------

 

ii.shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.
c.Notwithstanding the provisions of this Section and except as may otherwise be
agreed in writing, each Lender agrees that Agent has no obligation to ascertain
the identity of the Loan Parties or any authorized signatories of the Loan
Parties and the Guarantors on behalf of any Lender, or to confirm the
completeness or accuracy of any information it obtains from the Loan Parties or
any such authorized signatory in doing so.
17.14.Judgment Currency.
If, for the purposes of obtaining judgment in any court in any jurisdiction with
respect to this Agreement or any other Loan Document, it becomes necessary to
convert into the currency of such jurisdiction (the "Judgment Currency") any
amount due under this Agreement or any other Loan Document in any currency other
than the Judgment Currency (the "Currency Due"), then conversion shall be made
at the Exchange Rate at which Agent is able, on the relevant date, to purchase
the Currency Due with the Judgment Currency prevailing on the Business Day
before the day on which judgment is given. In the event that there is a
challenge with respect to Exchange Rate prevailing between the Business Day
before the day on which the judgment is given and the date of receipt by Agent
of the amount due, Borrowers or Guarantors will, on the date of receipt by
Agent, pay such additional amounts, if any, or be entitled to receive
reimbursement of such amount, if any, as may be necessary to ensure that the
amount received by Agent on such date is the amount in the Judgment Currency
which when converted at the rate of exchange prevailing on the date of receipt
by Agent is the amount then due under this Agreement or any other Loan Document
in the Currency Due. If the amount of the Currency Due which Agent is able to
purchase is less than the amount of the Currency Due originally due to it,
Borrowers and Guarantors shall indemnify and save Agent harmless from and
against loss or damage arising as a result of such deficiency. The indemnity
contained herein shall constitute an obligation separate and independent from
the other obligations contained in this Agreement or any other Loan Document,
shall give rise to a separate and independent cause of action, shall apply
irrespective of any indulgence granted by Agent from time to time and shall
continue in full force effect notwithstanding any judgment or order for a
liquidated sum in respect of an amount due under this Agreement or any other
Loan Document or under any judgment or order.
17.15.Integration.
This Agreement, together with the other Loan Documents, reflects the entire
understanding of the parties with respect to the transactions contemplated
hereby and shall not be contradicted or qualified by any other agreement, oral
or written, before the date hereof. The foregoing to the contrary
notwithstanding, all Bank Product Agreements, if any, are independent agreements
governed by the written provisions of such Bank Product Agreements, which will
remain in full force and effect, unaffected by any repayment, prepayments,
acceleration, reduction, increase, or change in the terms of any credit extended
hereunder, except as otherwise expressly provided in such Bank Product
Agreement.
17.16.Parent as Agent for Borrowers.
Each Borrower hereby irrevocably appoints Parent as the borrowing agent and
attorney-in-fact for all Borrowers (the “Borrower Agent”) which appointment
shall remain in full force and effect unless and until Agent shall have received
prior written notice signed by each Borrower that such appointment has been
revoked and that another Borrower has been appointed Borrower Agent. Each
Borrower hereby irrevocably appoints and authorizes the Borrower Agent (a) to
provide Agent with all notices with respect to Advances and Letters of Credit
obtained for the benefit of any Borrower and all other notices and instructions
under this Agreement, and (b) to take such action as the Borrower Agent deems
appropriate on its behalf to obtain Advances and Letters of Credit and to
exercise such other powers as are reasonably incidental thereto to carry out the
purposes of this Agreement. It is understood that the handling of the Loan
Account and Collateral in a combined fashion, as more fully set forth herein, is
done solely as an accommodation to Borrowers in order to utilize the collective
borrowing powers of Borrowers in the most efficient and economical manner and at
their request, and that Lender Group shall not incur liability to any Borrower
as a result hereof. Each Borrower expects to derive benefit, directly or
indirectly, from the handling of the Loan Account and the Collateral in a
combined fashion since the successful operation of each Borrower is dependent on
the continued successful performance of the integrated group. To induce the
Lender Group to do so, and in consideration thereof, each Borrower hereby
jointly and severally agrees to indemnify each member of the

66

--------------------------------------------------------------------------------

 

Lender Group and hold each member of the Lender Group harmless against any and
all liability, expense, loss or claim of damage or injury, made against the
Lender Group by any Borrower or by any third party whosoever, arising from or
incurred by reason of (a) the handling of the Loan Account and Collateral of
Borrowers as herein provided, or (b) the Lender Group's relying on any
instructions of the Borrower Agent, except that Borrowers will have no liability
to the relevant Agent-Related Person or Lender-Related Person under this Section
17.16 with respect to any liability that has been finally determined by a court
of competent jurisdiction to have resulted solely from the gross negligence or
willful misconduct of such Agent-Related Person or Lender-Related Person, as the
case may be.
17.17.Quebec Interpretation.
i.For all purposes pursuant to which the interpretation or construction of this
Agreement may be subject to the laws of the Province of Quebec or a court or
tribunal exercising jurisdiction in the Province of Quebec, (a) “personal
property” shall include “movable property”, (b) “real property” shall include
“immovable property”, (c) “tangible property” shall include “corporeal
property”, (d) “intangible property” shall include “incorporeal property”, (e)
“security interest”, “mortgage” and “lien” shall include a “hypothec”, “prior
claim” and a “resolutory clause”, (f) all references to filing, registering or
recording under the Code or PPSA shall include publication under the Civil Code
of Quebec, (g) all references to “perfection” of or “perfected” liens or
security interest shall include a reference to an “opposable” or “set up” lien
or security interest as against third parties, (h) any “right of offset”, “right
of setoff” or similar expression shall include a “right of compensation”, (i)
“goods” shall include corporeal movable property” other than chattel paper,
documents of title, instruments, money and securities, (j) an “agent” shall
include a “mandatary”, (k) “construction liens” shall include “legal hypothecs”,
(l) “joint and several” shall include solidary, (m) “gross negligence or willful
misconduct” shall be deemed to be “intentional or gross fault”, (n) “beneficial
ownership” shall include “ownership on behalf of another as mandatary”, (o)
“easement” shall include “servitude”, (p) “priority” shall include “prior
claim”, (q) “survey” shall include “certificate of location and plan”, and (r)
“fee simple title” shall include “absolute ownership”.
17.18.English Language Only.
The parties hereto confirm that it is their wish that this Agreement and any
other document executed in connection with the transactions contemplated hereby
be drawn up in the English language only and that all other documents
contemplated hereunder or relating hereto, including notices, shall also be
drawn up in the English language only. Les parties aux présentes confirment que
c'est leur volonté que cette convention et les autres documents de crédit soient
rédigés en langue anglaise seulement et que tous les documents, y compris tous
avis, envisagés par cette convention et les autres documents peuvent être
rédigés en langue anglaise seulement.
 
[Signature pages to follow.]

67

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.            
AUDIOVOX CORPORATION
By:/s/ Charles M. Stoehr
Name: Charles M. Stoehr
Title: Sr. Vice President /CFO
 
AUDIOVOX ACCESSORIES CORPORATION
By:/s/ Loriann Shelton
Name: Loriann Shelton
Title: CFO/Secretary/Treasurer
 
AUDIOVOX ELECTRONICS CORPORATION
By:/s/ Loriann Shelton
Name: Loriann Shelton
Title: CFO/Secretary/Treasurer
 
AUDIOVOX CONSUMER ELECTRONICS, INC.
By:/s/ Loriann Shelton
Name: Loriann Shelton
Title: CFO/Secretary/Treasurer
 
AMERICAN RADIO CORP.
By:/s/ Charles M. Stoehr
Name: Charles M. Stoehr
Title: Vice President
 
CODE SYSTEMS, INC.
By:/s/ Charles M. Stoehr
Name: Charles M. Stoehr
Title: Vice President
 
INVISION AUTOMOTIVE SYSTEMS INC.
By:/s/ Charles M. Stoehr
Name: Charles M. Stoehr
Title: Vice President

68

--------------------------------------------------------------------------------

 

 
 
KLIPSCH GROUP, INC.
By:/s/ Frederick L. Farrar
Name: Frederick L. Farrar
Title: Executive Vice President/CFO/Treasurer/Assistant Secretary
 
BATTERIES.COM, LLC
By:/s/ Loriann Shelton
Name: Loriann Shelton
Title: Secretary
 
 
 
 
 
 
 
        
 
 

69

--------------------------------------------------------------------------------

 

 
WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company, as Agent and as a Lender
 
 
By:/s/ Richard K. Schultz
Name: Richard K. Schultz
Title: Director
 
 
 

70

--------------------------------------------------------------------------------

 

SIEMENS FINANCIAL SERVICES, INC.,
as a Lender
 
 
By:/s/ Anthony Casciano
Name: Anthony Casciano
Title: Managing Director
 
 
By:/s/ David Kantes
Name: David Kantes
Title: Senior Vice President and Chief Risk Officer
 
 
 

71

--------------------------------------------------------------------------------

 

HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender
 
 
By:/s/ Thomas C. Getty, Jr.
Name: Thomas C. Getty, Jr.
Title: Vice President
 
 

72

--------------------------------------------------------------------------------

 

CAPITAL ONE LEVERAGE FINANCE CORP.,
as a Lender
 
 
By:______________________________
Name:
Title:
 

73

--------------------------------------------------------------------------------

 

TD BANK, N.A.,
as a Lender
 
 
By:______________________________
Name:
Title:
 
 
 
 
 

74

--------------------------------------------------------------------------------

 

Schedule 1.1
As used in the Agreement, the following terms shall have the following
definitions:
“Account” means, as to each Loan Party, all present and future rights of such
Loan Party to payment of a monetary obligation, whether or not earned by
performance, which is not evidenced by chattel paper or an instrument, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, (c) for a
secondary obligation incurred or to be incurred, or (d) arising out of the use
of a credit or charge card or information contained on or for use with the card.
“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.
“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).
“Acquired Indebtedness” means Indebtedness of a Person whose assets or Stock is
acquired by a Borrower or any of its Subsidiaries in a Permitted Acquisition;
provided, that, such Indebtedness (a) is either Purchase Money Indebtedness or a
Capital Lease with respect to Equipment or mortgage financing with respect to
Real Property, (b) was in existence prior to the date of such Permitted
Acquisition, and (c) was not incurred in connection with, or in contemplation
of, such Permitted Acquisition.
“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Stock of any other Person.
“Additional Documents” has the meaning specified therefor in Section 5.12 of the
Agreement.
“Advances” means, collectively, the revolving loans made pursuant to Section
2.1(a) of the Agreement, the Swing Loans, the Overadvances and the Protective
Advances.
“Affected Lender” has the meaning specified therefor in Section 2.13(b) of the
Agreement.
“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, that, for purposes of the definition of Eligible Accounts and Section
6.12 of the Agreement: (a) any Person which owns directly or indirectly ten
(10%) percent or more of the Stock having ordinary voting power for the election
of directors or other members of the governing body of a Person or ten (10%)
percent or more of the partnership or other ownership interests of a Person
(other than as a limited partner of such Person) shall be deemed an Affiliate of
such Person, (b) each director (or comparable manager) of a Person shall be
deemed to be an Affiliate of such Person, and (c) each partnership in which a
Person is a general partner shall be deemed an Affiliate of such Person.
“Agent” has the meaning specified therefor in the preamble to the Agreement.
“Agent Payment Account” means, as the context requires, the relevant Deposit
Account of Agent identified on Schedule A-1.
“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.
“Agent's Liens” means the Liens granted by any Borrower or its Subsidiaries to
Agent under the Loan Documents.
“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.
“Applicable Margin” means, with respect to Base Rate Loans and LIBOR Rate Loans,
the applicable percentage (on a per annum basis) set forth below based on the
Quarterly Average Excess Availability for the immediately preceding three (3)
month period:

75

--------------------------------------------------------------------------------

 

 
 
Applicable
 
 
Quarterly Average
LIBOR

Applicable Base
Tier
Excess Availability
Rate Margin
Rate Margin
1
Greater than $50,000,000
2.25%
1.25%
2
Greater than or equal to $25,000,000 but less than or equal to $50,000,000
2.5%
1.5%
3
Less than $25,000,000
2.75%
1.75%

provided, that, (i) the Applicable Margin shall be calculated and established
once every three (3) months and shall remain in effect until adjusted for the
next three (3) month period, (ii) each adjustment of the Applicable Margin shall
be effective as of the first day of each such three (3) month period based on
the Quarterly Average Excess Availability for the immediately preceding three
(3) month period, (iii) notwithstanding anything to the contrary contained
herein, the Applicable Margin through May 31, 2011, shall be the amount for Tier
2 set forth above and (iv) in the event that Borrower fails to provide any
Borrowing Base Certificate or other information with respect thereto for any
period on the date required hereunder, effective as of the date on which such
Borrowing Base Certificate or other information was otherwise required, at
Agent's option, the Applicable Margin shall be based on the highest rate above
until the next Business Day after a Borrowing Base Certificate or other
information is provided for the applicable period at which time the Applicable
Margin shall be adjusted as otherwise provided herein. In the event that at any
time after the end of any three (3) month period the Quarterly Average Excess
Availability for such three (3) month period used for the determination of the
Applicable Margin was greater than the actual amount of the Quarterly Average
Excess Availability for such period as a result of the inaccuracy of information
provided by or on behalf of Borrowers to Agent for the calculation of Excess
Availability, the Applicable Margin for such period shall be adjusted to the
applicable percentage based on such actual Quarterly Average Excess Availability
and any additional interest for the applicable period as a result of such
recalculation shall be promptly paid to Agent. The foregoing shall not be
construed to limit the rights of Agent or Lenders with respect to the amount of
interest payable after a Default or Event of Default whether based on such
recalculated percentage or otherwise.
“Application Event” means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date, (b) an Event of Default and
the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.4(b)(ii) of the
Agreement during the continuance thereof, or (c) an Event of Default under
Section 8.4 or 8.5 of the Agreement.
“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.
“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.
“Authorized Person” means any one of the individuals identified on Schedule A-2,
as such schedule is updated from time to time by written notice from Borrower
Agent to Agent.
“Availability” means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Advances under Section 2.1 of the Agreement (after
giving effect to all then outstanding Obligations (other than Bank Product
Obligations)).
“Bank Product” means any one or more of the following financial products or
accommodations extended to any Borrower by a Bank Product Provider: (a) credit
cards, (b) credit card processing services, (c) debit cards, (d) stored value
cards, (e) purchase cards (including so-called “procurement cards” or
“P-cards”), (f) Cash Management Services, or (g) transactions under Hedge
Agreements.
“Bank Product Agreements” means those agreements entered into from time to time
by a Borrower with a Bank Product Provider in connection with the obtaining of
any of the Bank Products.
“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure with

76

--------------------------------------------------------------------------------

 

respect to the then existing Bank Product Obligations (other than Hedge
Obligations).
“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by a Borrower to any Bank Product Provider
pursuant to or evidenced by a Bank Product Agreement and irrespective of whether
for the payment of money, whether direct or indirect, absolute or contingent,
due or to become due, now existing or hereafter arising, (b) all Hedge
Obligations, and (c) all amounts that Agent or any Lender is obligated to pay to
a Bank Product Provider as a result of Agent or such Lender purchasing
participations from, or executing guarantees or indemnities or reimbursement
obligations to, a Bank Product Provider with respect to the Bank Products
provided by such Bank Product Provider to a Borrower; provided, that, in order
for any item described in clauses (a) (b), or (c) above, as applicable, to
constitute “Bank Product Obligations”, (i) if the applicable Bank Product
Provider is Wells Fargo or its Affiliates, then, if requested by Agent, Agent
shall have received a Bank Product Provider Letter Agreement within ten (10)
days after the date of such request, or (ii) if the applicable Bank Product
Provider is any other Person, the applicable Bank Product must have been
provided on or after the Closing Date and Agent shall have received a Bank
Product Provider Letter Agreement within ten (10) days after the date of the
provision of the applicable Bank Product to a Borrower.
“Bank Product Provider” means any Lender or any of its Affiliates; provided,
that, (a) no such Person (other than Wells Fargo or its Affiliates) shall
constitute a Bank Product Provider with respect to a Bank Product unless and
until Agent shall have received a Bank Product Provider Letter Agreement from
such Person and with respect to the applicable Bank Product within ten (10) days
after the provision of such Bank Product to a Borrower and (b) if, at any time,
a Lender ceases to be a Lender under the Agreement, then, from and after the
date on which it ceases to be a Lender thereunder, neither it nor any of its
Affiliates shall constitute Bank Product Providers and the obligations with
respect to Bank Products provided by such former Lender or any of its Affiliates
shall no longer constitute Bank Product Obligations.
“Bank Product Provider Letter Agreement” means a letter agreement in
substantially the form attached hereto as Exhibit B-2, in form and substance
satisfactory to Agent, duly executed by the applicable Bank Product Provider,
Borrowers, and Agent.
“Bank Product Reserve Amount” means, as of any date of determination, the Dollar
amount of reserves that Agent has determined it is necessary or appropriate to
establish (based upon the Bank Product Providers' reasonable determination of
their credit exposure to Borrowers in respect of Bank Product Obligations) in
respect of Bank Products then provided or outstanding.
“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.
“Base Rate” means the greatest of (a) the Federal Funds Rate plus one-half of
one percent (0.50%) percent, (b) the LIBOR Rate (which rate shall be calculated
based upon an Interest Period of one (1) month and shall be determined on a
daily basis), plus one (1.00%) percent, and (c) the rate of interest announced,
from time to time, within Wells Fargo at its principal office in San Francisco
as its “prime rate”, with the understanding that the “prime rate” is one of
Wells Fargo's base rates (not necessarily the lowest of such rates) and serves
as the basis upon which effective rates of interest are calculated for those
loans making reference thereto and is evidenced by the recording thereof after
its announcement in such internal publications as Wells Fargo may designate.
“Base Rate Loan” means each portion of the Advances that bears interest at a
rate determined by reference to the Base Rate.
“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which any Borrower or any of its Subsidiaries or ERISA Affiliates has
been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years or, with respect to a Canadian Guarantor, any Canadian Pension Plan.
“BIA” means the Bankruptcy and Insolvency Act (Canada), R.S.C. 1985, c. B-3, as
the same now exists or may from time to time hereafter be amended, modified,
recodified or supplemented, together with all official rules, regulations and
interpretations thereunder or related thereto.
“Board of Directors” means the board of directors (or comparable managers) of
Parent or any committee thereof duly authorized to act on behalf of the board of
directors (or comparable managers).
“Borrower” and “Borrowers” have the respective meanings specified therefor in
the preamble to the

77

--------------------------------------------------------------------------------

 

Agreement.
“Borrower Agent” has the meaning specified therefor in Section 17.16 of the
Agreement.
“Borrowing” means a borrowing consisting of Advances made on the same day by the
Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a Swing
Loan, or by Agent in the case of a Protective Advance.
“Borrowing Base” means, at any time, the amount equal to:
(a)    the amount equal to eighty-five (85%) percent of the amount of Eligible
Accounts of each Borrower, each Canadian Guarantor and Dutch Guarantor, plus
(b)    the amount equal to the lesser of (i) sixty-five (65%) percent multiplied
by the Value of Eligible Inventory of each Borrower, each Canadian Guarantor and
Dutch Guarantor or (ii) eighty-five (85%) percent of the Net Recovery Percentage
multiplied by the Value of such Eligible Inventory, minus
(c)    the aggregate amount of reserves, if any, established by Agent under
Section 2.1(d) of the Agreement.
“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1.
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of New York, except
that, if a determination of a Business Day shall relate to a LIBOR Rate Loan,
the term “Business Day” also shall exclude any day on which banks are closed for
dealings in Dollar deposits in the London interbank market.
“Canadian Guarantors” means, collectively, the following (together with their
respective successors and assigns): (a) Audio Products International Corp., a
corporation formed under the laws of the Province of Ontario and (b) Audiovox
Canada Limited, a corporation formed under the laws of the Province of Ontario;
each sometimes being referred to herein as a “Canadian Guarantor”.
“Canadian Pension Plan” means any plan, program or arrangement that is a pension
plan for the purposes of any applicable pension benefits legislation or any tax
laws of Canada or a Province thereof, whether or not registered under any such
laws, which is maintained or contributed to by, or to which there is or may be
an obligation to contribute by, any Borrower or Guarantor in respect of any
Person's employment in Canada with such Borrower or Guarantor.
“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed.
“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.
“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
“Cash Dominion Event” means at any time (a) an Event of Default exists or has
occurred and is continuing or (b) Excess Availability is less than twelve and
one-half (12.5%) percent of the Maximum Credit for any three (3) consecutive day
period. The occurrence of a Cash Dominion Event shall be deemed to exist and to
be continuing notwithstanding that Excess Availability may thereafter exceed the
amount set forth in the preceding sentence unless and until Excess Availability
exceeds twelve and one-half (12.5%) percent of the Maximum Credit for sixty (60)
consecutive days, in which event a Cash Dominion Event shall no longer be deemed
to exist or be continuing until such time as Excess Availability may again be
less than such amount for any three (3) consecutive day period; provided, that,
a Cash Dominion Event may not be cured as contemplated by this sentence more
than two (2) times during the term of this Agreement.
“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in

78

--------------------------------------------------------------------------------

 

each case maturing within 1 year from the date of acquisition thereof, (b)
marketable direct obligations issued or fully guaranteed by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof maturing within 1 year from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either Standard & Poor's Rating Group (“S&P”) or Moody's
Investors Service, Inc. (“Moody's”), (c) commercial paper maturing no more than
two hundred seventy (270) days from the date of creation thereof and, at the
time of acquisition, having a rating of at least A-1 from S&P or at least P-1
from Moody's, (d) certificates of deposit, time deposits, overnight bank
deposits or bankers' acceptances maturing within 1 year from the date of
acquisition thereof issued by any bank organized under the laws of the United
States or any state thereof or the District of Columbia or any United States
branch of a foreign bank having at the date of acquisition thereof combined
capital and surplus of not less than $250,000,000, (e) Deposit Accounts
maintained with (i) any bank that satisfies the criteria described in clause (d)
above, or (ii) any other bank organized under the laws of the United States or
any state thereof so long as the full amount maintained with any such other bank
is insured by the Federal Deposit Insurance Corporation, (f) repurchase
obligations of any commercial bank satisfying the requirements of clause (d) of
this definition or recognized securities dealer having combined capital and
surplus of not less than $250,000,000, having a term of not more than seven (7)
days, with respect to securities satisfying the criteria in clauses (a) or (d)
above, (g) debt securities with maturities of six months or less from the date
of acquisition backed by standby letters of credit issued by any commercial bank
satisfying the criteria described in clause (d) above, and (h) Investments in
money market funds substantially all of whose assets are invested in the types
of assets described in clauses (a) through (g) above.
“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.
“CCAA” means the Companies' Creditors Arrangement Act, R.S.C. 1985, c.C-36, as
the same now exists or may from time to time hereafter be amended, modified,
recodified or supplemented, together with all official rules, regulations and
interpretations thereunder or related thereto.
“Change of Control” means
(a) at any time that the Permitted Holders are not directly or indirectly the
“beneficial owner” of at least thirty (30%) percent of the total voting power of
Stock of Parent then outstanding entitled to vote generally in elections of
directors of Parent;
(b) any “person” or “group” (as such terms are used in Rule 13d-5 of the
Exchange Act, and Sections 13(d) and 14(d) of the Exchange Act) of persons,
other than the Permitted Holders, becomes, directly or indirectly, in a single
transaction or in a related series of transactions, the “beneficial owner” (as
such term is used in Rule 13d-3 of the Exchange Act) of a greater percentage
than is owned by the Permitted Holders of the total voting power of Stock of
Parent then outstanding entitled to vote generally in elections of directors of
Parent;
(c) the Continuing Directors shall cease for any reason to constitute a majority
of the Board of Directors of Parent then in office;
(d) except as otherwise expressly permitted herein, Parent shall cease to be the
direct or indirect holder and owner of one hundred (100%) percent of the Stock
of the other Loan Parties.
“Closing Date” means the date of the making of the initial Advance (or other
extension of credit) under the Agreement.
“Code” means the New York Uniform Commercial Code, as in effect from time to
time.
“Collateral” means all assets and interests in assets (other than the real
property located in Hope, Arkansas which is owned by Klipsch on the Closing
Date) and proceeds thereof now owned or hereafter acquired by a Loan Party in or
upon which a Lien is granted by such Loan Party in favor of Agent or the Lenders
under any of the Loan Documents.
“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of

79

--------------------------------------------------------------------------------

 

any lessor, warehouseman, processor, consignee, or other Person in possession
of, having a Lien upon, or having rights or interests in a Borrower's or its
Subsidiaries' books and records, Equipment, or Inventory, in each case, in form
and substance reasonably satisfactory to Agent.
“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds, and tax refunds).
“Commitment” means, with respect to each Lender, its Commitment, and, with
respect to all Lenders, their Commitments, in each case as such Dollar amounts
are set forth beside such Lender's name under the applicable heading on Schedule
C-1 attached hereto or on the signature page of the Assignment and Acceptance
pursuant to which such Lender became a Lender under the Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of the Agreement.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Borrower Agent to Agent.
“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of the Agreement.
“Continuing Director” means (a) any member of the Board of Directors of Parent
who was a director (or comparable manager) on the Closing Date, after giving
effect to the execution and delivery of this Agreement and the other
transactions contemplated hereby to occur on such date, and (b) any individual
who becomes a member of the Board of Directors of Parent after the Closing Date
if such individual was approved, appointed or nominated for election to the
Board of Directors by either the Permitted Holders or a majority of the
Continuing Directors.
“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by a Loan Party, Agent, and the
applicable securities intermediary (with respect to a Securities Account) or
bank (with respect to a Deposit Account).
“Controlled Account Agreement” has the meaning specified therefor in the
Security Agreement.
“Controlled Foreign Corporation” or “controlled foreign corporation” means a
controlled foreign corporation (as that term is defined in the IRC).
“Copyright Security Agreement” has the meaning specified therefor in the
Security Agreement.
“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.
“Danish Guarantor” means Klipsch Group Europe - Denmark, a company organized
under the laws of Denmark, and its successors and assigns.
“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement on the date that it is required
to do so under the Agreement (including the failure to make available to Agent
amounts required pursuant to a Settlement or to make a required payment in
connection with a Letter of Credit Disbursement), (b) notified any Borrower,
Agent, or any Lender in writing that it does not intend to comply with all or
any portion of its funding obligations under the Agreement, (c) has made a
public statement to the effect that it does not intend to comply with its
funding obligations under the Agreement or under other agreements generally (as
reasonably determined by Agent) under which it has committed to extend credit,
(d) failed, within one (1) Business Day after written request by Agent, to
confirm that it will comply with the terms of the Agreement relating to its
obligations to fund any amounts required to be funded by it under the Agreement,
(e) otherwise failed to pay over to Agent or any other Lender any other amount
required to be paid by it under the Agreement on the date that it is required to
do so under the Agreement, or (f) (i) becomes or is insolvent or has a parent
company that has become or is insolvent or (ii) becomes the subject of a
bankruptcy or Insolvency Proceeding, or has had a receiver, conservator,
trustee, or custodian or appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or Insolvency Proceeding, or has had a receiver,
conservator, trustee, or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent

80

--------------------------------------------------------------------------------

 

to, approval of or acquiescence in any such proceeding or appointment.
“Defaulting Lender Rate” means (a) for the first three (3) days from and after
the date the relevant payment is due, the Base Rate, and (b) thereafter, the
interest rate then applicable to Advances that are Base Rate Loans (inclusive of
the Applicable Margin for Base Rate Loans applicable thereto).
“Deposit Account” means any deposit account (as that term is defined in the
Code).
“Designated Account” means the Deposit Account of Borrower Agent identified on
Schedule D-1.
“Designated Account Bank” has the meaning specified therefor in Schedule D-1.
“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior thirty (30) consecutive days, that is the
result of dividing the Dollar amount of (a) bad debt write-downs, discounts,
advertising allowances, credits, or other dilutive items with respect to
Borrowers' Accounts during such period, by (b) Borrowers' billings with respect
to Accounts during such period.
“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by 1 percentage point for
each percentage point by which Dilution is in excess of five (5%) percent .
“Dollars” or “$” means United States dollars.
“Dutch Guarantor” means Klipsch Group Europe, B.V., a private company with
limited liability with its corporate seat in Leiden, the Netherlands, and its
successors and assigns.
“EBITDA” means, with respect to any fiscal period, the consolidated net earnings
(or loss) of Parent and its Subsidiaries, minus extraordinary gains and interest
income, plus non-cash extraordinary losses, interest expense, income taxes,
non-cash charges related to goodwill impairment and impairment of non-cash
intangibles, closing costs incurred in connection with the Klipsch Acquisition
and the credit facility related to this Agreement, and depreciation and
amortization of Parent and its Subsidiaries for such period, in each case,
determined on a consolidated basis in accordance with GAAP.
“Eligible Accounts” means those Accounts created by any Borrower, any Canadian
Guarantor or Dutch Guarantor in the ordinary course of its business, that arise
out of the sale of goods or rendition of services by such Borrower, Canadian
Guarantor or Dutch Guarantor, as the case may be, that comply with each of the
representations and warranties respecting Eligible Accounts made in the Loan
Documents, and that are not excluded from being Eligible Accounts as a result of
the failure to satisfy any of the criteria set forth below; provided, that, that
such criteria may be revised from time to time by Agent in its Permitted
Discretion to address the results of any field examination by or on behalf of
Agent from time to time after the Closing Date. In determining the amount to be
included, Eligible Accounts shall be calculated net of customer deposits, taxes,
discounts, credits, allowances, rebates and unapplied cash. Eligible Accounts
shall not include the following:
a.Accounts that the Account Debtor has failed to pay within one hundred and
twenty (120) days of original invoice date (but with respect to Best Buy Co.,
Inc., within one hundred and thirty five (135) days of the original invoice
date), or within sixty (60) days of the original due date or Accounts with
payment terms of more than one hundred and twenty (120) days,
b.Accounts owed by an Account Debtor (or its Affiliates) where fifty (50%)
percent or more of all Accounts owed by that Account Debtor (or its Affiliates)
are deemed ineligible under clause (a) above,
c.Accounts with respect to which the Account Debtor is an Affiliate of a
Borrower or an employee or agent of a Borrower or any Affiliate of a Borrower,
d.Accounts arising in a transaction wherein goods are placed on consignment or
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a
bill and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional,
e.Accounts that are not payable in Dollars, Canadian dollars, British pounds
sterling or euros,
f.in connection with Accounts owing to any Borrower or Canadian Guarantor,
Accounts with respect to which the Account Debtor (i) does not maintain its
chief executive office in, or is not organized under the laws

81

--------------------------------------------------------------------------------

 

of the United States (or any State thereof) or Canada (or any Province or
Territory thereof), or (ii) is the government of any foreign country (other than
Canada) or sovereign state, or of any state, province, municipality, or other
political subdivision thereof, or of any department, agency, public corporation,
or other instrumentality thereof, except, as to any of the Accounts owing to any
Borrower or Canadian Guarantor that would not be Eligible Accounts solely as a
result of the failure to satisfy the conditions in clauses (i) or (ii) above, if
the Account is supported by an irrevocable letter of credit reasonably
satisfactory to Agent (as to form, substance, and issuer or domestic confirming
bank) that has been delivered to Agent and is directly drawable by Agent,
g.in connection with Accounts owing to Dutch Guarantor, (i) Accounts with
respect to which the Account Debtor does not maintain its chief executive office
in, or is not organized under the laws of a jurisdiction in either the
Netherlands, Hong Kong, Australia, Germany or Ireland, (ii) Accounts that arise
from an agreement (A) governed by the laws of a jurisdiction other than the laws
of the Netherlands or the State of Indiana, or (B) that contains an
anti-assignment clause or any other limitation or condition to the grant of a
security interest or other Lien or interest in any such Accounts or provides
that the grant thereof would constitute a default or breach of any such
agreement, (iii) Accounts that are not pledged pursuant to the Dutch deed of
pledge, dated on or about the date of this Agreement, by and between Dutch
Guarantor and Agent, or (iv) Accounts with respect to which the Account Debtor
is the government of any foreign country or sovereign state, or of any state,
province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof,
except, as to any of the Accounts owing to Dutch Guarantor that would not be
Eligible Accounts solely as a result of the failure to satisfy the conditions in
clauses (i), (ii) or (iii) above, if the Account is supported by an irrevocable
letter of credit reasonably satisfactory to Agent (as to form, substance, and
issuer or domestic confirming bank) that has been delivered to Agent and is
directly drawable by Agent,
h.Accounts with respect to which the Account Debtor is either (i) the United
States or Canada, or any department, agency, or instrumentality thereof
(exclusive, however, of Accounts with respect to which Borrowers have complied,
to the reasonable satisfaction of Agent, with the Assignment of Claims Act, 31
USC §3727 or the Financial Administration Act (Canada) or any other similar
Provincial, Territorial or local law, as applicable), or (ii) any state of the
United States or province or territory of Canada,
i.Accounts with respect to which the Account Debtor is a creditor of a Borrower,
has or has asserted a right of setoff, or has disputed its obligation to pay all
or any portion of the Account, to the extent of such claim, right of setoff, or
dispute,
j.Accounts (i) with respect to an Account Debtor (other than Wal-Mart Stores,
Inc., Best Buy Co., Inc. and HH Gregg Distributing LLC) whose total obligations
owing to Borrowers exceed ten ten (10%) percent (such percentage, as applied to
a particular Account Debtor, being subject to reduction by Agent in its
Permitted Discretion if the creditworthiness of such Account Debtor
deteriorates) of all Eligible Accounts, to the extent of the obligations owing
by such Account Debtor in excess of such percentage and (ii) with respect to
each of Wal-Mart Stores, Inc., Best Buy Co., Inc. and HH Gregg Distributing LLC
whose total obligations owing to Borrowers exceed twenty (20%) percent, thirty
five (35%) percent and fifteen (15%) percent, respectively (such percentage, as
applied to any such particular Account Debtor, being subject to reduction by
Agent in its Permitted Discretion if the creditworthiness of such Account Debtor
deteriorates) of all Eligible Accounts, to the extent of the obligations owing
by such Account Debtor in excess of such percentage; provided, that, in each
case, the amount of Eligible Accounts that are excluded because they exceed any
of the foregoing percentages shall be determined by Agent based on all of the
otherwise Eligible Accounts prior to giving effect to any eliminations based
upon the foregoing concentration limit,
k.Accounts with respect to which the Account Debtor is subject to an Insolvency
Proceeding, is not Solvent, has gone out of business, or as to which a Borrower,
a Canadian Guarantor or Dutch Guarantor has received notice of an imminent
Insolvency Proceeding or a material impairment of the financial condition of
such Account Debtor,
l.Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful by reason of the Account Debtor's financial condition,
m.Accounts that are not subject to a valid and perfected first priority Agent's
Lien,
n.Accounts with respect to which (i) the goods giving rise to such Account have
not been shipped and

82

--------------------------------------------------------------------------------

 

billed to the Account Debtor, or (ii) the services giving rise to such Account
have not been performed and billed to the Account Debtor,
o.Accounts with respect to which the Account Debtor is a Sanctioned Person or
Sanctioned Entity,
p.Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by
Borrowers, Canadian Guarantors or Dutch Guarantor, as applicable, of the subject
contract for goods or services;
q.Accounts with respect to which the Account Debtor's obligation does not
constitute its legal, valid and binding obligation, enforceable against it in
accordance with its terms,
r.Accounts in connection with which any Borrower or any other party to such
Account is in default in the performance or observance of any of the terms
thereof in any material respect, or
s.Accounts for which and to the extent that the prospect of payment or
performance by the Account Debtor is or will be impaired as determined by the
Agent in its Permitted Discretion.
“Eligible In-Transit Inventory” means Inventory owned by any Borrower, any
Canadian Guarantor or Dutch Guarantor that otherwise satisfies the criteria for
Eligible Inventory set forth herein but is located outside of the United States
of America, Canada and the Netherlands (and in international waters) and which
is in transit to either the premises of a Freight Forwarder in the United States
of America, Canada or the Netherlands or the premises of a Borrower, a Canadian
Guarantor or Dutch Guarantor in the United States of America, Canada or the
Netherlands which are either owned and controlled by such Borrower, Canadian
Guarantor or Dutch Guarantor or leased by such Borrower, Canadian Guarantor or
Dutch Guarantor (but only if Agent has received a Collateral Access Agreement
duly authorized, executed and delivered by such Freight Forwarder or the owner
and lessor of such leased premises, as the case may be, by not later than the
date provided in clause (b) below), provided, that,
(a) Agent has a first priority perfected Lien upon such Inventory and all
documents of title with respect thereto,
(b) such Inventory either (i) is the subject of a negotiable bill of lading (A)
in which Agent is named as the consignee (either directly or by means of
endorsements), (B) that was issued by the carrier respecting such Inventory that
is subject to such bill of lading, and (C) that is in the possession of Agent or
the Freight Forwarder (or, in the case of Inventory purchased with and subject
to a Letter of Credit issued hereunder, in the possession of the Issuing Lender
or the Underlying Issuer, as applicable) handling the importing, shipping and
delivery of such Inventory, in all cases, acting on Agent's behalf subject to a
Collateral Access Agreement duly authorized, executed and delivered by such
Freight Forwarder by not later than thirty (30) days after the Closing Date, or
(ii) is the subject of a negotiable forwarder's cargo receipt and such cargo
receipt on its face indicates the name of the freight forwarder as a carrier or
multimodal transport operator and has been signed or otherwise authenticated by
it in such capacity or as a named agent for or on behalf of the carrier or
multilmodal transport operator, in any case respecting such Inventory and either
(A) names Agent as the consignee (either directly or by means of endorsements),
or (B) is in the possession of Agent or the Freight Forwarder handling the
importing, shipping and delivery of such Inventory, in all cases, acting on
Agent's behalf subject to a Collateral Access Agreement duly authorized,
executed and delivered by such Freight Forwarder by not later than thirty (30)
days after the Closing Date,
(c) such Borrower, Canadian Guarantor or Dutch Guarantor, as applicable, has
title to such Inventory, and Agent shall have received such evidence thereof as
it may from time to time require,
(d) Agent shall have received, by not later than thirty (30) days after the
Closing Date, a Collateral Access Agreement, duly authorized, executed and
delivered by the Freight Forwarder located in the United States of America
handling the importing, shipping and delivery of such Inventory,
(e) such Inventory is insured against types of loss, damage, hazards, and risks,
and in amounts, reasonably satisfactory to Agent in its discretion, and Agent
shall have received a copy of the certificate of marine cargo insurance in
connection therewith in which it has been named as an additional insured and
loss payee in a manner reasonably acceptable to Agent,
(f) Agent shall have received (i) a certificate duly executed and delivered with
the Borrowing Base Certificate by an Authorized Person of Borrower Agent
certifying to Agent that, to the best of the knowledge of

83

--------------------------------------------------------------------------------

 

Borrowers, Canadian Guarantors and Dutch Guarantor, such Inventory meets all of
such Borrower's, Canadian Guarantor's or Dutch Guarantor's representations and
warranties contained herein concerning Eligible In-Transit Inventory and that
the shipment as evidenced by the documents conforms to the related order
documents, and (ii) upon Agent's request, a copy of the invoice, packing slip
and manifest with respect thereto, and
(g) such Inventory shall not have been in transit for more than sixty (60) days.
Provided, that, anything to the contrary above notwithstanding, inventory to be
purchased by any Borrower, any Canadian Guarantor or Dutch Guarantor located
outside of the United States of America, Canada or the Netherlands (as to the
applicable Borrower or Guarantor) which is not yet owned by any Borrower or
Guarantor or in transit to the premises of a Freight Forwarder or such Borrower
or Guarantor as provided above, shall be deemed to be Eligible In-Transit
Inventory, so long as (i) such inventory would satisfy the criteria for Eligible
In-Transit Inventory upon its purchase by such Borrower or Guarantor and the
shipment of it to such Borrower or Guarantor, (ii) such inventory is subject to
a Letter of Credit for the payment of the purchase price thereof (which Letter
of Credit is on terms and conditions satisfactory to Issuing Lender  and
Underlying Issuer, including that any draw thereunder requires the presentation
and delivery of a bill of lading or freight forwarders cargo receipt as provided
in clause (b) above) and (iii) so long as the inventory to be purchased with
such Letter of Credit satisfies each of the criteria set forth above within
thirty (30) days after such Letter of Credit is issued.
“Eligible Inventory” means Inventory consisting of first quality finished goods
held for sale in the ordinary course of the business of any Borrower, any
Canadian Guarantor or Dutch Guarantor and raw materials for such finished goods,
that complies with each of the representations and warranties respecting
Eligible Inventory made in the Loan Documents, that is not excluded from being
Eligible Inventory as a result of the failure to satisfy any of the criteria set
forth below; provided, that, that such criteria may be revised from time to time
by Agent in its Permitted Discretion to address the results of any field
examination by or on behalf of Agent from time to time after the Closing Date.
In determining the amount to be so included, Inventory shall be valued at the
lower of cost or market, with cost determined on a weighted moving average basis
or on a standard cost basis, as applicable, consistent with the current
practices of the Borrowers, without regard to intercompany profit or increases
for currency exchange rates. An item of Inventory shall not be included in
Eligible Inventory if:
a.a Borrower, a Canadian Guarantor or Dutch Guarantor, as applicable, does not
have good, valid, and marketable title thereto,
b.a Borrower, a Canadian Guarantor or Dutch Guarantor, as applicable, does not
have actual and exclusive possession thereof (either directly or through a
bailee or agent of Borrowers, such Canadian Guarantor or Dutch Guarantor),
c.it is not located at one of the locations in the continental United States,
Canada or the Netherlands set forth on Schedule E-1 (or in-transit from one such
location to another such location) unless such Inventory is Eligible In-Transit
Inventory,
d.it is in-transit to or from a location of a Borrower, a Canadian Guarantor or
Dutch Guarantor, as applicable (other than in-transit from one location set
forth on Schedule E-1 to another location set forth on Schedule E-1) unless such
Inventory is Eligible In-Transit Inventory,
e.it is located on real property leased by a Borrower, a Canadian Guarantor or
Dutch Guarantor, as applicable, or in a contract warehouse, in each case, unless
it is subject to a Collateral Access Agreement executed by the lessor or
warehouseman, as the case may be, by not later than ninety (90) days after the
Closing Date, and unless it is segregated or otherwise separately identifiable
from goods of others, if any, stored on the premises,
f.it is the subject of a bill of lading or other document of title other than
Eligible In-Transit Inventory,
g.it is not subject to a valid and perfected first priority Agent's Lien under
the laws of the United States, Canada or the Netherlands, as applicable,
h.it is subject to a Lien other than the Lien of Agent and those permitted in
clauses (b), (c), (g) and (p) of the definition of the term Permitted Liens (but
as to Liens referred to in clause (c) and (p) only to the extent that Agent has
established a reserve in respect thereof) and any other Liens permitted under
this Agreement that are subject to an intercreditor agreement in form and
substance reasonably satisfactory to Agent between the holder of

84

--------------------------------------------------------------------------------

 

such Lien and Agent;
i.it consists of goods returned or rejected by a customer of a Borrower, a
Canadian Guarantor or Dutch Guarantor, as applicable,
j.it consists of goods that are obsolete or slow moving, restrictive or custom
items, not in good condition, not either currently usable or currently saleable
in the ordinary course of any such Borrower's, such Canadian Guarantor's or
Dutch Guarantor's business or does not meet all material standards imposed by
any governmental authority having regulatory authority over such item of
Inventory, its use or its sale, work-in-process, or goods that constitute spare
parts, packaging and shipping materials, supplies used or consumed in such
Borrower's, such Canadian Guarantor's or Dutch Guarantor's business, bill and
hold goods, defective goods, “seconds,” Inventory consigned to a third party for
sale or Inventory acquired on consignment,
k.it is subject to third party trademark, licensing or other proprietary rights,
unless Agent is satisfied that such Inventory can be freely sold by Agent on and
after the occurrence of an Event of a Default despite such third party rights,
l.it was acquired in connection with a Permitted Acquisition (other than the
Klipsch Acquisition), until the completion of an appraisal and field examination
of such Inventory, in each case, reasonably satisfactory to Agent (which
appraisal and field examination may be conducted prior to the closing of such
Permitted Acquisition), or
m.it is subject to the claims of a supplier pursuant to Section 81.1 of the BIA
or any applicable Provincial or Territorial laws granting revendication or
similar rights to unpaid suppliers to the extent of such claims.
“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having total assets in excess of
$1,000,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $1,000,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets in excess of
$1,000,000,000, (d) any Affiliate (other than individuals) of a pre-existing
Lender, (e) so long as no Event of Default has occurred and is continuing, any
other Person approved by Agent and Borrowers (such approval by Borrowers not to
be unreasonably withheld, conditioned or delayed), and (f) during the
continuation of an Event of Default, any other Person approved by Agent.
“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Borrower, any Subsidiary of a Borrower, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or (c)
from or onto any facilities which received Hazardous Materials generated by any
Borrower, any Subsidiary of a Borrower, or any of their predecessors in
interest.
“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Borrower or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, in each case as amended
from time to time.
“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

85

--------------------------------------------------------------------------------

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.
“Equipment” means, as to each Loan Party, all of such Loan Party's now owned and
hereafter acquired equipment, wherever located, including machinery, data
processing and computer equipment (whether owned or licensed and including
embedded software), vehicles, tools, furniture, fixtures, all attachments,
accessions and property now or hereafter affixed thereto or used in connection
therewith, and substitutions and replacements thereof, wherever located.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.
“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Borrower or any
of its Subsidiaries under IRC Section 414(b), (b) any trade or business subject
to ERISA whose employees are treated as employed by the same employer as the
employees of any Borrower or any of its Subsidiaries under IRC Section 414(c),
(c) solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which any Borrower or any of its Subsidiaries is a member under IRC Section
414(m), or (d) solely for purposes of Section 302 of ERISA and Section 412 of
the IRC, any Person subject to ERISA that is a party to an arrangement with any
Borrower or any of its Subsidiaries and whose employees are aggregated with the
employees of any Borrower or any of its Subsidiaries under IRC Section 414(o).
“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.
“Excess Availability” means, as of any date of determination, the amount equal
to (a) the lesser of the Borrowing Base or the Maximum Credit minus (b) Revolver
Usage minus (c) past due payables that are past due by more sixty (60) days (and
with the due date determined in accordance with customary practices and other
than payables being contested or disputed by Borrowers in good faith) plus (d)
Qualified Cash of up to $10,000,000.
“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.
“Exchange Rate” means the prevailing spot rate of exchange of such bank as Agent
may reasonably select for the purpose of conversion of one currency to another,
at or around 11:00 a.m. New York time, on the date on which any such conversion
of currency is to be made under this Agreement.
“Existing Credit Agreement” means, collectively, (a) the Credit Agreement, dated
March 1, 2010, by and among Parent, certain of its Subsidiaries, JP Morgan Chase
Bank, N.A., as agent and the lenders party thereto and (b) the Credit Agreement,
dated as of April 22, 2008, by and among Klipsch Group, Inc., certain of its
Subsidiaries, JP Morgan Chase Bank, N.A., as agent and the lenders party
thereto.
“Existing Letters of Credit” means those letters of credit described on Schedule
E-2 to the Agreement.
“Extraordinary Receipts” means any payments received by any Borrower or any of
its Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.4(e)(ii) of the Agreement) consisting of (a)
proceeds of judgments, proceeds of settlements or other consideration of any
kind in connection with any cause of action, (b) indemnity payments (other than
to the extent such indemnity payments are (i) immediately payable to a Person
that is not an Affiliate of such Borrower or any of its Subsidiaries, or (ii)
received by such Borrower or any of its Subsidiaries as reimbursement for any
payment previously made to such Person), and (c) any purchase price adjustment
(other than a working capital adjustment) received in connection with any
purchase agreement.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.
“Fee Letter” means that certain fee letter, dated as of even date with the
Agreement, among Borrowers and Agent, in form and substance reasonably
satisfactory to Agent.

86

--------------------------------------------------------------------------------

 

“Fixed Charges” means, with respect to any fiscal period and with respect to
Parent and its Subsidiaries determined on a consolidated basis in accordance
with GAAP, the sum, without duplication, of (a) Interest Expense accrued (other
than interest paid-in-kind, amortization of financing fees, and other non-cash
Interest Expense) during such period, (b) principal payments in respect of
Indebtedness that are required to be paid during such period, and (c) all
federal, state, and local income taxes accrued during such period, and (d) all
Restricted Junior Payments paid (whether in cash or other property, other than
common Stock) during such period.
“Fixed Charge Coverage Ratio” means, with respect to Parent and its Subsidiaries
for any period, the ratio of (i) EBITDA for such period minus Capital
Expenditures made (to the extent not already incurred in a prior period) or
incurred during such period, to (ii) Fixed Charges for such period.
“Flood Insurance Laws” means, collectively, the following (in each case as now
or hereafter in effect or any successor statute thereto): (i) the National Flood
Insurance Act of 1968, (ii) the Flood Disaster Protection Act of 1973, (iii) the
National Flood Insurance Reform Act of 1994 and (iv) the Flood Insurance Reform
Act of 2004.
“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).
“Foreign Subsidiary” means a Subsidiary of Parent that is organized or
incorporated under the laws of any jurisdiction outside of the United States of
America; sometimes being referred to herein collectively as “Foreign
Subsidiaries”.
“Freight Forwarders” shall mean the persons listed on Schedule F-1 hereto or
such other person or persons as may be selected by Borrowers after the date
hereof and after written notice by Borrower Agent to Agent who are reasonably
acceptable to Agent to handle the receipt of Inventory within the United States
of America, Canada or the Netherlands and/or to clear Inventory through the
Bureau of Customs and Border Protection (formerly the Customs Service), or its
Canadian and Netherlands equivalents, or other domestic or foreign export
control authorities or otherwise perform port of entry services to process
Inventory imported by Borrowers from outside the United States of America,
Canada or the Netherlands (such persons sometimes being referred to herein
individually as a “Freight Forwarder”), provided, that, as to each such person,
(a) Lender shall have received a Collateral Access Agreement by such person in
favor of Agent (in form and substance reasonably satisfactory to Agent) duly
authorized, executed and delivered by such person, (b) such agreement shall be
in full force and effect and (c) such person shall be in compliance in all
material respects with the terms thereof.
“French Guarantor” means Klipsch Group Europe - France S.A.R.L., a company
organized under the laws of France, and its successors and assigns.
“Funded Indebtedness” means, as of any date of determination, all Indebtedness
for borrowed money or letters of credit of Borrowers, determined on a
consolidated basis in accordance with GAAP, that by its terms matures more than
one year after the date of calculation, and any such Indebtedness maturing
within one year from such date that is renewable or extendable at the option of
any Borrower or its Subsidiaries, as applicable, to a date more than one year
from such date, including, in any event, but without duplication, with respect
to Borrowers and their Subsidiaries, the Revolver Usage and the amount of their
Capitalized Lease Obligations.
“Funding Date” means the date on which a Borrowing occurs.
“Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied; provided, that, (a) if the
Borrower Agent notifies the Agent that the Loan Parties have elected to report
under the International Financial Reporting Standards ("IFRS"), "GAAP" shall
mean international financial reporting standards pursuant to IFRS (and after
such election, the Borrowers cannot elect to report under U.S. generally
accepted accounting principles) and (b) if the Borrower Agent notifies the Agent
that the Loan Parties request an amendment to any provision hereof to eliminate
the effect of any change occurring after the Closing Date in GAAP (including
conversion to IFRS as provided above) or in the application thereof on the
operation of such provision (or if the Agent notifies the Borrowing Agent that
the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have

87

--------------------------------------------------------------------------------

 

been withdrawn or such provision amended in accordance herewith.
“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.
“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.
“Guarantors” means, collectively, the following (together with their respective
successors and assigns): (a) Parent, (b) Canadian Guarantors, (c) Dutch
Guarantor, (d) Venezuelan Guarantor, (e) Mexican Guarantor, (f) French
Guarantor, (g) Danish Guarantor, (h) Soundtech, LLC, a Delaware corporation, (i)
Audiovox Websales LLC, a Delaware corporation, (j) Technuity, Inc., an Indiana
corporation, (k) Omega Research and Development Technology LLC, a Delaware
corporation, (l) Carribean Technical Export, Inc., a Delaware corporation, (m)
each other Subsidiary of Parent (other than any Borrower) that is organized
under the laws of a jurisdiction in the United States or Canada and formed or
acquired after the Closing Date (other than any Subsidiary that would not be
required to become a Guarantor pursuant to Section 5.11), and (n) each other
Person that becomes a guarantor after the Closing Date pursuant to Section 5.11
of the Agreement, and “Guarantor” means any one of them.
“Guaranty” means that certain general continuing guaranty, dated as of even date
with the Agreement, executed and delivered by each Guarantor in favor of Agent,
for the benefit of the Lender Group and the Bank Product Providers, in form and
substance reasonably satisfactory to Agent.
“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.
“Hedge Agreement” means a “swap agreement” as that term is defined in Section
101(53B)(A) of the Bankruptcy Code.
“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of a Borrower arising under, owing pursuant to, or existing in respect of Hedge
Agreements entered into with one or more of the Bank Product Providers.
“Hedge Provider” means any Lender or any of its Affiliates; provided, that, (a)
no such Person (other than Wells Fargo or its Affiliates) shall constitute a
Hedge Provider unless and until Agent shall have received a Bank Product
Provider Letter Agreement from such Person and with respect to the applicable
Hedge Agreement within ten (10) days after the execution and delivery of such
Hedge Agreement with a Borrower (b) if, at any time, a Lender ceases to be a
Lender under the Agreement, then, from and after the date on which it ceases to
be a Lender thereunder, neither it nor any of its Affiliates shall constitute
Hedge Providers and the obligations with respect to Hedge Agreements entered
into with such former Lender or any of its Affiliates shall no longer constitute
Hedge Obligations.
“Holdout Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.
“IFRS” has the meaning specified therefor in the definition of GAAP.
“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the

88

--------------------------------------------------------------------------------

 

ordinary course of business and repayable in accordance with customary trade
practices), (f) all obligations of such Person owing under Hedge Agreements
(which amount shall be calculated based on the amount that would be payable by
such Person if the Hedge Agreement were terminated on the date of
determination), (g) any Prohibited Preferred Stock of such Person, and (h) any
obligation of such Person guaranteeing or intended to guarantee (whether
directly or indirectly guaranteed, endorsed, co-made, discounted, or sold with
recourse) any obligation of any other Person that constitutes Indebtedness under
any of clauses (a) through (g) above. For purposes of this definition, (i) the
amount of any Indebtedness represented by a guaranty or other similar instrument
shall be the lesser of the principal amount of the obligations guaranteed and
still outstanding and the maximum amount for which the guaranteeing Person may
be liable pursuant to the terms of the instrument embodying such Indebtedness,
and (ii) the amount of any Indebtedness described in clause (d) above shall be
the lower of the amount of the obligation and the fair market value of the
assets of such Person securing such obligation.
“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.
“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law or under any bankruptcy or insolvency laws of
Canada (including the BIA and the CCAA) or the Netherlands and any similar laws
in any jurisdiction including, without limitation, any laws relating to
bankruptcy, insolvency, liquidation, winding up, dissolution, administration,
assignments or attachments for the benefit of creditors, formal or informal
moratoria, reprieve from payment, controlled management, compositions,
extensions generally with creditors, or proceedings seeking reorganization,
arrangement, or other similar relief and any law permitting a debtor to obtain a
stay or a compromise of the claims of its creditors or affecting the rights of
creditors generally.
“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated of even date herewith, executed and delivered by Parent or any
of its Subsidiaries and any other Subsidiary, and Agent, the form and substance
of which is reasonably satisfactory to Agent.
“Interest Expense” means, for any period, the aggregate of the interest expense
of Borrowers for such period, determined on a consolidated basis in accordance
with GAAP.
“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending one, two or three months thereafter; provided, that,
(a) interest shall accrue at the applicable rate based upon the LIBOR Rate from
and including the first day of each Interest Period to, but excluding, the day
on which any Interest Period expires, (b) any Interest Period that would end on
a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (c) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the calendar month that is one, two or three
months after the date on which the Interest Period began, as applicable, and (d)
Borrowers may not elect an Interest Period which will end after the Maturity
Date.
“Inventory” means, as to each Loan Party, all of such Loan Party's now owned and
hereafter existing or acquired goods, wherever located, which (a) are leased by
such Loan Party as lessor; (b) are held by such Loan Party for sale or lease or
to be furnished under a contract of service; (c) are furnished by such Loan
Party under a contract of service; or (d) consist of raw materials, work in
process, finished goods or materials used or consumed in its business.
“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide Accounts arising in the ordinary course of
business), or acquisitions of Indebtedness, Stock, or all or substantially all
of the assets of such other Person (or of any division or business line of such
other Person), and any other items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.
“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

89

--------------------------------------------------------------------------------

 

“Issuing Lender” means WFCF or any other Lender that, at the request of any
Borrower and with the consent of Agent, agrees, in such Lender's sole
discretion, to become an Issuing Lender for the purpose of issuing Letters of
Credit or Reimbursement Undertakings pursuant to Section 2.11 of the Agreement
and the Issuing Lender shall be a Lender.
“Klipsch Acquisition” means the acquisition by Parent of all of the Stock of
Klipsch Group, Inc. pursuant to the Klipsch Acquisition Documents.
“Klipsch Acquisition Agreement” means the Stock Purchase Agreement, dated as of
February 3, 2011, by and among Soundtech, LLC, Audiovox Corporation, Klipsch
Group, Inc., each of its shareholders immediately prior to the effectiveness of
the Klipsch Acquisition and Fred S. Klipsch, in his capacity as Sellers'
Representative.
“Klipsch Acquisition Documents” means the Klipsch Acquisition Agreement and all
other documents related thereto and executed in connection therewith.
“Lender” has the meaning set forth in the preamble to the Agreement, shall
include the Issuing Lender and the Swing Lender, and shall also include any
other Person made a party to the Agreement pursuant to the provisions of Section
13.1 of the Agreement and “Lenders” means each of the Lenders or any one or more
of them.
“Lender Group” means each of the Lenders (including the Issuing Lender and the
Swing Lender) and Agent, or any one or more of them.
“Lender Group Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by any Loan Party under any of the Loan
Documents that are paid, advanced, or incurred by the Lender Group, (b)
out-of-pocket fees or charges paid or incurred by Agent in connection with the
Lender Group's transactions with any Loan Party under any of the Loan Documents,
including, fees or charges for photocopying, notarization, couriers and
messengers, telecommunication, public record searches (including tax lien,
litigation, PPSA searches and UCC searches and including searches with the
patent and trademark office, the copyright office, or the department of motor
vehicles), filing, recording, publication, appraisal (including periodic
collateral appraisals or business valuations to the extent of the fees and
charges (and up to the amount of any limitation) contained in the Agreement or
the Fee Letter), real estate surveys, real estate title policies and
endorsements, and environmental audits, (c) out-of-pocket charges paid or
incurred by Agent resulting from the dishonor of checks payable by or to any
Loan Party, (d) reasonable out-of-pocket costs and expenses paid or incurred by
the Lender Group to correct any default or enforce any provision of the Loan
Documents, or during the continuance of an Event of Default, in gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated, (e) reasonable
out-of-pocket audit fees and expenses (including travel, meals, and lodging) of
Agent related to any inspections or audits to the extent of the fees and charges
(and up to the amount of any limitation) expressly provided for in the Agreement
or the Fee Letter, (f) reasonable out-of-pocket costs and expenses of third
party claims or any other suit paid or incurred by the Lender Group in enforcing
or defending the Loan Documents or in connection with the transactions
contemplated by the Loan Documents or the Lender Group's relationship with any
Loan Party, (g) Agent's reasonable out-of-pocket costs and expenses (including
reasonable attorneys fees) incurred in advising, structuring, drafting,
reviewing, administering (including travel, meals, and lodging), syndicating, or
amending the Loan Documents, (h) Agent's and each Lender's reasonable
out-of-pocket costs and expenses (including reasonable attorneys, accountants,
consultants, and other advisors fees and expenses) incurred in terminating,
enforcing (including attorneys, accountants, consultants, and other advisors
fees and expenses incurred in connection with a “workout,” a “restructuring,” or
an Insolvency Proceeding concerning any Loan Party or in exercising rights or
remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether suit is brought, or in taking any Remedial Action
concerning the Collateral, (i) any VAT incurred by Agent or any Lender in
connection with its rights and remedies under the Agreement and (j) all
out-of-pocket expenses and costs heretofore and from time to time hereafter
incurred by Agent during the course of periodic field examinations (permitted
pursuant to the Agreement) of the Collateral and Borrowers' operations, plus a
per diem charge at Agent's then standard rate for Agent's examiners in the field
and office (which rate as of the date hereof is $1,000 per person per day).
“Lender Group Representatives” has the meaning specified therefor in Section
17.9 of the Agreement.
“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender's

90

--------------------------------------------------------------------------------

 

Affiliates, officers, directors, employees, attorneys, and agents.
“Letter of Credit” means a letter of credit issued by Issuing Lender or a letter
of credit issued by Underlying Issuer, as the context requires.
“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit fee and all usage charges set
forth in the Agreement will continue to accrue while the Letters of Credit are
outstanding) to be held by Agent for the benefit of Lenders in an amount equal
to one hundred five (105%) percent of the then existing Letter of Credit Usage,
(b) causing the Letters of Credit to be returned to the Issuing Lender, or (c)
providing Agent with a standby letter of credit, in form and substance
reasonably satisfactory to Agent, from a commercial bank acceptable to Agent (in
its sole discretion) in an amount equal to one hundred five (105%) percent of
the then existing Letter of Credit Usage (it being understood that the Letter of
Credit fee and all usage charges set forth in the Agreement will continue to
accrue while the Letters of Credit are outstanding and that any such fees that
accrue must be an amount that can be drawn under any such standby letter of
credit).
“Letter of Credit Disbursement” means a payment made by Issuing Lender or
Underlying Issuer pursuant to a Letter of Credit.
“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.
“LIBOR Deadline” has the meaning specified therefor in Section 2.12(b)(i) of the
Agreement.
“LIBOR Notice” means a written notice in the form of Exhibit L-1.
“LIBOR Option” has the meaning specified therefor in Section 2.12(a) of the
Agreement.
“LIBOR Rate” means the rate per annum rate appearing on Bloomberg L.P.'s (the
“Service”) Page BBAM1/(Official BBA USD Dollar Libor Fixings) (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service) two (2) Business Days prior to the commencement of the
requested Interest Period, for a term and in an amount comparable to the
Interest Period and the amount of the LIBOR Rate Loan requested (whether as an
initial LIBOR Rate Loan or as a continuation of a LIBOR Rate Loan or as a
conversion of a Base Rate Loan to a LIBOR Rate Loan) by Borrowers in accordance
with the Agreement, which determination shall be conclusive in the absence of
manifest error.
“LIBOR Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
privilege, priority, or preferential arrangement of any kind or nature
whatsoever, including any conditional sale contract or other title retention
agreement, the right to reclaim goods, the interest of a lessor under a Capital
Lease and any synthetic or other financing lease having substantially the same
economic effect as any of the foregoing.
“Loan Account” has the meaning specified therefor in Section 2.9 of the
Agreement.
“Loan Documents” means the Agreement, any Borrowing Base Certificate, the
Controlled Account Agreements, the Control Agreements, the Copyright Security
Agreement, the Fee Letter, the Guaranty, the Intercompany Subordination
Agreement, the Letters of Credit, the Patent Security Agreement, the Security
Agreement, the Trademark Security Agreement, any mortgage executed by a Loan
Party in favor of Agent or any Lender, any Dutch deed of pledge executed by any
Loan Party in favor of Agent, any note or notes executed by any Borrower in
connection with the Agreement and payable to any member of the Lender Group, any
letter of credit application entered into by any Borrower in connection with the
Agreement, and any other agreement entered into, now or in the future, by any
Loan Party or any of its Subsidiaries and any member of the Lender Group in
connection with the Agreement.
“Loan Party” means any Borrower or any Guarantor.
“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in

91

--------------------------------------------------------------------------------

 

effect from time to time.
“Material Adverse Change” means (a) a material adverse change in the business,
operations, results of operations, assets, liabilities or condition (financial
or otherwise) of Borrowers and their Subsidiaries, taken as a whole, (b) a
material impairment of Borrowers' and their Subsidiaries ability to perform
their obligations under the Loan Documents to which they are parties or of the
Lender Group's ability to enforce the Obligations or realize upon the
Collateral, or (c) a material impairment of the enforceability or priority of
Agent's Liens with respect to the Collateral as a result of an action or failure
to act on the part of any Borrower or its Subsidiaries.
“Material Contract” means, with respect to any Person, (i) each contract or
agreement to which such Person or any of its Subsidiaries is a party involving
aggregate consideration payable to or by such Person or such Subsidiary of
$5,000,000 or more (other than purchase orders in the ordinary course of the
business of such Person or such Subsidiary and other than contracts that by
their terms may be terminated by such Person or Subsidiary in the ordinary
course of its business upon less than sixty (60) days notice without penalty or
premium), and (ii) all other contracts or agreements, the loss of which could
reasonably be expected to result in a Material Adverse Change.
“Maturity Date” has the meaning specified therefor in Section 3.3 of the
Agreement.
“Maximum Credit” means $175,000,000 (subject to adjustment as provided in
Sections 2.4(c) and 2.14 of the Agreement).
“Mexican Guarantor” means Entretenimiento Digital Mexico, S.de C.V., a company
organized under the laws of Mexico, and its successors and assigns.
“Moody's” has the meaning specified therefor in the definition of Cash
Equivalents.
“Net Cash Proceeds” means:
a.with respect to any sale or disposition by a Loan Party of assets, the amount
of cash proceeds received (directly or indirectly) from time to time (whether as
initial consideration or through the payment of deferred consideration) by or on
behalf of such Borrower or any of its Subsidiaries, in connection therewith
after deducting therefrom only (i) the amount of any Indebtedness secured by any
Permitted Lien on any asset (other than (A) Indebtedness owing to Agent or any
Lender under the Agreement or the other Loan Documents and (B) Indebtedness
assumed by the purchaser of such asset) which is required to be, and is, repaid
in connection with such sale or disposition, (ii) reasonable fees, commissions,
and expenses related thereto and required to be paid by such Loan Party in
connection with such sale or disposition and (iii) taxes paid or payable to any
taxing authorities by such Loan Party or such Subsidiary in connection with such
sale or disposition, in each case to the extent, but only to the extent, that
the amounts so deducted are, at the time of receipt of such cash, actually paid
or payable to a Person that is not an Affiliate of any Borrower or any of its
Subsidiaries, and are properly attributable to such transaction; and
b.with respect to the issuance or incurrence of any Indebtedness by a Loan
Party, or the issuance by a Borrower or any of its Subsidiaries of any shares of
its Stock, the aggregate amount of cash received (directly or indirectly) from
time to time (whether as initial consideration or through the payment or
disposition of deferred consideration) by or on behalf of such Loan Party in
connection with such issuance or incurrence, after deducting therefrom only (i)
reasonable fees, commissions, and expenses related thereto and required to be
paid by such Loan Party in connection with such issuance or incurrence, (ii)
taxes paid or payable to any taxing authorities by such Loan Party in connection
with such issuance or incurrence, in each case to the extent, but only to the
extent, that the amounts so deducted are, at the time of receipt of such cash,
actually paid or payable to a Person that is not an Affiliate of any Loan Party,
and are properly attributable to such transaction.
“Net Recovery Percentage” means the fraction, expressed as a percentage (a) the
numerator of which is the amount equal to the recovery on the aggregate amount
of the applicable category of Eligible Inventory at such time on a “net orderly
liquidation value” basis as set forth in the most recent acceptable inventory
appraisal received by Agent in accordance with the requirements of this
Agreement, net of operating expenses, liquidation expenses and commissions
reasonably anticipated in the disposition of such assets and (b) the denominator
of which is the original cost of the aggregate amount of the Eligible Inventory
subject to such appraisal.
“Obligations” means (a) all loans (including the Advances (inclusive of
Protective Advances and Swing

92

--------------------------------------------------------------------------------

 

Loans)), debts, principal, interest (including any interest that accrues after
the commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
reimbursement or indemnification obligations with respect to Reimbursement
Undertakings or with respect to Letters of Credit (irrespective of whether
contingent), premiums, liabilities (including all amounts charged to the Loan
Account pursuant to the Agreement), obligations (including indemnification
obligations), fees (including the fees provided for in the Fee Letter), Lender
Group Expenses (including any fees or expenses that accrue after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
guaranties, covenants, and duties of any kind and description owing by any Loan
Party pursuant to or evidenced by the Agreement or any of the other Loan
Documents and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all interest not paid when due and all other
expenses or other amounts that any Borrower is required to pay or reimburse by
the Loan Documents or by law or otherwise in connection with the Loan Documents,
(b) all debts, liabilities, or obligations (including reimbursement obligations,
irrespective of whether contingent) owing by any Borrower or any other Loan
Party to an Underlying Issuer now or hereafter arising from or in respect of
Underlying Letters of Credit, and (c) all Bank Product Obligations. Any
reference in the Agreement or in the Loan Documents to the Obligations shall
include all or any portion thereof and any extensions, modifications, renewals,
or alterations thereof, both prior and subsequent to any Insolvency Proceeding.
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.
“Overadvance” has the meaning specified therefor in Section 2.4(e) of the
Agreement.
“Parallel Debt” has the meaning specified therefor in Section 15.19 of the
Agreement.
“Parent” has the meaning specified therefor in the preamble to the Agreement.
“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.
“Participant Register” has the meaning set forth in Section 13.1(i) of the
Agreement.
“Patent Security Agreement” has the meaning specified therefor in the Security
Agreement.
“Patriot Act” has the meaning specified therefor in Section 4.18 of the
Agreement.
“Payoff Date” means the first date on which all of the Obligations are paid in
full and the Commitments of the Lenders are terminated.
“Permitted Acquisition” means any Acquisition so long as:
a.as of the date of any such Acquisition and the date of any payment in respect
thereof (including any deferred purchase price payment, indemnification payment,
purchase price adjustment, earn out or similar payment), and after giving effect
thereto, (i) no Default or Event of Default shall exist or have occurred and be
continuing, (ii) the proposed Acquisition is consensual and (iii) the Loan Party
making such Permitted Acquisition shall be Solvent,
b.no Indebtedness will be incurred, assumed, or would exist with respect to any
Borrower as a result of such Acquisition, other than Permitted Indebtedness and
no Liens will be incurred, assumed, or would exist with respect to the assets of
any Borrower or its Subsidiaries as a result or such Acquisition other than
Permitted Liens,
c.the daily average of the Excess Availability for the immediately preceding
ninety (90) consecutive day period shall have been not less than fifteen (15%)
percent of the Maximum Credit and after giving effect to the Acquisition and the
making of any payment in respect thereof (including any deferred purchase price
payment, indemnification payment, purchase price adjustment, earn out or similar
payment), on a pro forma basis using the Excess Availability as of the date of
the most recent calculation of the Borrowing Base immediately prior to any such
payment, the Excess Availability shall be not less than such amount,
d.Borrowers have provided Agent with its due diligence package relative to the
proposed Acquisition, including forecasted balance sheets, profit and loss
statements, and cash flow statements of the Person or assets to

93

--------------------------------------------------------------------------------

 

be acquired, all prepared on a basis consistent with such Person's (or assets')
historical financial statements, together with appropriate supporting details
and a statement of underlying assumptions for the one (1) year period following
the date of the proposed Acquisition, on a quarter by quarter basis), in form
and substance (including as to scope and underlying assumptions) reasonably
satisfactory to Agent,
e.the Acquisition shall be with respect to an operating company or division or
line of business that engages in a line of business substantially similar,
reasonably related or incidental to the business that Borrowers are engaged in
and is located in the United States, Canada or the Netherlands (subject to the
limitation set forth in clause (i) below),
f.the board of directors (or other comparable governing body) of the Person to
be acquired shall have duly approved such Acquisition and such person shall not
have announced that it will oppose such Acquisition or shall not have commenced
any action which alleges that such Acquisition will violate applicable law,
g.Agent shall have received, at least fifteen (15) Business Days prior to the
anticipated closing date of the proposed Acquisition and, not later than five
(5) Business Days prior to the anticipated closing date of the proposed
Acquisition, prior written notice of the proposed Acquisition and such
information with respect thereto as Agent may reasonably request (in each case
with such information to include (i) parties to such Acquisition, (ii) the
proposed date and amount of the Acquisition, (iii) description of the assets or
shares to be acquired and (iv) the total purchase price for the assets to be
purchased and the terms of payment of such purchase price), together with copies
of the acquisition agreement and other material documents relative to the
proposed Acquisition, which agreement and documents must be reasonably
acceptable to Agent,
h.Agent has received reasonably satisfactory projections for the twelve (12)
month period after the date of such Acquisition showing, on a pro forma basis
after giving effect to the Acquisition, minimum Excess Availability at all times
during such period of not less than fifteen (15%) percent of the Maximum Credit
and that the Fixed Charge Coverage Ratio is at all times not less than 1.10 to
1.00 during such period,
i.the assets being acquired (other than a de minimis amount of assets in
relation to the assets being acquired) are located within the United States,
Canada or the Netherlands, or the Person whose Stock is being acquired is
organized in a jurisdiction located within the United States, Canada or the
Netherlands, provided, that, the purchase price of any such assets located in
the Netherlands or any such Stock of a Person organized in the Netherlands shall
not exceed the aggregate amount of $1,000,000,
j.the subject assets or Stock, as applicable, are being acquired directly by a
Borrower or one of its Subsidiaries that is a Loan Party, and, in connection
therewith, such Borrower or the applicable Loan Party shall have complied with
Section 5.11 or 5.12, as applicable, of the Agreement and, in the case of an
acquisition of Stock, such Borrower or the applicable Loan Party shall have
demonstrated to Agent that the new Loan Parties have received consideration
sufficient to make the joinder documents binding and enforceable against such
new Loan Parties, and
k.if Borrower Agent requests that any assets acquired pursuant to such
Acquisition be included in the Borrowing Base, Agent shall have completed a
field examination with respect to the business and assets subject to the
Acquisition (the “Acquired Business”) in accordance with Agent's customary
procedures and practices and as otherwise required by the nature and
circumstances of the business of the Acquired Business, the scope and results of
which shall be reasonably satisfactory to Agent and any Accounts or Inventory of
the Acquired Business shall only be Eligible Accounts or Eligible Inventory to
the extent that Agent has so completed such field examination with respect
thereto (and has completed customary legal due diligence with respect thereto
with results reasonably satisfactory to Agent) and the criteria for Eligible
Accounts and Eligible Inventory set forth herein are satisfied with respect
thereto in accordance with this Agreement (or such other or additional criteria
as Agent may, at its option, establish with respect thereto in accordance with
the definitions of Eligible Accounts or Eligible Inventory, as applicable, and
subject to such reserves as Agent may establish in connection with the Acquired
Business in accordance with Section 2.1(d) hereof).
“Permitted Discretion” means, as such term is used with reference to Agent, a
determination made in good faith in the exercise of its reasonable business
judgment based on how an asset-based lender with similar rights providing a
credit facility of the type set forth herein would act in similar circumstances
at the time with the information then available to it.

94

--------------------------------------------------------------------------------

 

“Permitted Dispositions” means:
a.sales, abandonment, or other dispositions of Equipment that is substantially
worn, damaged, or obsolete in the ordinary course of business,
b.sales of Inventory to buyers in the ordinary course of business,
c.the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents,
d.the licensing, on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business,
e.the licensing, on an exclusive basis, of patents, trademarks, copyrights, and
other intellectual property rights in the ordinary course of business so long as
(other than for existing exclusive licenses in effect as of the Closing Date set
forth on Schedule P-2) (i) the grant of such exclusive license does not
adversely affect the ability of Agent or any Lender to sell or otherwise dispose
of or realize upon any Inventory, Accounts or other Collateral in any material
respect and (ii) in the event that either the amount of the royalties to be paid
in respect of such license within any twelve (12) month period are reasonably
anticipated to be more than $2,500,000 or the sales of assets pursuant to such
license within any twelve (12) month period are reasonably anticipated to be
more than $2,500,000, Agent shall have received  five (5) Business Days prior
written notice of the grant of such exclusive license, together with such
information with respect thereto as Agent may reasonably request,
f.the granting of Permitted Liens,
g.the sale or discount, in each case without recourse, of Accounts arising in
the ordinary course of business, but only in connection with the compromise or
collection thereof,
h.any involuntary loss, damage or destruction of property,
i.any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property,
j.the leasing or subleasing of assets of any Borrower or its Subsidiaries in the
ordinary course of business,
k.the sale or issuance of Stock (other than Prohibited Preferred Stock) of
Parent,
l.the lapse of registered patents, trademarks and other intellectual property of
any Borrower and its Subsidiaries to the extent not economically desirable in
the conduct of their business and so long as such lapse is not adverse to the
interests of the Lenders in any material respect,
m.the making of a Restricted Junior Payment that is expressly permitted to be
made pursuant to the Agreement,
n.the making of a Permitted Investment,
o.dispositions of assets (other than Accounts, Inventory, intellectual property,
licenses, Stock of Subsidiaries of Parent, or Material Contracts) acquired by
Borrowers pursuant to a Permitted Acquisition consummated within 12 months of
the date of the proposed Disposition so long as (i) the consideration received
for the assets to be so disposed is at least equal to the fair market value
thereof, (ii) not less than seventy (70%) percent of the consideration for such
disposition is in the form of cash received by a Loan Party, (iii) the assets to
be so disposed are not necessary or economically desirable in connection with
the business of Borrowers, and (iv) the assets to be so disposed are readily
identifiable as assets acquired pursuant to such Permitted Acquisition,
p.the sale by Parent of its joint venture interests in Audiovox Specialized
Applications, LLC so long as (i) such sale is made at fair market value and (ii)
not less than seventy (70%) percent of the consideration for such disposition is
in the form of cash received by Parent, and
q.dispositions of assets (other than Accounts, Inventory, intellectual property,
licenses, Stock of Subsidiaries of Parent, or Material Contracts) not otherwise
permitted in clauses (a) through (p) above so long as (i) made at fair market
value and the aggregate fair market value of all assets disposed of in all such
dispositions since the Closing Date (including the proposed disposition) would
not exceed $10,000,000, (ii) not less than seventy

95

--------------------------------------------------------------------------------

 

(70%) percent of the consideration for such disposition is in the form of cash
received by a Loan Party, and (iii) the assets to be so disposed are not
necessary or economically desirable in connection with the principal business of
Borrowers.
“Permitted Holders” means, as of the date of determination, (a) John J. Shalam,
his spouse, their ancestors or lineal descendants (by blood or adoption) and the
spouses of such ancestors or lineal descendants (by blood or adoption)
(collectively, the “Shalam Associates”), (b) the heirs, executors,
administrators, testamentary trustees, legatees or beneficiaries of John J.
Shalam or any other Shalam Associates, (c) a trust or custodianship, to the
extent that the beneficiaries of which, or a corporation or partnership, the
stockholders or general or limited partners of which, include only John J.
Shalam and any other Shalam Associates, (d) any charitable foundation a majority
of whose members, trustees or directors, as the case may be, are John J. Shalam
or any other Shalam Associates, and (e) any corporation, partnership or other
Person controlled by, controlling or under common control with any Person
controlled by any of the Persons included in clause (a) of this definition (as
the term “controlled” is defined in the definition of the term “Affiliate”
herein).
“Permitted Indebtedness” means:
a.Indebtedness evidenced by the Agreement or the other Loan Documents, as well
as Indebtedness owed to Underlying Issuers with respect to Underlying Letters of
Credit,
b.Indebtedness set forth on Schedule 4.19 and any Refinancing Indebtedness in
respect of such Indebtedness,
c.Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,
d.endorsement of instruments or other payment items for deposit,
e.Indebtedness consisting of (i) unsecured guarantees incurred in the ordinary
course of business with respect to surety and appeal bonds, performance bonds,
bid bonds, appeal bonds, completion guarantee and similar obligations; (ii)
unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions; and (iii)
unsecured guarantees with respect to Indebtedness of a Loan Party, to the extent
that the Person that is obligated under such guaranty is permitted hereunder to
incur the Indebtedness that is subject to such guaranty,
f.unsecured Indebtedness of any Loan Party that is incurred on the date of the
consummation of a Permitted Acquisition solely for the purpose of consummating
such Permitted Acquisition so long as (i) no Event of Default has occurred and
is continuing or would result therefrom, (ii) such unsecured Indebtedness is not
incurred for working capital purposes, (iii) such unsecured Indebtedness does
not mature prior to the date that is twelve (12) months after the Maturity Date,
(iv) such Indebtedness is subordinated in right of payment to the Obligations on
terms and conditions reasonably satisfactory to Agent; provided, that, principal
payments shall be permitted to be made in respect of such Indebtedness only so
long as, on the date of any such payment of principal and after giving effect
thereto, (A) Excess Availability shall be not less than fifteen (15%) percent of
the Maximum Credit and (B) no Default of Event of Default shall have occurred
and be continuing, and (v) the only interest that accrues with respect to such
Indebtedness is payable in kind,
g.Acquired Indebtedness in an amount not to exceed $5,000,000 outstanding at any
one time,
h.Indebtedness incurred in the ordinary course of business under performance,
surety, statutory, and appeal bonds,
i.Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to any Loan Party, so long as the amount of such Indebtedness is
not in excess of the amount of the unpaid cost of, and shall be incurred only to
defer the cost of, such insurance for the year in which such Indebtedness is
incurred and such Indebtedness is outstanding only during such year,
j.the incurrence by any Loan Party of Indebtedness under Hedge Agreements that
are incurred for the bona fide purpose of hedging the interest rate, commodity,
or foreign currency risks associated with any Loan Party's operations and not
for speculative purposes,
k.Indebtedness incurred in respect of credit cards, credit card processing
services, debit cards, stored

96

--------------------------------------------------------------------------------

 

value cards, purchase cards (including so-called “procurement cards” or
“P-cards”), or Cash Management Services, in each case, incurred in the ordinary
course of business,
l.unsecured Indebtedness of Parent owing to former employees, officers, or
directors (or any spouses, ex-spouses, or estates of any of the foregoing)
incurred in connection with the repurchase by Parent of the Stock of Parent that
has been issued to such Persons, so long as (i) no Default or Event of Default
has occurred and is continuing or would result from the incurrence of such
Indebtedness, (ii) the aggregate amount of all such Indebtedness outstanding at
any one time does not exceed $1,000,000, and (iii) such Indebtedness is
subordinated to the Obligations on terms and conditions reasonably acceptable to
Agent,
m.unsecured Indebtedness owing to sellers of assets or Stock to a Loan Party
that is incurred by the applicable Loan Party in connection with the
consummation of one or more Permitted Acquisitions so long as (i) the aggregate
principal amount for all such unsecured Indebtedness does not exceed $10,000,000
at any one time outstanding, (ii) is subordinated to the Obligations on terms
and conditions reasonably acceptable to Agent, and (iii) is otherwise on terms
and conditions (including all economic terms and the absence of covenants)
reasonably acceptable to Agent,
n.Indebtedness of any Loan Party arising pursuant to Permitted Intercompany
Advances,
o.contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligations of Borrowers
or the applicable Loan Party incurred in connection with the consummation of one
or more Permitted Acquisitions, and
p.Indebtedness consisting of Permitted Investments.
“Permitted Intercompany Advances” means loans made by (a) a Loan Party to
another Loan Party (other than Mexican Guarantor, Venezuelan Guarantor or French
Guarantor), (b) a Subsidiary of Parent that is not a Loan Party to another
Subsidiary of Parent that is not a Loan Party, (c) a Subsidiary of Parent that
is not a Loan Party to a Loan Party, provided, that, Agent shall have received
an Intercompany Subordination Agreement as duly authorized, executed and
delivered by such parties, and (d) a Loan Party to a Subsidiary of Parent that
is not a Loan Party, provided, that, as to any such loan to which this clause
(d) is applicable, each of the following conditions is satisfied: (i) the
aggregate amount of all such loans shall not exceed $4,000,000 outstanding at
any one time, (ii) as of the date of any such loan and after giving effect
thereto, no Default or Event of Default shall exist or have occurred, and (iii)
as of the date of any such loan and after giving effect thereto, Excess
Availability shall be not less than twelve and one-half (12.5%) percent of the
Maximum Credit, and (e) a Loan Party to Mexican Guarantor, Venezuelan Guarantor
or French Guarantor, provided, that, as to any such loan each of the following
conditions is satisfied: (i) the aggregate amount of all such loans shall not
exceed $2,000,000 outstanding at any one time, (ii) as of the date of any such
loan and after giving effect thereto, no Default or Event of Default shall exist
or have occurred, and (iii) as of the date of any such loan and after giving
effect thereto, Excess Availability shall be not less than twelve and one-half
(12.5%) percent of the Maximum Credit.
“Permitted Investments” means:
a.Investments in cash and Cash Equivalents,
b.Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,
c.advances made in connection with purchases of goods or services in the
ordinary course of business,
d.Investments received in settlement of amounts due to any Loan Party or any of
its Subsidiaries effected in the ordinary course of business or owing to any
Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an Account Debtor or upon the foreclosure or enforcement of any Lien
in favor of any Loan Party or any of its Subsidiaries,
e.Investments owned by any Loan Party or any of its Subsidiaries on the Closing
Date and set forth on Schedule P-1,
f.guarantees permitted under the definition of Permitted Indebtedness,

97

--------------------------------------------------------------------------------

 

g.Permitted Intercompany Advances,
h.Stock or other securities acquired in connection with the satisfaction or
enforcement of Indebtedness or claims due or owing to any Loan Party or any of
its Subsidiaries (in bankruptcy of customers or suppliers or otherwise outside
the ordinary course of business) or as security for any such Indebtedness or
claims,
i.deposits of cash made in the ordinary course of business to secure performance
of operating leases,
j.non-cash loans to employees, officers, and directors of Parent for the purpose
of purchasing Stock in Parent so long as the proceeds of such loans are used in
their entirety to purchase such stock in Parent,
k.Permitted Acquisitions,
l.Investments resulting from entering into (i) Bank Product Agreements, or (ii)
agreements relative to Indebtedness that is permitted under clause (i) of the
definition of Permitted Indebtedness,
m.Investments held by a Person acquired in a Permitted Acquisition to the extent
that such Investments were not made in contemplation of or in connection with
such Permitted Acquisition and were in existence on the date of such Permitted
Acquisition, and
n.any other Investments in an aggregate amount not to exceed $2,000,000 during
the term of the Agreement, provided, that, as of the date of any such Investment
and after giving effect thereto, no Default or Event of Default shall exist or
have occurred and be continuing.
“Permitted Liens” means
a.Liens granted to, or for the benefit of, Agent to secure the Obligations,
b.Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not have priority over
Agent's Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests,
c.judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of the Agreement,
d.Liens set forth on Schedule P-2; provided, that, in order to be a Permitted
Lien, any such Lien described on Schedule P-2 shall only secure the Indebtedness
that it secures on the Closing Date and any Refinancing Indebtedness in respect
thereof,
e.the interests of lessors under operating leases and non-exclusive licensors
under license agreements,
f.purchase money Liens or the interests of lessors under Capital Leases as to
Equipment, Real Property or fixtures to the extent that such Liens or interests
secure Permitted Purchase Money Indebtedness and so long as (i) such Lien
attaches only to the Equipment, Real Property or fixtures purchased or acquired
and the proceeds thereof, and (ii) such Lien only secures the Indebtedness that
was incurred to acquire the asset purchased or acquired or any Refinancing
Indebtedness in respect thereof,
g.Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests,
h.Liens on amounts deposited to secure a Borrower's obligations in connection
with worker's compensation or other unemployment insurance,
i.Liens on amounts deposited to secure a Borrower's obligations in connection
with the making or entering into of bids, tenders, or leases in the ordinary
course of business and not in connection with the borrowing of money,
j.Liens on amounts deposited to secure a Borrower's reimbursement obligations
with respect to surety or appeal bonds obtained in the ordinary course of
business,
k.with respect to any Real Property, easements, rights of way, and zoning
restrictions that do not

98

--------------------------------------------------------------------------------

 

materially interfere with or impair the use or operation thereof,
l.non-exclusive licenses and exclusive licenses of patents, trademarks,
copyrights, and other intellectual property rights in the ordinary course of
business, so long as, with respect to any such exclusive license (other than for
existing exclusive licenses in effect as of the Closing Date set forth on
Schedule P-2) (i) the grant of such exclusive license does not adversely affect
the ability of Agent or any Lender to sell or otherwise dispose of or realize
upon any Inventory, Accounts or other Collateral in any material respect and
(ii) in the event that either the amount of the royalties to be paid in respect
of such license within any twelve (12) month period are reasonably anticipated
to be more than $2,500,000 or the sales of assets pursuant to such license
within any twelve (12) month period are reasonably anticipated to be more than
$2,500,000, Agent shall have received  five (5) Business Days prior
written notice of the grant of such exclusive license, together with such
information with respect thereto as Agent may reasonably request,
m.Liens that are replacements of Permitted Liens to the extent that the original
Indebtedness is the subject of permitted Refinancing Indebtedness and so long as
the replacement Liens only encumber those assets that secured the original
Indebtedness,
n.rights of setoff or bankers' liens upon deposits of cash in favor of banks or
other depository institutions, solely to the extent incurred in connection with
the maintenance of such deposit accounts in the ordinary course of business,
o.Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,
p.Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods,
q.Liens solely on any cash earnest money deposits made by any Borrower or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
with respect to a Permitted Acquisition, and
r.Liens assumed by a Borrower or its Subsidiaries in connection with a Permitted
Acquisition that secure Acquired Indebtedness.
“Permitted Preferred Stock” means and refers to any Preferred Stock issued by
Parent (and not by one or more of its Subsidiaries) that is not Prohibited
Preferred Stock.
“Permitted Protest” means the right of any Borrower or any of its Subsidiaries
to protest any Lien (other than any Lien that secures the Obligations), taxes,
or rental payment, provided that (a) a reserve with respect to such obligation
is established on such Borrower's or its Subsidiaries' books and records in such
amount as is required under GAAP, (b) any such protest is instituted promptly
and prosecuted diligently by such Borrower or its Subsidiary, as applicable, in
good faith, and (c) Agent is reasonably satisfied that, while any such protest
is pending, there will be no impairment of the enforceability, validity, or
priority of any of Agent's Liens.
“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
principal amount outstanding at any one time not in excess of $7,500,000.
“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.
“PPSA” means the Personal Property Security Act (Ontario), the Civil Code of
Québec or any other applicable Canadian Federal or Provincial statute pertaining
to the granting, perfecting, priority or ranking of security interests, liens,
hypothecs on personal property, and any successor statutes, together with any
regulations thereunder, in each case as in effect from time to time. References
to sections of the PPSA shall be construed to also refer to any successor
sections.
“Preferred Stock” means, as applied to the Stock of any Person, the Stock of any
class or classes (however designated) that is preferred with respect to the
payment of dividends, or as to the distribution of assets upon any

99

--------------------------------------------------------------------------------

 

voluntary or involuntary liquidation or dissolution of such Person, over shares
of Stock of any other class of such Person.
“Principal Obligations” means the Obligations other than the Parallel Debt.
“Priority Payables” means, as to any Borrower or Guarantor at any time, (a) the
full amount of the liabilities of such Borrower or Guarantor at such time which
(i) have a trust imposed to provide for payment or a security interest, pledge,
lien, hypothec or charge ranking or capable of ranking senior to or pari passu
with security interests, liens, hypothecs or charges securing the Obligations
under Federal, Provincial, Territorial, county, district, municipal, or local
law in Canada or (ii) have a right imposed to provide for payment ranking or
capable of ranking senior to or pari passu with the Obligations under local or
national law, regulation or directive, including, but not limited to, claims for
unremitted and/or accelerated rents, taxes, wages, withholding taxes (including
claims for debts due to Canada Revenue Agency), VAT and other amounts payable to
an insolvency administrator, employee withholdings or deductions, severance pay,
termination pay and vacation pay, workers' compensation obligations, government
royalties or pension fund obligations or contributions, in each case to the
extent such trust, or security interest, lien or charge has been or may be
imposed and (b) the amount equal to the percentage applicable to Inventory in
the calculation of the Borrowing Base multiplied by the aggregate Value of the
Eligible Inventory which Agent, in good faith, considers is or may be subject to
retention of title by a supplier or a right of a supplier to recover possession
thereof, where such supplier's right has priority over the security interests,
liens or charges securing the Obligations, including, without limitation,
Eligible Inventory subject to a right of a supplier to repossess goods pursuant
to Section 81.1 of the BIA or any applicable laws granting revendication or
similar rights to unpaid suppliers or any similar laws of Canada or any other
applicable jurisdiction (provided, that, to the extent such Inventory has been
identified and has been excluded from Eligible Inventory, the amount owing to
the supplier shall not be considered a Priority Payable).
“Prohibited Preferred Stock” means any Preferred Stock that by its terms is
mandatorily redeemable or subject to any other payment obligation (including any
obligation to pay dividends, other than dividends of shares of Preferred Stock
of the same class and series payable in kind or dividends of shares of common
stock) on or before a date that is less than 1 year after the Maturity Date, or,
on or before the date that is less than 1 year after the Maturity Date, is
redeemable at the option of the holder thereof for cash or assets or securities
(other than distributions in kind of shares of Preferred Stock of the same class
and series or of shares of common stock).
“Projections” means Borrowers' forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrowers' historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.
“Pro Rata Share” means, as to any Lender, the fraction (expressed as a
percentage) the numerator of which is such Lender's Commitment and the
denominator of which is the aggregate amount of all of the Commitments of the
Lenders, as adjusted from time to time in accordance with the provisions hereof;
provided, that, if the Commitments have been terminated, the numerator shall be
the unpaid amount of such Lender's Advances and its interest in the Swing Loans,
Protective Advances and Letters of Credit and the denominator shall be the
aggregate amount of all unpaid Loans, Swing Loans, Protective Advances and
Letters of Credit.
“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i) of
the Agreement.
“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
twenty (20) days after, the acquisition of any fixed assets for the purpose of
financing all or any part of the acquisition cost thereof.
“Qualified Cash” means, as of any date of determination, the amount of
unrestricted cash or, subject to the terms below, Cash Equivalents of Borrowers
that are (a) subject to the valid, enforceable and first priority perfected
security interest of Agent in Deposit Accounts or in Securities Accounts
maintained at Wells Fargo, or any combination thereof, and which such Deposit
Account or Securities Account is the subject of a Control Agreement (and for
which Agent shall have received evidence, in form and substance reasonably
satisfactory to Agent, of the amount of such cash or Cash Equivalents held in
such deposit account or investment account as of the applicable date of the
calculation of the Excess Availability), (b) free and clear of any other Lien
other than (i) those permitted in clauses (b) and (c) of the definition of the
term Permitted Liens (but as to liens referred to in clause (c) only to the
extent that Agent has established a reserve in respect thereof) and (ii) any
other liens permitted under this

100

--------------------------------------------------------------------------------

 

Agreement that are subject to an intercreditor agreement in form and substance
satisfactory to Agent between the holder of such Lien and Agent; provided, that,
to the extent such amounts represent payments in respect of Accounts or other
Collateral included in the Borrowing Base as of such date, such amounts shall
not constitute Qualified Cash (and Borrower Agent shall provide such evidence
thereof as Agent may reasonably request). For purposes of this definition,
“Qualified Cash” shall only include Cash Equivalents maturing within ninety (90)
days from the date of the acquisition thereof and in the case of obligations or
indebtedness described in clauses (b) and (c) of the definition of the term Cash
Equivalents, obligations or indebtedness having a rating of at least A-1 from
S&P or at least P-1 from Moody's (or, if at any time neither S&P nor Moody's
shall be rating such obligations, then an equivalent rating from another
nationally recognized rating service).
“Quarterly Average Excess Availability” means, at any time, the average of the
aggregate amount of the Excess Availability for the immediately preceding three
(3) month period.
“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Borrowers or their Subsidiaries and the improvements
thereto.
“Real Property Collateral” means the Real Property identified on Schedule R-1
and any Real Property hereafter acquired by Borrowers or their Subsidiaries
having a fair market value of at least $2,500,000.
“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.
“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:
a.Agent shall have received not less than ten (10) Business Days' prior written
notice of the intention to incur such Indebtedness, which notice shall set forth
in reasonable detail satisfactory to Agent, the amount of such Indebtedness, the
schedule of repayments and maturity date with respect thereto and such other
information with respect thereto as Agent may reasonably request,
b.promptly upon Agent's request, Agent shall have received true, correct and
complete copies of all agreements, documents and instruments evidencing or
otherwise related to such Indebtedness, as duly authorized, executed and
delivered by the parties thereto,
c.the Refinancing Indebtedness shall have a Weighted Average Life to Maturity
and a final maturity equal to or greater than the Weighted Average Life to
Maturity and the final maturity, respectively, of the Indebtedness being
extended, refinanced, replaced, or substituted for,
d.the Refinancing Indebtedness shall rank in right of payment no more senior
than, and be at least subordinated (if subordinated) to, the Obligations as the
Indebtedness being extended, refinanced, replaced or substituted for,
e.the Refinancing Indebtedness shall not include terms and conditions with
respect to any Borrower or Guarantor which are more burdensome or restrictive in
any material respect than those contained in this Agreement, taken as a whole,
f.such Indebtedness incurred by any Borrower or Guarantor shall be at rates and
with fees or other charges that are commercially reasonable,
g.as of the date of incurring such Indebtedness and after giving effect thereto,
no Default or Event of Default shall exist or have occurred and be continuing,
h.the principal amount of such Refinancing Indebtedness shall not exceed the
principal amount of the Indebtedness so extended, refinanced, replaced or
substituted for (plus the amount of reasonable refinancing fees and expenses
incurred in connection therewith outstanding on the date of such event),
i.the Refinancing Indebtedness shall be secured by substantially the same
assets, provided, that, such security interests (if any) with respect to the
Refinancing Indebtedness shall have a priority no more senior than, and be at
least as subordinated, if subordinated (on terms and conditions substantially
similar to the subordination provisions applicable to the Indebtedness so
extended, refinanced, replaced or substituted for or as is otherwise acceptable
to Agent) as the security interest with respect to the Indebtedness so extended,
refinanced, replaced or substituted for, and

101

--------------------------------------------------------------------------------

 

j. Borrowers and Guarantors may only make payments of principal, interest and
fees, if any, in respect of such Indebtedness to the extent such payments would
have been permitted hereunder in respect of the Indebtedness so extended,
refinanced, replaced or substituted for.
“Register” has the meaning set forth in Section 13.1(h) of the Agreement.
“Registered Loan” has the meaning set forth in Section 13.1(h) of the Agreement.
“Reimbursement Undertaking” has the meaning specified therefor in Section
2.11(a) of the Agreement.
“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.
“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
the Agreement.
“Report” has the meaning specified therefor in Section 15.16 of the Agreement.
“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
exceed fifty (50%) percent, or if the Commitments shall have been terminated,
Lenders to whom more than fifty (50%) percent of the then outstanding Advances
and participation interests in other Obligations are owing; provided, that, at
any time there are 2 or more Lenders, “Required Lenders” must include at least 2
Lenders.
“Restricted Junior Payment” means to (a) declare or pay any dividend or make any
other payment or distribution on account of Stock issued by Parent (including
any payment in connection with any merger or consolidation involving Parent) or
to the direct or indirect holders of Stock issued by a Borrower in their
capacity as such (other than dividends or distributions payable in Stock (other
than Prohibited Preferred Stock) issued by Parent, or (b) purchase, redeem, or
otherwise acquire or retire for value (including in connection with any merger
or consolidation involving Parent) any Stock issued by Parent.
“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.
“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.
“S&P” has the meaning specified therefor in the definition of Cash Equivalents.
“SEC” means the United States Securities and Exchange Commission and any
successor thereto.
“Securities Account” means, as to each Loan Party, all of such Loan Party's now
owned and hereafter existing or acquired accounts to which a financial asset is
or may be credited in accordance with an agreement under which the person
maintaining the account undertakes to treat the person for whom the account is
maintained as entitled to exercise the rights that comprise the financial asset.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
“Security Agreement” means a Security Agreement, dated of even date herewith, in
form and substance reasonably satisfactory to Agent, executed and delivered by
each Loan Party to Agent.
“Seller” means, collectively, Klipsch Group, Inc. and each of its shareholders
immediately prior to the

102

--------------------------------------------------------------------------------

 

effectiveness of the Klipsch Acquisition.
“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.
“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.
“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person's assets is greater than all of such Person's
debts.
“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).
“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.
“Swing Lender” means WFCF or any other Lender that, at the request of Borrowers
and with the consent of Agent agrees, in such Lender's sole discretion, to
become the Swing Lender under Section 2.3(b) of the Agreement.
“Swing Loan” has the meaning specified therefor in Section 2.3(b) of the
Agreement.
“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein with respect to
such payments and all interest, penalties or similar liabilities with respect
thereto; provided, that, Taxes shall exclude (i) any tax imposed on the net
income or net profits of any Lender or any Participant (including any branch
profits taxes), in each case imposed by the jurisdiction (or by any political
subdivision or taxing authority thereof) in which such Lender or such
Participant is organized or the jurisdiction (or by any political subdivision or
taxing authority thereof) in which such Lender's or such Participant's principal
office is located in each case as a result of a present or former connection
between such Lender or such Participant and the jurisdiction or taxing authority
imposing the tax (other than any such connection arising solely from such Lender
or such Participant having executed, delivered or performed its obligations or
received payment under, or enforced its rights or remedies under the Agreement
or any other Loan Document); (ii) taxes resulting from a Lender's or a
Participant's failure to comply with the requirements of Section 16(c) or (d) of
the Agreement, and (iii) any United States federal withholding taxes that would
be imposed on amounts payable to a Foreign Lender based upon the applicable
withholding rate in effect at the time such Foreign Lender becomes a party to
the Agreement (or designates a new lending office), except that Taxes shall
include (A) any amount that such Foreign Lender (or its assignor, if any) was
previously entitled to receive pursuant to Section 16(a) of the Agreement, if
any, with respect to such withholding tax at the time such Foreign Lender
becomes a party to the Agreement (or designates a new lending office), and (B)
additional United States federal withholding taxes that may be imposed after the
time such Foreign Lender becomes a party to the Agreement (or designates a new
lending office), as a result of a change in law, rule, regulation, order or
other decision with respect to any of the foregoing by any Governmental
Authority. For purposes of this definition, the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all rules, regulations, orders, requests,
guidelines or directives in connection therewith are deemed to have been enacted
and become effective after the Closing Date.
“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.
“Trademark Security Agreement” has the meaning specified therefor in the
Security Agreement.
“Underlying Issuer” means Wells Fargo or one of its Affiliates.
“Underlying Letter of Credit” means a Letter of Credit that has been issued by
an Underlying Issuer.
“United States” means the United States of America.
“Value” shall mean, as determined by Agent in good faith, with respect to
Inventory, the lower of cost or market, with cost determined on a weighted
moving average basis or on a standard cost basis, as applicable, consistent with
the current practices of Borrowers, without regard to intercompany profit or
increases for currency

103

--------------------------------------------------------------------------------

 

exchange rates.
“Venezuelan Guarantor” means Audiovox Venezuela C.A., a company organized under
the laws of Venezuela, and its successors and assigns.
“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (a) the then outstanding
principal amount of such Indebtedness into (b) the total of the product obtained
by multiplying (c) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof, by (d) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment.
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.
“WFCF” means Wells Fargo Capital Finance, LLC, a Delaware limited liability
company.
 
 

104

--------------------------------------------------------------------------------

 

Schedule 3.1
The obligation of each Lender to make its initial extension of credit provided
for in the Agreement is subject to the fulfillment, to the satisfaction of each
Lender (the making of such initial extension of credit by any Lender being
conclusively deemed to be its satisfaction or waiver of the following), of each
of the following conditions precedent:
a.the Closing Date shall occur on or before March 15, 2011;
b.Agent shall have received, in form and substance satisfactory to Agent, all
releases, terminations and such other documents as Agent may request to evidence
and effectuate the termination by JPMorgan Chase Bank, N.A. (“Existing Agent”)
and the lenders for which it is acting as agent of their respective financing
arrangements with Borrowers and Guarantors and the termination and release by it
or them, as the case may be, of any interest in and to any assets and properties
of each Borrower and Guarantor, duly authorized, executed and delivered by it or
each of them, including, but not limited to, (i) UCC (and PPSA) termination
statements for all UCC (and PPSA) financing statements previously filed by it or
any of them or their predecessors, as secured party and any Borrower or
Guarantor, as debtor; and (ii) satisfactions and discharges of any mortgages,
deeds of trust or deeds to secure debt by any Borrower or Guarantor in favor of
it or any of them, in form acceptable for recording with the appropriate
Governmental Authority;
c.Agent shall have received evidence, in form and substance satisfactory to
Agent, that Agent has a valid perfected first priority security interest in all
of the Collateral;
d.Agent shall have received each of Loan Documents, in form and substance
satisfactory to Agent, duly executed, and each such document shall be in full
force and effect, including each of the following:
i.this Agreement,
ii.the Controlled Account Agreements (subject to clause (o) below),
iii.the Control Agreements,
iv.the Security Agreement,
v.a disbursement letter executed and delivered by each Borrower to Agent
regarding the extensions of credit to be made on the Closing Date, the form and
substance of which is satisfactory to Agent,
vi.the Fee Letter,
vii.the Guaranty,
viii.a letter, in form and substance reasonably satisfactory to Agent, from
Existing Agent to Agent respecting the amount necessary to repay in full all of
the obligations of each Borrower and its Subsidiaries owing to Existing Agent
and the lenders for which it is acting as agent and obtain a release of all of
the Liens existing in favor of Existing Agent in and to the assets of such
Borrower and its Subsidiaries, together with termination statements and other
documentation evidencing the termination by Existing Agent of its Liens in and
to the properties and assets of such Borrower and its Subsidiaries;
e.Agent shall have received a certificate from the Secretary of each Loan Party
(i) attesting to the resolutions of such Loan Party's Board of Directors
authorizing its execution, delivery, and performance of this Agreement and the
other Loan Documents to which such Loan Party is a party, (ii) authorizing
specific officers of such Loan Party to execute the same, and (iii) attesting to
the incumbency and signatures of such specific officers of such Loan Party;
f.Agent shall have received copies of each Loan Party's Governing Documents, as
amended, modified, or supplemented to the Closing Date, certified by the
Secretary of such Loan Party;
g.Agent shall have received a certificate of status with respect to each Loan
Party, dated within twenty (20) days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of such
Loan Party, which certificate shall indicate that such Loan Party is in good
standing in such jurisdiction;
h.Agent shall have received certificates of status with respect to each Loan
Party, each dated within

105

--------------------------------------------------------------------------------

 

thirty (30) days of the Closing Date, such certificates to be issued by the
appropriate officer of the jurisdictions (other than the jurisdiction of
organization of such Loan Party) in which its failure to be duly qualified or
licensed would constitute a Material Adverse Change, which certificates shall
indicate that such Loan Party is in good standing in such jurisdictions;
i.no (i) Material Adverse Change shall have occurred since August 31, 2010 and
(ii) material pending or threatened litigation, proceeding, bankruptcy or
insolvency, injunction, order or claims with respect to the Loan Parties, the
Klipsch Acquisition or the financing provided for herein shall exist;
j.No Defaults or Events of Default on the Closing Date under any of the Loan
Documents or on any other Indebtedness of Borrowers or Guarantors or any
Material Contract of Borrowers or Guarantors shall exist;
k.Borrowers shall have complied with all of the terms and conditions of the
Commitment Letter and the Fee Letter (except to the extent the terms thereof
have been specifically modified herein) and Agent and Lenders shall have
received the payment of all fees required to be paid under the terms of the Fee
Letter and there shall be no material misstatements in or omissions from the
materials previously furnished to Agent by the Loan Parties and Agent shall not
become aware of any material information or other matter that is inconsistent in
a material and adverse manner with any previous due diligence, information or
matter (including any financial information).
l.Agent shall (i) be satisfied that on the date hereof and immediately after
giving effect to the Klipsch Acquisition and the transactions contemplated to
occur under this Agreement, (A) each Borrower is and Borrowers and Guarantors
(taken as a whole) are solvent, (B) each Borrower is able to pay its debts as
they mature, (C) each Borrower has sufficient capital (and not unreasonably
small capital) to carry on its business and all businesses in which it is about
to engage, and (D) the assets and properties of each Borrower at fair valuation
(taken on a going concern basis) and at its present saleable value are greater
than the Indebtedness of such Borrower, including subordinated and contingent
liabilities computed at the amount which, to the best of such Borrower's
knowledge, represents an amount which can reasonably be expected to become an
actual or matured liability, (ii) have received an officer's certificate
prepared by the chief financial officer of Parent as to the financial condition,
solvency and related matters of Borrowers and Guarantors after giving effect to
the initial borrowings under the Loan Documents, in form and substance
reasonably satisfactory to Agent, and (iii) have received an officer's closing
certificate prepared by the chief financial officer of Parent as to the
consummation of the Klipsch Acquisition and related matters, the compliance by
Borrowers with the covenant set forth in Section 7.1 after giving effect to the
initial borrowings under the Loan Documents and the Klipsch Acquisition and such
other matters as Agent may reasonably request, in form and substance reasonably
satisfactory to Agent;
m.Agent shall have received certificates of insurance, together with the
endorsements thereto, as are required by Section 5.6, in form and substance
satisfactory to Agent;
n.Agent shall have received, in form and substance satisfactory to Agent, all
consents, waivers, acknowledgments and other agreements from third persons which
Lender may deem necessary or desirable in order to permit, protect and perfect
its security interests in and liens upon the Collateral or to effectuate the
provisions or purposes of this Agreement and the other Loan Documents; provided,
that, the delivery of any Collateral Access Agreement shall not be a condition
precedent to the initial credit extensions and after the Closing Date Borrowers
shall, in the sole determination of Agent, use commercially reasonable efforts
to obtain such Collateral Access Agreements within ninety (90) days after the
Closing Date;
o.Agent shall have received, in form and substance satisfactory to Agent,
Controlled Account Agreements by and among Agent, each Borrower and Guarantor,
as the case may be and each bank where such Borrower (or Guarantor) has a
deposit account, in each case, duly authorized, executed and delivered by such
bank and Borrower or Guarantor, as the case may be; provided, that, other than
with respect to principal concentration accounts, the delivery of any such
Controlled Account Agreement shall not be a condition precedent to the initial
credit extensions so long as Borrowers shall have, in the sole determination of
Agent, used commercially reasonable efforts to obtain such Controlled Account
Agreements prior to the date hereof;
p.Agent shall have received an opinion of Borrowers' counsel in form and
substance reasonably satisfactory to Agent;
q.Borrowers shall have Excess Availability as of the date hereof, as determined
by Agent, of not less

106

--------------------------------------------------------------------------------

 

than $30,000,000 after giving effect to the initial extensions of credit
hereunder and the payment of all fees and expenses required to be paid by
Borrowers on the Closing Date under this Agreement or the other Loan Documents;
r.Agent shall have completed its business, legal, and collateral due diligence
(the results of which shall be reasonably satisfactory to Agent), including (i)
a collateral audit and review of each Loan Party's books and records and
verification of such Loan Party's representations and warranties to Lender
Group, the results of which shall be satisfactory to Agent, (ii) receipt of
appraisals of the Inventory containing assumptions and appraisal methods
reasonably satisfactory to Agent by an appraiser reasonably acceptable to Agent,
the results of which shall be reasonably satisfactory to Agent and (iii) an
inspection of each of the locations where each Loan Party's Inventory is
located, the results of which shall be reasonably satisfactory to Agent;
s.Agent shall have completed (i) Patriot Act searches, OFAC/PEP searches and
customary individual background checks for each Borrower, and (ii) OFAC/PEP
searches and customary individual background searches for each Borrower's senior
management and key principals, and each Guarantor, in each case, the results of
which shall be satisfactory to Agent;
t.Agent shall have received (i) projected monthly balance sheets, income
statements, statements of cash flows and availability of Borrowers and
Guarantors for the period through the end of the 2011 fiscal year, (ii)
projected annual balance sheets, income statements, statements of cash flows and
availability of Borrowers and Guarantors through the end of the 2015 fiscal
year, in each case as to the projections described in clauses (i) and (ii), with
the results and assumptions set forth in all of such projections in form and
substance reasonably satisfactory to Agent, and an opening pro forma balance
sheet for Borrowers and Guarantors (including the companies acquired pursuant to
the Klipsch Acquisition) in form and substance satisfactory to Agent, (iii) any
updates or modifications to the projected financial statements of Borrowers and
Guarantors previously received by Agent, in each case in form and substance
reasonably satisfactory to Agent, and (v) copies of interim unaudited financial
statements for each monthly period ended since the last audited financial
statements for which financial statements are available;
u.Agent will be satisfied that after giving pro forma effect to the credit
facility contemplated by this Agreement and the transactions contemplated
hereby, the consolidated pro forma adjusted EBITDA of Parent and its
Subsidiaries will be not less than $30,000,000 for the twelve (12) months ended
as of the most recent month end prior to the Closing Date if the most recent
month end prior to the Closing Date is thirty (30) days or more after such month
end or for the second month end prior to the Closing Date if the Closing Date is
less than thirty (30) days after such month end;
v.Borrowers shall have paid all Lender Group Expenses incurred in connection
with the transactions evidenced by this Agreement;
w.Agent shall have received a Borrowing Base Certificate setting forth the
Borrowing Base as of the date set forth therein, which shall be completed in a
manner reasonably satisfactory to Agent and duly authorized, executed and
delivered by an Authorized Person of Borrower Agent;
x.Agent shall have received originals of the stock certificates and membership
interest certificates representing all of the issued and outstanding shares of
the Capital Stock of each Borrower and Guarantor (other than Parent and subject
to exceptions and limitations contained in the Loan Documents with respect to
Foreign Subsidiaries) and owned by any Borrower or Guarantor, in each case
together with stock powers duly executed in blank with respect thereto;
y.All of the Klipsch Acquisition Documents, including without limitation, the
Klipsch Acquisition Agreement and all schedules thereto, the transition services
agreement or other agreements with the Seller, employment agreements and any
other material agreements, shall be reasonably satisfactory to Agent in all
material respects and contemporaneously with the closing of the facility
contemplated by this Agreement, the Klipsch Acquisition shall be consummated in
accordance with the terms of the Klipsch Acquisition Agreement without any
material amendment or waiver thereof except as consented to by Agent (which
consent shall not be unreasonably withheld or delayed), and otherwise in
compliance with material applicable law and regulatory approvals. Agent shall
have received reliance letters with respect to opinions of counsel, if any,
delivered in connection with the Klipsch Acquisition (to the extent counsel is
prepared to do so), consent of the Seller to the collateral assignment of
Borrowers and Guarantors rights under the Klipsch Acquisition Documents, and
evidence of the consummation of

107

--------------------------------------------------------------------------------

 

the Klipsch Acquisition.
z.Agent shall have received evidence, in form and substance satisfactory to
Agent, that all of the “Closing Date Debt” as listed in Schedule 2.22 of the
Disclosure Schedule to the Klipsch Acquisition Agreement has been paid and
satisfied in full in cash.
aa.Agent shall have received evidence, in form and substance satisfactory to
Agent, that Parent has made an intercompany loan to Soundtech LLC (from funds
reflected on the balance sheet of Parent) in respect of the purchase price for
the Klipsch Acquisition and that Soundtech LLC has paid all of such funds to the
Seller in respect of the purchase price for the Klipsch Acquisition, subject to
purchase price adjustments in accordance with the Klipsch Acquisition Agreement;
ab.Agent shall have received and reviewed lien and judgment search results for
the jurisdiction of organization of each Borrower and Guarantor, the
jurisdiction of the chief executive office of each Borrower and Guarantor and
all jurisdictions in which assets of Borrowers and Guarantors are located, which
search results shall be in form and substance satisfactory to Lender;
ac. The Loan Parties shall have received all licenses, approvals or evidence of
other actions required by any Governmental Authority in connection with the
execution and delivery by the Loan Parties of the Loan Documents or with the
consummation of the transactions contemplated thereby;
ad.Agent shall have received (i) a “Life-of-Loan” Federal Emergency Management
Agency Standard Flood Hazard Determination with respect to any Collateral
consisting of real property, and (ii) in the event any such Collateral is
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area, (A) a notice about special
flood hazard area status and flood disaster assistance, duly executed by
Borrowers and (B) evidence of flood insurance with a financially sound and
reputable insurer, in an amount and otherwise sufficient to comply with all
applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and the payment of premiums in respect thereof, in each case in form and
substance satisfactory to Agent; and
ae.all other documents and legal matters in connection with the transactions
contemplated by this Agreement shall have been delivered, executed, or recorded
and shall be in form and substance reasonably satisfactory to Agent.
 
 

108

--------------------------------------------------------------------------------

 

Schedule A-1
Agent Payment Account
 
 
Account Related to Borrower Collections and Payments:
 
Bank:
Wells Fargo Bank, N.A.
420 Montgomery Street
San Francisco, CA
ABA # 121-000-248
 
Account Name:
Wells Fargo Capital Finance, LLC
A/C # 37072820231200971
Ref: AUDIOVOX CORPORATION
 
 
 
Account Related to Lender Settlements:
 
Bank:
Wells Fargo Bank, N.A.
420 Montgomery Street
San Francisco, CA
ABA # 121-000-248
Account Name:
Wells Fargo Capital Finance, LLC
A/C #  4124923707
Ref:  Audiovox Corporation
 
Swift:  WFBIUS6S
 
 

109

--------------------------------------------------------------------------------

 

Schedule C-1
Commitments
 
Lender
Commitment
 
Wells Fargo Capital Finance, LLC
$
75,000,000
 
TD Bank, N.A.
$
25,000,000
 
Siemens Financial Services, Inc.
$
25,000,000
 
HSBC Bank USA, National Association
$
25,000,000
 
Capital One Leverage Finance Corp.
$
25,000,000
 
TOTAL:
$
175,000,000
 


110

--------------------------------------------------------------------------------

 

EXHIBIT A-1
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of _____________________________ between _____________________
(“Assignor”) and _____________________________ (“Assignee”). Reference is made
to the Agreement described in Annex I hereto (the “Credit Agreement”).
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Credit Agreement.
1.    In accordance with the terms and conditions of Section 13 of the Credit
Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor's rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor, and Assignor's
portion of the Commitments, all to the extent specified on Annex I.
2.    The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby; (b)
makes no representation or warranty and assumes no responsibility with respect
to (i) any statements, representations or warranties made in or in connection
with the Loan Documents, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Borrower or any Guarantor or the performance or
observance by any Borrower or any Guarantor of any of their respective
obligations under the Loan Documents or any other instrument or document
furnished pursuant thereto, and (d) represents and warrants that the amount set
forth as the Purchase Price on Annex I represents the amount owed by Borrower to
Assignor with respect to Assignor's share of the Advances assigned hereunder, as
reflected on Assignor's books and records.
3.    The Assignee (a) confirms that it has received copies of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement; (b) agrees that it will, independently and
without reliance upon Agent, Assignor, or any other Lender, based upon such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking any action under the Loan
Documents; (c) confirms that it is an Eligible Transferee; (d) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to Agent by the terms
thereof, together with such powers as are reasonably incidental thereto; (e)
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; [and (f) attaches the forms prescribed by the
Internal Revenue Service of the United States certifying as to the Assignee's
status for purposes of determining exemption from United States withholding
taxes with respect to all payments to be made to the Assignee under the Credit
Agreement or such other documents as are necessary to indicate that all such
payments are subject to such rates at a rate reduced by an applicable tax
treaty.]
4.    Following the execution of this Assignment Agreement by the Assignor and
Assignee, the Assignor will deliver this Assignment Agreement to the Agent for
recording by the Agent. The effective date of this Assignment (the “Settlement
Date”) shall be the latest to occur of (a) the date of the execution and
delivery hereof by the Assignor and the Assignee, (b) the receipt by Agent for
its sole and separate account a processing fee in the amount of $3,500 (if
required by the Credit Agreement), (c) the receipt of any required consent of
the Agent, and (d) the date specified in Annex I.
5.    As of the Settlement Date (a) the Assignee shall be a party to the Credit
Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Credit Agreement and the other
Loan Documents, provided, however, that nothing contained herein shall release
any assigning Lender from obligations that survive the termination of this
Agreement, including such assigning Lender's obligations under Article 15 and
Section 17.9(a) of the Credit Agreement.
6.    Upon the Settlement Date, Assignee shall pay to Assignor the Purchase
Price (as set forth in Annex I). From and after the Settlement Date, Agent shall
make all payments that are due and payable to the holder of the interest
assigned hereunder (including payments of principal, interest, fees and other
amounts) to Assignor for amounts which have accrued up to but excluding the
Settlement Date and to Assignee for amounts which have accrued from and after
the Settlement Date. On the Settlement Date, Assignor shall pay to Assignee an
amount equal to the portion of any interest, fee, or any other charge that was
paid to Assignor prior to the Settlement Date on account of the interest
assigned hereunder and that are due and payable to Assignee with respect
thereto, to the extent that such interest, fee or other charge relates to the
period of time from and after the Settlement Date.
7.    This Assignment Agreement may be executed in counterparts and by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument. This Assignment Agreement may be executed and delivered
by telecopier or other facsimile transmission all with the same force and effect
as if the same were a fully executed and delivered original manual counterpart.
8.    THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers, as of the first date
written above.
[NAME OF ASSIGNOR]
 
as Assignor
 
 
By    ______________________________
Name:
Title:
 
 
[NAME OF ASSIGNEE]
 
as Assignee
 
 
By    ______________________________
Name:
Title:
 
 
ACCEPTED THIS ____ DAY OF
_______________
 
WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company, as Agent
 
By    ______________________________
Name:
Title:
 
 

111

--------------------------------------------------------------------------------

 

ANNEX FOR ASSIGNMENT AND ACCEPTANCE
ANNEX I
1.    Borrowers:
Audiovox Accessories Corp., Audiovox Electronics Corporation, Audiovox Consumer
Electronics, Inc., American Radio Corp., Code Systems, Inc., Invision Automotive
Systems, Inc., Batteries.Com, LLC and Klipsch Group, Inc.
2.    Name and Date of Credit Agreement:
Credit Agreement, dated as of ___________, 2011, by and among Audiovox
Corporation, as Parent, Borrowers, the lenders from time to time a party thereto
(the “Lenders”), Wells Fargo Capital Finance, LLC, a Delaware limited liability
company, as the agent for the Lenders
3.    Date of Assignment Agreement:                _____________
4.    Amounts:
a.    Assigned Amount of     Commitment        $_____________
b.    Assigned Amount of Advances            $_____________
5.    Settlement Date:                        _____________
6.    Purchase Price                            $_____________
7.    Notice and Payment Instructions, etc.
Assignee:                    Assignor:
_______________________________    ________________________
_______________________________    ________________________
_______________________________    ________________________
 
8.    Agreed and Accepted:
[ASSIGNOR]                    [ASSIGNEE]
 
By:     ________________________    By:_____________________
Title:     ________________________    Title:___________________
 
Accepted:
WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company, as Agent
 
By    ______________________________
Name:
Title:
 

112

--------------------------------------------------------------------------------

 

 
EXHIBIT B-2
FORM OF BANK PRODUCTS PROVIDER LETTER AGREEMENT
[Letterhead of Specified Bank Products Provider]
[Date]
Wells Fargo Capital Finance, LLC as Agent
140 East 45th Street
New York, New York 10017
Attention: Portfolio Manager
Fax No.: 212-545-4283
Reference is hereby made to that certain Credit Agreement, dated as of
___________, 2011 (as amended, restated, supplemented, or modified from time to
time, the “Credit Agreement”), by and among the lenders party thereto (such
lenders, together with their respective successors and assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company, as agent
for the Lenders (together with its successors and assigns in such capacity,
“Agent”), AUDIOVOX ACCESSORIES CORP., AUDIOVOX ELECTRONICS CORPORATION, AUDIOVOX
CONSUMER ELECTRONICS, INC., AMERICAN RADIO CORP., CODE SYSTEMS, INC., INVISION
AUTOMOTIVE SYSTEMS, INC., KLIPSCH GROUP, INC. and BATTERIES.COM, LLC (each
individually, a “Borrower” and collectively, “Borrowers”) and AUDIOVOX
CORPORATION, as Parent. Capitalized terms used herein but not specifically
defined herein shall have the meanings ascribed to them in the Credit Agreement.
Reference is also made to that certain [describe the Bank Product Agreement or
Agreements] (the “Specified Bank Product Agreement [Agreements]”) dated as of
[__________] by and between [Lender or Affiliate of Lender] (the “Specified Bank
Products Provider”) and [identify the Loan Party or Subsidiary].
1.    Appointment of Agent. The Specified Bank Products Provider hereby
designates and appoints Agent, and Agent by its signature below hereby accepts
such appointment, as its agent under the Credit Agreement and the other Loan
Documents. The Specified Bank Products Provider hereby acknowledges that it has
reviewed Sections 15.1, 15.2, 15.3, 15.4, 15.6, 15.7, 15.8, 15.9, 15.11, 15.12,
15.13, 15.14, 15.15, and 17.5 (collectively such sections are referred to herein
as the “Agency Provisions”), including, as applicable, the defined terms
referenced therein (but only to the extent used therein), and agrees to be bound
by the provisions thereof. Specified Bank Products Provider and Agent each agree
that the Agency Provisions which govern the relationship, and certain
representations, acknowledgements, appointments, rights, restrictions, and
agreements, between the Agent, on the one hand, and the Lenders or the Lender
Group, on the other hand, shall, from and after the date of this letter
agreement also apply to and govern, mutatis mutandis, the relationship between
the Agent, on the one hand, and the Specified Bank Product Provider with respect
to the Bank Products provided pursuant to the Specified Bank Product
Agreement[s], on the other hand.
2.    Acknowledgement of Certain Provisions of Credit Agreement. The Specified
Bank Products Provider hereby acknowledges that it has reviewed the provisions
of Sections 2.4(b)(ii), 14.1, 15.10, 15.11,17.5 and 17.9 of the Credit
Agreement, including, as applicable, the defined terms referenced therein, and
agrees to be bound by the provisions thereof. Without limiting the generality of
any of the foregoing referenced provisions, Specified Bank Product Provider
understands and agrees that its rights and benefits under the Loan Documents
consist solely of it being a beneficiary of the Liens and security interests
granted to Agent and the right to share in Collateral as set forth in the Credit
Agreement.
3.    Reporting Requirements. Agent shall have no obligation to calculate the
amount due and payable with respect to any Bank Products. On a monthly basis
(not later than the 10th Business Day of each calendar month) or as more
frequently as Agent shall request, the Specified Bank Products Provider agrees
to provide Agent with a written report, in form and substance satisfactory to
Agent, detailing Specified Bank Products Provider's reasonable determination of
the credit exposure (and mark- to-market exposure) of each Borrower and its
Subsidiaries in respect of the Bank Products provided by Specified Bank Products
Provider pursuant to the Specified Bank Products Agreement[s]. If Agent does not
receive such written report within the time period provided above, Agent shall
be entitled to assume that the reasonable determination of the credit exposure
of each Borrower and its Subsidiaries with respect to the Bank Products provided
pursuant to the Specified Bank Products Agreement[s] is zero.
4.    Bank Product Reserve Conditions. Specified Bank Products Provider further
acknowledges and agrees that Agent shall have the right, but shall have no
obligation to establish, maintain, relax or release reserves in respect of any
of the Bank Product Obligations and that if reserves are established there is no
obligation on the part of the Agent to determine or insure whether the amount of
any such reserve is appropriate or not. If Agent so chooses to implement a
reserve, Specified Bank Products Provider acknowledges and agrees that Agent
shall be entitled to rely on the information in the reports described above to
establish the Bank Product Reserve Amount.
5.    Bank Product Obligations. From and after the delivery to Agent of this
letter agreement duly executed by Specified Bank Product Provider and the
acknowledgement of this letter agreement by Agent and Borrower Agent (on behalf
of the Borrowers), the obligations and liabilities of each Loan Party to
Specified Bank Product Provider in respect of Bank Products evidenced by the
Specified Bank Product Agreement[s] shall constitute Bank Product Obligations
(and which, in turn, shall constitute Obligations), and Specified Bank Product
Provider shall constitute a Bank Product Provider until such time as Specified
Bank Products Provider or its affiliate is no longer a Lender. Specified Bank
Products Provider acknowledges that other Bank Products (which may or may not be
Specified Bank Products) may exist at any time.
6.    Notices. All notices and other communications provided for hereunder shall
be given in the form and manner provided in Section 11 of the Credit Agreement,
and, if to Agent, shall be mailed, sent, or delivered to Agent in accordance
with Section 11 in the Credit Agreement, if to Borrower Agent (on behalf of each
Borrower), shall be mailed, sent, or delivered to Borrower Agent (on behalf of
each Borrower) in accordance with Section 11 in the Credit Agreement, and, if to
Specified Bank Products Provider, shall be mailed, sent or delivered to the
address set forth below, or, in each case as to any party, at such other address
as shall be designated by such party in a written notice to the other party.
If to Specified Bank
Products Provider:    ________________________
_________________________
_________________________
Attn: ____________________
Fax No. __________________
7.    Miscellaneous. This letter agreement is for the benefit of the Agent, the
Specified Bank Products Provider, the Borrowers and each of their respective
successors and assigns (including any successor agent pursuant to Section 15.9
of the Credit Agreement, but excluding any successor or assignee of a Specified
Bank Products Provider that does not qualify as a Bank Product Provider). Unless
the context of this letter agreement clearly requires otherwise, references to
the plural include the singular, references to the singular include the plural,
the terms “includes” and “including” are not limiting, and the term “or” has,
except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.” This letter agreement may be executed in any number of
counterparts and by different parties on separate counterparts. Each of such
counterparts shall be deemed to be an original, and all of such counterparts,
taken together, shall constitute but one and the same agreement. Delivery of an
executed counterpart of this letter by telefacsimile or other means of
electronic transmission shall be equally effective as delivery of a manually
executed counterpart.
8.    Governing Law.
(a)    THE VALIDITY OF THIS LETTER AGREEMENT, THE CONSTRUCTION, INTERPRETATION,
AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
(b)    THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS LETTER AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE
COURTS, AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS, LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK. EACH OF BORROWERS, SPECIFIED BANK
PRODUCTS PROVIDER, AND AGENT WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR
TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH
THIS SECTION 8(b).
(c)    TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER,
SPECIFIED BANK PRODUCTS PROVIDER, AND AGENT EACH HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS LETTER AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS. EACH OF BORROWERS, SPECIFIED BANK PRODUCTS
PROVIDER, AND AGENT EACH REPRESENTS TO THE OTHERS THAT EACH HAS REVIEWED THIS
WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS
LETTER AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
[signature pages to follow]

113

--------------------------------------------------------------------------------

 

 
Sincerely,
 
[SPECIFIED BANK PRODUCTS PROVIDER]
 
By:     ____________________________
Name: ____________________________
Title:     ____________________________

114

--------------------------------------------------------------------------------

 

 
Acknowledged, accepted, and agreed
as of the date first written above:
AUDIOVOX CORPORATION, as Borrower Agent
By:     _______________________
Name: _______________________
Title:     _______________________
 

115

--------------------------------------------------------------------------------

 

Acknowledged, accepted, and
agreed as of _____________, 20__:
WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company,
as Agent
By:     _______________________
Name: _______________________
Title:     _______________________
 
 
 

116

--------------------------------------------------------------------------------

 

EXHIBIT C-1
 
FORM OF COMPLIANCE CERTIFICATE
[on Borrower's letterhead]
 
 
To:    Wells Fargo Capital Finance, LLC
140 East 45th Street
New York, New York 10017
Attention: Portfolio Manager
 
Re:    Compliance Certificate dated     __________________
Ladies and Gentlemen:
Reference is hereby made to that certain Credit Agreement, dated as of
___________, 2011 (as amended, restated, supplemented, or modified from time to
time, the “Credit Agreement”), by and among the lenders party thereto (such
lenders, together with their respective successors and assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company, as agent
for the Lenders (together with its successors and assigns in such capacity,
“Agent”), AUDIOVOX ACCESSORIES CORP., AUDIOVOX ELECTRONICS CORPORATION, AUDIOVOX
CONSUMER ELECTRONICS, INC., AMERICAN RADIO CORP., CODE SYSTEMS, INC., INVISION
AUTOMOTIVE SYSTEMS, INC., KLIPSCH GROUP, INC. and BATTERIES.COM, LLC (each
individually, a “Borrower” and collectively, “Borrowers”) and AUDIOVOX
CORPORATION (“Parent”). Capitalized terms used in this Compliance Certificate
have the meanings set forth in the Credit Agreement unless specifically defined
herein.
Pursuant to Schedule 5.1 of the Credit Agreement, the undersigned officer of
Borrower Agent hereby certifies that:
1.    The financial information of Parent and its Subsidiaries furnished in
Schedule 1 attached hereto, has been prepared in accordance with GAAP (except
for year-end adjustments and the lack of footnotes), and fairly presents in all
material respects the financial condition of Parent and its Subsidiaries.
2.    Such officer has reviewed the terms of the Credit Agreement and has made,
or caused to be made under his/her supervision, a review in reasonable detail of
the transactions and condition of Parent and its Subsidiaries during the
accounting period covered by the financial statements delivered pursuant to
Schedule 5.1 of the Credit Agreement.
3.    Such review has not disclosed the existence on and as of the date hereof,
and the undersigned does not have knowledge of the existence as of the date
hereof, of any event or condition that constitutes a Default or Event of
Default, except for such conditions or events listed on Schedule 2 attached
hereto, specifying the nature and period of existence thereof and what action
Parent, Borrowers and their Subsidiaries have taken, are taking, or propose to
take with respect thereto.
4.    The representations and warranties of the Loan Parties set forth in the
Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date hereof (except to the extent they relate
to a specified date), except as set forth on Schedule 3 attached hereto.
5.    Borrowers are in compliance with the covenant contained in Section 7.1 of
the Credit Agreement as demonstrated on Schedule 4 hereof.
IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this _____ day of _______________, ________.
AUDIOVOX CORPORATION, as Borrower Agent
 
By:     ______________________________
Name:    ______________________________
Title:    ______________________________
 

117

--------------------------------------------------------------------------------

 

SCHEDULE 1
Financial Information
 
 

118

--------------------------------------------------------------------------------

 

SCHEDULE 2
Default or Event of Default
 
 

119

--------------------------------------------------------------------------------

 

SCHEDULE 3
Representations and Warranties
 
 

120

--------------------------------------------------------------------------------

 

SCHEDULE 4
Financial Covenants
Fixed Charge Coverage Ratio.
Parent and its Subsidiaries' Fixed Charge Coverage Ratio, measured on a
month-end basis, for the [___] month period ending _________, ________ is
___:1.0, which [is/is not] greater than or equal to the amount set forth in
Section 7 of the Credit Agreement for the corresponding period.
 
 
 

121

--------------------------------------------------------------------------------

 

EXHIBIT L-1
FORM OF LIBOR NOTICE
 
 
Wells Fargo Capital Finance, LLC, as Agent
under the below referenced Credit Agreement
140 East 45th Street
New York, New York 10017
Ladies and Gentlemen:
Reference hereby is made to that certain Credit Agreement, dated as of
____________________ (the “Credit Agreement”), among AUDIOVOX ACCESSORIES CORP.,
AUDIOVOX ELECTRONICS CORPORATION, AUDIOVOX CONSUMER ELECTRONICS, INC., AMERICAN
RADIO CORP., CODE SYSTEMS, INC., INVISION AUTOMOTIVE SYSTEMS, INC., KLIPSCH
GROUP, INC., BATTERIES.COM, LLC (each individually, a “Borrower” and
collectively, “Borrowers”), AUDIOVOX CORPORATION, as Parent, the lenders
signatory thereto (the “Lenders”), and WELLS FARGO CAPITAL FINANCE, LLC, a
Delaware limited liability company, as the agent for the Lenders (“Agent”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement.
This LIBOR Notice represents Borrower Agent's request to elect the LIBOR Option
with respect to outstanding Advances in the amount of $________ (the “LIBOR Rate
Advance”), and if applicable, is a written confirmation of the telephonic notice
of such election given to Agent.
The LIBOR Rate Advance will have an Interest Period of [1, 2, [or] 3] month(s)
commencing on _______________________.
This LIBOR Notice further confirms Borrower Agent's acceptance, for purposes of
determining the rate of interest based on the LIBOR Rate under the Credit
Agreement, of the LIBOR Rate as determined pursuant to the Credit Agreement.
Borrower Agent (on behalf of the Borrowers) represents and warrants that (i) as
of the date hereof, each representation or warranty contained in or pursuant to
any Loan Document or any agreement, instrument, certificate, document or other
writing furnished at any time under or in connection with any Loan Document, and
as of the effective date of any advance, continuation or conversion requested
above, is true and correct in all material respects (except to the extent any
representation or warranty expressly related to an earlier date), (ii) each of
the covenants and agreements contained in any Loan Document have been performed
(to the extent required to be performed on or before the date hereof or each
such effective date), and (iii) no Default or Event of Default has occurred and
is continuing on the date hereof, nor will any thereof occur after giving effect
to the request above.
Dated: _______________________
 
 
AUDIOVOX CORPORATION, a Delaware corporation, as Borrower Agent
 
 
By     _______________________
Name:    _______________________
Title:     _______________________
 
 
Acknowledged by:
WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company, as Agent
By:     _______________________
Name: _______________________
Title:     _______________________
 
 
 
 
 

122

--------------------------------------------------------------------------------

 

Schedule 5.1
Deliver to Agent, with copies to each Lender, each of the financial statements,
reports, or other items set forth set forth below at the following times in form
satisfactory to Agent:
 
as soon as available, but in any event within 30 days (45 days in the case of a
month that is the end of one of the fiscal quarters of a Borrower) after the end
of each month during each of Borrowers' fiscal years
17.1 an unaudited consolidated and consolidating balance sheet, income
statement, and statement of cash flow covering Parent's and its Subsidiaries'
operations during such period, and
 
17.2 a Compliance Certificate.
as soon as available, but in any event within 90 days after the end of each of
Borrowers' fiscal years
17.3 consolidated and consolidating financial statements of Parent and its
Subsidiaries for each such fiscal year, audited by independent certified public
accountants reasonably acceptable to Agent and certified, without any
qualifications (including any (A) “going concern” or like qualification or
exception, (B) qualification or exception as to the scope of such audit, or (C)
qualification which relates to the treatment or classification of any item and
which, as a condition to the removal of such qualification, would require an
adjustment to such item, the effect of which would be to cause any noncompliance
with the provisions of Section 6.16), by such accountants to have been prepared
in accordance with GAAP (such audited financial statements to include a balance
sheet, income statement, and statement of cash flow and, if prepared, such
accountants' letter to management), and
 
17.4 a Compliance Certificate.
as soon as available, but in any event within 45 days after the start of each of
the fiscal years of Borrowers,
17.5 copies of Borrowers' Projections, in form and substance (including as to
scope and underlying assumptions) satisfactory to Agent, in its Permitted
Discretion, for the forthcoming fiscal year, month by month, certified by the
chief financial officer of Borrowers as being such officer's good faith estimate
of the financial performance of Borrowers during the period covered thereby.
if and when filed by Parent or Borrowers,
17.6 Form 10-Q quarterly reports, Form 10-K annual reports, Form 8-K current
reports, registration statements and proxy statements,
 
17.7 any other material filings made by Parent or Borrowers with the SEC, and
 
17.8 any other information that is provided by Parent or Borrowers to its
shareholders generally.
promptly, but in any event within 5 days after Parent or any Borrower has
knowledge of any event or condition that constitutes a Default or an Event of
Default,
17.9 notice of such event or condition and a statement of the curative action
that Borrowers propose to take with respect thereto.
promptly after the commencement thereof, but in any event within 5 days after
the service of process with respect thereto on Parent or any of its
Subsidiaries,
17.10 notice of all actions, suits, or proceedings brought by or against Parent
or any of its Subsidiaries before any Governmental Authority which reasonably
could be expected to result in a Material Adverse Change.
upon the request of Agent,
17.11 any other information reasonably requested relating to the financial
condition of Parent, any Borrower or its Subsidiaries.

 
 

123

--------------------------------------------------------------------------------

 

Schedule 5.2
Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times in form
satisfactory to Agent:
 
Monthly (no later than the 20th day of each month), unless (i) Excess
Availability is less than twelve and one-half (12.5%) percent of the Maximum
Revolver Amount or (ii) a Default or Event of Default has occurred and is
continuing, then weekly
17.1 a Borrowing Base Certificate,
 
17.2 a detailed aging, by total, of each Borrower's Accounts, together with a
reconciliation and supporting documentation for any reconciling items noted
(delivered electronically in an acceptable format, if Borrowers have implemented
electronic reporting),
 
17.3 an Account roll-forward with supporting details supplied from sales
journals, collection journals, credit registers and any other records,
 
17.4 a detailed calculation of those Accounts that are not eligible for the
Borrowing Base, if Borrowers have not implemented electronic reporting,
 
17.5 a detailed Inventory system/perpetual report together with a reconciliation
to each Borrower's general ledger accounts (delivered electronically in an
acceptable format, if Borrowers have implemented electronic reporting),
 
17.6 Inventory system/perpetual reports specifying the cost and the wholesale
market value of each Borrower's and its Subsidiaries' Inventory, by category,
with additional detail showing additions to and deletions therefrom (delivered
electronically in an acceptable format, if Borrowers have implemented electronic
reporting),
 
17.7 a detailed calculation of Inventory categories that are not eligible for
the Borrowing Base, if Borrowers have not implemented electronic reporting,
 
17.8 a summary aging, by vendor, of each Borrower's and its Subsidiaries'
accounts payable and any book overdraft (delivered electronically in an
acceptable format, if Borrowers have implemented electronic reporting) and an
aging, by vendor, of any held checks,
 
17.9 a detailed report regarding each Borrower's and its Subsidiaries' cash and
Cash Equivalents, including an indication of which amounts constitute Qualified
Cash,
 
17.10 a monthly Account roll-forward, in a format acceptable to Agent in its
discretion, tied to the beginning and ending account receivable balances of each
Borrower's general ledger, and
 
17.11 a detailed report regarding (i) sales cutoff for FOB destination Accounts
less COGS, (ii) credit card payments not on aging, (iii) accrual for warranty
returns not processed, (iv) accrual video warranty returns, (v) GL #0226 credit
reserve, (vi) GL #0229 post B/S credits, (vii) GL #1680 reserve for MDF/Co-Op,
(viii) GL #1681 reserve for cash discounts, (ix) meet competition/promotional GL
accrual, (x) warranty GL reserve and (xi) royalty GL reserve.
Monthly (no later than the 30th day of each month)
17.12 a reconciliation of Accounts, trade accounts payable, and Inventory of
each Borrower's general ledger accounts to its monthly financial statements
including any book reserves related to each category.
Quarterly
17.13 a report regarding each Borrower's and its Subsidiaries' accrued, but
unpaid, ad valorem taxes.
Annually
17.14a detailed list of each Borrower's and its Subsidiaries' customers, with
address and contact information.
Upon request by Agent
17.15 copies of purchase orders and invoices for Inventory and Equipment
acquired by any Borrower or its Subsidiaries,
 
17.16 notice of all claims, offsets, or disputes asserted by Account Debtors
with respect to each Borrower's and its Subsidiaries' Accounts,
 
17.17 copies of invoices together with corresponding shipping and delivery
documents, and credit memos together with corresponding supporting
documentation, with respect to invoices and credit memos in excess of an amount
determined in the sole discretion of Agent, from time to time, and
 
17.18 such other reports as to the Collateral or the financial condition of any
Borrower and its Subsidiaries, as Agent may reasonably request.

 
 
 
 
 

124